Exhibit 10.1

STANDARD FORM OFFICE LEASE

BETWEEN

CSDV-MN LIMITED PARTNERSHIP,

a Delaware limited partnership,

as Landlord,

AND

SPS COMMERCE, INC.,

a Delaware corporation,

as Tenant

Dated: February 14, 2012

For Premises Located

At

Accenture Tower

333 South Seventh Street

Minneapolis, MN 55402



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.   DEFINED TERMS    1   2.   PREMISES DEMISED; EXISTING
SUBLEASE      5    3.   TERM/OPTIONS      6    4.   LETTER OF CREDIT      8   
5.   RENT      10    6.   INITIAL CONSTRUCTION; CONDITION OF PREMISES      20   
7.   REPAIRS & ALTERATIONS      21    8.   FIRE OR CASUALTY DAMAGE      26    9.
  INSURANCE      28    10.   WAIVER AND INDEMNIFICATION      31    11.   USE OF
PREMISES      32    12.   SIGNS      33    13.   ASSIGNMENT AND SUBLETTING     
35    14.   EMINENT DOMAIN      37    15.   WAIVER AND SEVERABILITY      38   
16.   USE OF COMMON AREAS      38    17.   SERVICES      39    18.   ENTRY OF
LANDLORD      41    19.   LANDLORD’S RIGHT TO RELOCATE TENANT      42    20.  
SUBORDINATION AND ATTORNMENT      42    21.   ESTOPPEL CERTIFICATES      42   
22.   BUILDING RULES AND REGULATIONS      43    23.   NOTICES      43   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)

 

          Page   24.   EVENTS OF DEFAULT      44    25.   LANDLORD’S REMEDIES;
LANDLORD’S DEFAULT      44    26.   RIGHT OF LANDLORD TO CURE TENANT’S DEFAULT
     49    27.   COMPLIANCE WITH APPLICABLE LAW      49    28.   BENEFIT      50
   29.   PROHIBITION AGAINST RECORDING      50    30.   TRANSFER OF LANDLORD’S
INTEREST      50    31.   FORCE MAJEURE      50    32.   LANDLORD’S LIMITATION
OF LIABILITY      51    33.   LANDLORD’S EXCULPATION; CBRE GLOBAL AS SIGNATORY
     51    34.   BUILDING RENOVATIONS      52    35.   ATTORNEYS’ FEES      52
   36.   SURRENDER OF THE PREMISES      52    37.   HOLDING OVER      53    38.
  JOINT AND SEVERAL LIABILITY OF TENANT      53    39.   GOVERNING LAW      54
   40.   SUBMISSION OF LEASE      54    41.   BROKERS      54    42.   HAZARDOUS
MATERIALS      54    43.   LANDLORD’S RESERVATIONS      55    44.   PARKING     
55    45.   GUARANTY      56    46.   CONFIDENTIALITY      56   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont.)

 

          Page   47.   INTERPRETATION OF LEASE    57   48.   ACKNOWLEDGMENT,
REPRESENTATION AND WARRANTY REGARDING PROHIBITED TRANSACTIONS      57    49.  
WAIVER OF REDEMPTION AND JURY TRIAL      57    50.   SECURITY      58    51.  
LIMITATION ON WARRANTIES      58    52.   REPRESENTATIONS AND WARRANTIES      58
   53.   TENANT’S MUST-TAKE PREMISES      60    54.   TENANT’S EXPANSION OPTIONS
     61    55.   TENANT’S RIGHT OF FIRST OFFER      66    56.   QUIET ENJOYMENT
     69   

57.

  COUNTERPARTS      69   

 

iii



--------------------------------------------------------------------------------

STANDARD FORM OFFICE LEASE

This Standard Form Office Lease (this “Lease”) is made as of February 14, 2012
(the “Lease Date”), by and between CSDV-MN LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”), and SPS COMMERCE, INC., a Delaware corporation
(“Tenant”).

Landlord and Tenant, intending to be legally bound, and in consideration of
their mutual covenants and all conditions of this Lease, covenant and agree as
follows.

BASIC LEASE PROVISIONS

 

  1. DEFINED TERMS

In this Lease the following terms have the meanings set forth below.

1.1 Premises. Initially, approximately 94,397 Rentable Square Feet (the “Initial
Premises”) consisting of the following: (a) approximately 23,651 Rentable Square
Feet known as Suite 700 comprising all of the seventh (7th) floor of the
Building (“Suite 700”), and (b) approximately 70,746 Rentable Square Feet known
as Suites 800, 900 and 1000 and comprising all of the eighth (8th), ninth
(9th) and tenth (10th) floors of the Building (the “Existing Premises”), all as
outlined on Exhibit A attached to and a part of this Lease. The Initial Premises
is subject to (i) automatic expansion by approximately 23,645 Rentable Square
Feet by the “Must-Take Premises” as defined in, and pursuant to the terms and
conditions of, Section 53 below, (ii) the “Expansion Options” as defined in, and
pursuant to the terms and conditions of, Section 54 below, and (iii) the “Right
of First Offer” as defined in, and pursuant to the terms and conditions of,
Section 55 below. Unless the context clearly indicates otherwise, all references
in this Lease to the “Premises” shall mean and refer to the Initial Premises and
any then-applicable expansions thereto.

1.2 Building. The building containing approximately 620,572 Rentable Square
Feet, and, subject to the “Rentable Square Footage Agreement” (as defined
below), all future alterations, additions, subtractions, improvements,
restorations and replacements, with an address of 333 South Seventh Street,
Minneapolis, Minnesota, 55402, as of the Lease Date commonly known and
identified as Accenture Tower.

1.3 Term. The period beginning on the date that is the first to occur of the
commencement date for the Existing Premises or Suite 700, and ending on the
Expiration Date, as the same may be extended by any Option Term.

1.4 Commencement Dates. The “Suite 700 Commencement Date” (or “700CD”) shall be
the first to occur of (a) the date that is sixty (60) days after the date (the
“Suite 700 Delivery Date”) that Landlord delivers Suite 700 to Tenant for
construction of the “Tenant Improvements” (as such term is defined in that
certain Tenant Work Letter attached hereto as Exhibit B (the “Tenant Work
Letter”)) for Suite 700, or (b) the date Tenant commences use of a substantial
portion of Suite 700 for the conduct of its business operations. Landlord shall
use commercially reasonable efforts to deliver exclusive, vacant possession of
Suite 700 in the condition required under this Lease to Tenant as soon as
reasonably possible following the

 

1



--------------------------------------------------------------------------------

vacation, surrender and return of exclusive possession of Suite 700 to Landlord
by the existing occupant of Suite 700 in accordance with the terms of the
existing occupancy agreement with such occupant; provided, that, notwithstanding
anything to the contrary contained herein, unless otherwise agreed by the
parties in writing in their sole and absolute discretion (without any obligation
to do so), in no event shall Suite 700 be so delivered to Tenant prior to
September 1, 2012; and provided, further, that, notwithstanding anything to the
contrary contained herein, (x) if the Suite 700 Delivery Date fails to occur by
November 1, 2012 (subject to extension to the extent of any delay caused by
Tenant or Force Majeure, the “Suite 700 Outside Delivery Date”), then Tenant
shall receive one (1) day of abatement for Base Rent and Operating Costs for
Suite 700 for each day after the Suite 700 Outside Delivery Date that the Suite
700 Delivery Date does not so occur, and (y) in no event shall Suite 700 be so
delivered after February 28, 2013 (subject to any delay caused by Tenant or, for
up to a maximum of ninety (90) additional days, Force Majeure, which for
purposes of this Section 1.4(y) only, shall not include any holdover or other
action or inaction of any occupant or tenant of Suite 700). With respect to
Landlord’s efforts to deliver exclusive, vacant possession of Suite 700 in the
condition required under this Lease to Tenant as soon as reasonably possible,
Landlord agrees that Landlord shall (i) not enter into any other occupancy
agreement for Suite 700 prior to the delivery thereof to Tenant, (ii) keep
Tenant informed of any delay that might reasonably be expected in the return of
Suite 700 to Landlord for delivery to Tenant in accordance with the terms
hereof, (iii) if reasonably necessary, pursue eviction proceedings diligently
and with reasonable efforts if any holdover of Suite 700 occurs by any occupant
thereof, and (iv) at Tenant’s request, provide Tenant with alternative temporary
space in the Building, if available, during any period that Landlord cannot
deliver Suite 700 as a result of any such holdover by the existing occupant
thereof. The “Existing Premises Commencement Date” shall be November 1, 2012.
The “Must-Take Premises Commencement Date” shall be as defined in Section 53
below. Because this Lease contemplates multiple commencement dates for
applicable portions of the Premises, such commencement dates may be generically
referenced herein as a “Commencement Date” or an “applicable Commencement Date”
or by using words of similar import.

1.5 Expiration Date. April 30, 2020.

1.6 Base Rent. With respect to Suite 700 and the Existing Premises (see
Section 53 below for the Base Rent payable for the Must-Take Premises), Base
Rent shall be as follows:

(a) Suite 700:

 

Dates

  Annual Base Rent
Per Square Foot     Monthly Base Rent     Annual Base Rent  

700CD – 10/31/13

  $ 9.75      $ 19,216.44      $ 230,597.25   

11/1/13 – 10/31/14

  $ 10.25      $ 20,201.90      $ 242,422.75   

11/1/14 – 10/31/15

  $ 10.75      $ 21,187.35      $ 254,248.25   

11/1/15 – 10/31/16

  $ 11.25      $ 22,172.81      $ 266,073.75   

11/1/16 – 10/31/17

  $ 11.75      $ 23,158.27      $ 277,899.25   

11/1/17 – 10/31/18

  $ 12.25      $ 24,143.73      $ 289,724.75   

11/1/18 – 10/31/19

  $ 12.75      $ 25,129.19      $ 301,550.25   

11/1/19 – 4/30/20

  $ 13.25      $ 26,114.65      $ 313,375.75   

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (i) any Base Rent payable for the first eleven
(11) months of the initial Term for Suite 700 shall be subject to abatement to
the extent provided in Section 5.1 below, and (ii) “Tenant’s Early Entry Right”
(as defined in Section 4.5 of the Tenant Work Letter) for Suite 700 shall apply
in accordance with, and subject to, the terms of such Section 4.5, including,
without limitation, the terms thereof regarding Tenant’s “Early Entry Special
Abatement” (as defined therein).

(b) Existing Premises:

 

Dates

   Annual Base Rent
Per Square Foot      Monthly Base Rent     Annual Base Rent  

11/1/12 – 10/31/13

   $ 9.75       $ 57,481.13      $ 689,773.50   

11/1/13 – 10/31/14

   $ 10.25       $ 60,428.88      $ 725,146.50   

11/1/14 – 10/31/15

   $ 10.75       $ 63,376.63      $ 760,519.50   

11/1/15 – 10/31/16

   $ 11.25       $ 66,324.38      $ 795,892.50   

11/1/16 – 10/31/17

   $ 11.75       $ 69,272.13      $ 831,265.50   

11/1/17 – 10/31/18

   $ 12.25       $ 72,219.88      $ 866,638.50   

11/1/18 – 10/31/19

   $ 12.75       $ 75,167.63      $ 902,011.50   

11/1/19 – 4/30/20

   $ 13.25       $ 78,115.38      $ 937,384.50   

Notwithstanding the foregoing, (i) any Base Rent payable for the first eleven
(11) months of the initial Term for the Existing Premises shall be subject to
abatement to the extent provided in Section 5.1 below, and (ii) nothing
contained in this Section 1.6(b) shall be deemed to affect or otherwise modify
the terms of Section 2.2 below.

1.7 Letter of Credit. The Letter of Credit shall be in the following amounts
(collectively, the “LC Amount”): (a) $171,756.86 with respect to the Initial
Premises (the “Initial Premises LC Amount”), and (b) $42,777.75 with respect to
the Must-Take Premises (the “Must-Take Premises LC Amount”).

1.8 Tenant’s Proportionate Share. “Tenant’s Proportionate Share” shall be
determined in accordance with the following formula (the “Proportionate Share
Formula”): the Rentable Square Footage of the then-applicable portion of the
Premises in question shall be divided by the Rentable Square Footage of the
Building. Thus, pursuant to the Proportionate Share Formula, as of the Lease
Date, Tenant’s Proportionate Share is (a) 15.21% for the Initial Premises, and
(b) 3.81% for the Must-Take Premises. If any other space is added to the
Premises, then Tenant’s Proportionate Share for such space shall be determined
in accordance with the Proportionate Share Formula; otherwise, pursuant to the
terms of Section 5.3 below regarding the Rentable Square Footage Agreement,
Tenant’s Proportionate Share shall not be changed, even if the actual Rentable
Square Footages of any applicable portions of the Premises or the Building are
different than the amounts stated herein.

1.9 Permitted Use. General office use (and legally-permitted ancillary uses
consistent with general office use) consistent with the industry standards
applicable to Class A office towers in the Minneapolis Central Business District
(“Comparable Buildings”), and no other purposes or uses whatsoever.

 

3



--------------------------------------------------------------------------------

1.10 Broker(s). Landlord’s: CBRE, Inc.

Tenant’s: CresaPartners.

1.11 Guarantor(s). None.

1.12 Hours of Service (Section 17.1). The hours of service for the Building
shall be between 8:00 a.m. and 6:00 p.m., Monday through Friday, and between
8:00 a.m. and 12:00 p.m. on Saturday, except for legal holidays, observed by the
federal government (upon Tenant’s request from time-to-time, Landlord shall
provide Tenant with a list of all such holidays being then-observed by the
Building).

1.13 Landlord’s Address.

c/o CBRE Global Investors, LLC

515 S. Flower Street, Suite 3100

Los Angeles, California 90071

Attention: Accenture Tower Portfolio Manager

with a copy to:

CSDV-MN Limited Partnership

c/o CBRE, Inc.

333 South Seventh Street, Suite #250

Minneapolis, MN 55402

Attention: General Manager

and for payments of Rent:

CBRE Investors ITF CalSTRS

21879 Network Place

Chicago, IL 60673-1218

If Tenant notifies Landlord that Tenant desires to make payments of Rent by wire
transfer, then, so long as Landlord is capable of accepting payments of Rent by
wire transfer without incurring any cost or expense, Landlord shall do so (and,
in connection therewith, shall provide Tenant with instructions for wiring
payments to Landlord’s account).

1.14 Tenant’s Address.

333 South Seventh Street, 10th Floor

Minneapolis, MN 55402

Attention: Chief Financial Officer

1.15 Parking. One (1) unreserved parking space (a “Space”) in the Building’s
parking garage (together with all elevators, escalators, stairways, and other
access

 

4



--------------------------------------------------------------------------------

thereto from the Building and public streets, the “Parking Garage”) per 1,000
Rentable Square Feet of the Premises (such ratio shall be known herein as the
“Parking Ratio”), which, for the Initial Premises, amounts to a total of
ninety-four (94) Spaces, and, for the Must-Take Premises, amounts to a total of
twenty-four (24) Spaces.

1.16 Rentable Square Footage. Pursuant to the terms of Section 5.3 below
regarding the Rentable Square Footage Agreement, the rentable square footage
(“Rentable Square Footage” or “Rentable Square Feet”) of the Initial Premises,
the Must-Take Premises, the 5th Floor Expansion Premises, the Second Additional
Premises and the Building shall be deemed final, conclusive and binding for all
purposes under this Lease.

 

  2. PREMISES DEMISED; EXISTING SUBLEASE

2.1 Premises Demised. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises (as may be expanded pursuant to the terms herein) on
the terms and conditions set forth in this Lease (including all exhibits and
attachments hereto, which are hereby incorporated herein). As used in this
Lease, the term “Project” includes the Building, all parking areas for the
Building, the Parking Garage, together with all elevators, escalators,
stairways, skyways and other access thereto from the Building and the public
streets (so long as the same are located on the surrounding land and air space
which are the site and grounds for the Building), and the surrounding land and
air space which are the site and grounds for the Building and parking areas and
garages. Subject to the terms and conditions of this Lease, beginning on the
applicable Commencement Date for the applicable portion of the Premises,
Landlord shall allow Tenant access to such applicable portion of the Premises
twenty-four (24) hours per day, seven (7) days per week, three hundred
sixty-five (365) days per year.

2.2 Existing Sublease. Landlord and Tenant acknowledge that Tenant is currently
subleasing the Existing Premises pursuant to an occupancy agreement therefor (as
may have been amended, otherwise modified and/or consented to in writing,
collectively, the “Sublease Documentation”), which sublease is scheduled to
expire upon the termination of the master lease for the Existing Premises
(including any and all amendments thereto, the “Master Original Lease”) on
October 31, 2012, and that it is not their intent with this Lease to modify any
of the tenant’s rights or obligations under the Master Original Lease or the
Sublease Documentation, including, without limitation, such tenant’s possessory
interests in the Existing Premises as a tenant and a sublandlord pursuant to the
terms of the Master Original Lease and the Sublease Documentation. Without
limiting the generality of the foregoing, the parties specifically acknowledge
and agree that, during the period between the Lease Date and the Existing
Premises Commencement Date, Tenant’s only interests in the Existing Premises
shall be as a subtenant pursuant to the Sublease Documentation, and as the
holder of a right to become a tenant pursuant to the terms of this Lease.
Accordingly, the parties further acknowledge that (a) any default beyond all
applicable notice and cure periods by Tenant or Landlord under the Sublease
Documentation or this Lease shall also be deemed a default beyond all applicable
notice and cure periods by Tenant or Landlord, as applicable, under both this
Lease and the Sublease Documentation, and such default beyond all applicable
notice and cure periods shall be subject to the terms of this Lease in addition
to the terms of the Sublease Documentation, and (b) Tenant shall not be
obligated to vacate and surrender the Existing Premises under the Master
Original Lease upon the termination of the Master Original Lease on October 31,
2012 (it being

 

5



--------------------------------------------------------------------------------

the intent of the parties that, subject to Landlord’s rights under the Sublease
Documentation and hereunder, Tenant simply continue its occupancy under this
Lease). Tenant hereby certifies and acknowledges to Landlord that, as of the
date of the mutual execution of this Lease, to Tenant’s actual knowledge without
duty of investigation or inquiry, that Tenant is not aware of any default by
Landlord (including, without limitation, any notice of default, or any default
in connection with any utilities and services provided by Landlord as of the
Lease Date in connection with Tenant’s occupancy of the Existing Premises)
regarding Tenant’s occupancy of the Existing Premises under the Sublease
Documentation. Landlord hereby certifies and acknowledges to Tenant that, as of
the date of the mutual execution of this Lease, to Landlord’s actual knowledge
without duty of investigation or inquiry, Landlord is not aware of any default
by Tenant (including, without limitation, any notice of default) regarding
Tenant’s occupancy of the Existing Premises under the Sublease Documentation. In
addition, as of the Lease Date, Tenant hereby certifies to Landlord that Tenant
does not have actual knowledge, without duty of investigation or inquiry, of any
non-compliance of the Existing Premises with “Applicable Laws” (as defined
below) that materially and adversely affects Tenant’s use of the Existing
Premises for general office purposes.

 

  3. TERM/OPTIONS

3.1 Term. The Term, Suite 700 Commencement Date, Existing Premises Commencement
Date and Expiration Date shall be as specified in Sections 1.3, 1.4, and 1.5.
Promptly following Landlord’s or Tenant’s request, Landlord and Tenant shall
execute a memorandum in substantially the form of Exhibit C (the “Notice of
Lease Term Dates”) attached hereto). In addition, any reference in this Lease to
the “Term” or words of similar import shall mean the Term together with any
applicable Option Term (as defined below), unless the context clearly indicates
otherwise, and any reference in this Lease to the “Expiration Date” or words of
similar import shall mean the Expiration Date as may be extended pursuant to any
applicable Option Term, unless the context clearly indicates otherwise.

3.2 Options.

3.2.1 Option Rights. Provided that at the time of any exercise of an Option Term
an Event of Default has not occurred and is continuing, then Tenant, as a right
personal only to SPS Commerce, Inc., a Delaware corporation, the Tenant named in
this Lease (the “Named Tenant”) and any Permitted Transferee (as defined below),
and not to any other assignee, subtenant or other transferee of or successor to
any portion of Tenant’s interest under this Lease or to the Premises, shall have
two (2) options (each, an “Option” and, collectively, the “Options”) to extend
the Term for all, and not less than all, of the Premises, for an additional
period of three (3) years each (each, an “Option Term” and, collectively, the
“Option Terms”). If exercised in accordance with the terms herein, the first
Option Term (the “First Option Term”) shall commence on May 1, 2020 and shall,
unless sooner terminated in accordance with the terms of this Lease, end on the
April 30, 2023. If exercised in accordance with the terms herein, the second
Option Term (the “Second Option Term”) shall commence on May 1, 2023 and shall,
unless sooner terminated in accordance with the terms of this Lease, end on
April 30, 2026. Notwithstanding anything to the contrary contained herein,
Tenant’s right to exercise the Second Option Term shall terminate and be of no
force or effect if Tenant does not exercise the First Option Term.

 

6



--------------------------------------------------------------------------------

3.2.2 Exercise of Options. Tenant shall exercise an Option, if at all, by
delivering the following to Landlord not later than twelve (12) months and not
sooner than eighteen (18) months prior to the Expiration Date of the
then-applicable Term (an “Option Notice Period”): written notice to Landlord of
Tenant’s desire to exercise the applicable Option (an “Option Notice”). If
Tenant fails to deliver an Option Notice to Landlord during any applicable
Option Notice Period, this Lease shall automatically terminate at the end of the
then-applicable Term, and, unless otherwise agreed by the parties in writing in
their sole and absolute discretion, Tenant shall have no further right or option
to extend the Term. Without limiting the generality of the foregoing, the
parties specifically acknowledge and agree that if Tenant duly delivers an
Option Notice in accordance with the terms herein, then such delivery by Tenant
shall, subject to the terms herein (including, without limitation, the terms
herein regarding the determination of the “Option Fair Market Rental Value” (as
defined below) for the applicable Option Term), be binding.

3.2.3 Terms of Options. The Option Terms shall be on all the terms and
conditions of this Lease, except that: (a) unless otherwise agreed by the
parties in writing in their sole and absolute discretion, during the Second
Option Term, Tenant shall have no further right or option to extend the Term as
provided by this Section 3.2, (b) the Base Rent for each Option Term shall be
the Option Fair Market Rental Value for such Option Term, determined pursuant to
Section 3.2.4 below, and (c) subject to Landlord’s maintenance and repair
obligations under this Lease, Landlord shall lease to Tenant the Premises in
their then-current condition, and, except as may be otherwise provided as part
of the determination of the Option Fair Market Rental Value in accordance with
the terms below, Landlord shall have no obligation to provide Tenant any
allowance (e.g., moving allowance, construction allowance and the like) or any
other inducement.

3.2.4 Determination of Option Fair Market Rental Value. For the purposes of this
Lease, the “Option Fair Market Rental Value” shall mean the then-prevailing
annual market rental value (which may include adjustments for then-prevailing
market concessions for similarly situated tenants of similar credit entering
into similar lease renewals for a similar term, including, if applicable, tenant
improvement allowances and free rent; if any such concessions such as tenant
improvement allowances and free rent are applicable, Landlord may require them
to be identified and applied separately and apart from Base Rent, just as they
are for the initial Term in the form of the “Tenant Improvement Allowance,” as
defined below, and the “Initial Premises Base Rent Abatement Right,” as defined
below, instead of applied in the form of a lower rate of Base Rent) for office
space of comparable size, quality and location to the Premises in Comparable
Buildings. Within thirty (30) days after receiving an Option Notice and provided
all the terms and conditions required for the exercise of the applicable Option
are satisfied, Landlord shall provide Tenant with Landlord’s good faith
determination of the Option Fair Market Rental Value for the applicable Option
Term (“Landlord’s Determination”). Within fifteen (15) days after Tenant’s
receipt of Landlord’s Determination, Tenant shall notify Landlord whether Tenant
accepts or rejects such determination. If Tenant fails to notify Landlord within
such fifteen (15) day period, Tenant shall be deemed to have rejected such
determination, and the parties shall proceed to negotiate in accordance with the
terms of the sentence that immediately follows. Thus, if Tenant delivers to
Landlord timely notice of its objection to such determination or if Tenant fails
to deliver any notice under the immediately preceding sentence, Landlord and
Tenant shall use good faith efforts to agree upon the Option

 

7



--------------------------------------------------------------------------------

Fair Market Rental Value within thirty (30) days following Landlord’s receipt of
Tenant’s notice of objection (an “Outside Agreement Date”). If Landlord and
Tenant are unable to so agree by the applicable Outside Agreement Date, then
Landlord and Tenant shall have the Option Fair Market Rental Value determined in
accordance with the so-called “baseball” method of determination set forth in
Section 3.2.5 below.

3.2.5 “Baseball” Method of Determination. Within thirty (30) days after the
applicable Outside Agreement Date, Landlord and Tenant shall, at each of their
own expense, each determine and report to the other in writing their final
determination of the Option Fair Market Rental Value, which determinations shall
be their respective “last and best” offers pursuant to the process set forth in
Section 3.2.4 above. If such respective determinations are within five percent
(5%) of each other, the Option Fair Market Rental Value shall be the average of
such amounts. However, if after receiving such determinations, Landlord and
Tenant are unable to agree on the Option Fair Market Rental Value (and the
respective amounts are not within five percent (5%) of each other), then, within
fifteen (15) days after receipt of such determinations, Landlord and Tenant
shall jointly appoint an independent arbitrator with experience in real estate
activities, including at least ten (10) years experience serving as a broker,
appraiser and/or attorney in transactions involving commercial office space of
comparable size and Class A quality to the Premises in Comparable Buildings (the
“Arbitrator”), which Arbitrator shall, within twenty (20) days following the
Arbitrator’s appointment, determine and report in writing to Landlord and Tenant
the Option Fair Market Rental Value by selecting either Landlord’s or Tenant’s
determination of the Option Fair Market Rental Value, according to whichever of
the applicable determinations is closer to the Option Fair Market Rental Value,
as determined by the Arbitrator. If Landlord and Tenant cannot agree on the
Arbitrator in accordance with the foregoing, Landlord or Tenant may apply to the
Presiding Judge (or the regional equivalent) in the Superior Court (or the
regional equivalent) of the State in which the Premises is located for the
County in which the Premises is located to appoint the Arbitrator in accordance
with the aforementioned criteria. The Arbitrator shall have no discretion other
than to select Landlord’s or Tenant’s determination of the Option Fair Market
Rental Value as aforesaid. The costs of the Arbitrator shall be shared equally
by Landlord and Tenant, and each of Landlord and Tenant shall reasonably
cooperate with the Arbitrator in providing documentation and any other
reasonable evidence regarding how Landlord or Tenant, as applicable, arrived at
its determination of the Option Fair Market Rental Value. If the applicable
Option Term commences prior to the final determination of the Option Fair Market
Rental Value, Tenant shall pay to Landlord the average of the Option Fair Market
Rental Value fixed by Tenant and the Option Fair Market Rental Value fixed by
Landlord, subject to adjustment upon resolution of such dispute.

 

  4. LETTER OF CREDIT

4.1 Within thirty (30) days prior to the initial Commencement Date, Tenant shall
furnish Landlord a clean, unconditional and irrevocable letter of credit (the
“Letter of Credit”) in the Initial Premises LC Amount, issued by a commercial
bank (the “Issuing Bank”) for the account of Landlord, as security for the
performance of all of Tenant’s obligations under this Lease. The Issuing Bank
shall be chartered under the laws of the United States (or any State thereof or
the District of Columbia), shall be insured by the Federal Deposit Insurance
Corporation, and shall at all times be subject to Landlord’s approval in
Landlord’s reasonable

 

8



--------------------------------------------------------------------------------

and good faith discretion, provided, that so long as J.P. Morgan Chase Bank,
N.A. satisfies the requirements of this Section 4 for the Issuing Bank (e.g.,
the preceding terms of this sentence regarding being chartered and insured, and
the terms of Section 4.3 below), J.P. Morgan Chase Bank, N.A. is hereby approved
by Landlord as the Issuing Bank. The Letter of Credit shall be substantially in
the form attached hereto as Exhibit E. The Letter of Credit shall have a term of
not less than one (1) year (except if less than one (1) year remains in the
Term, in which event the term of the Letter of Credit shall be for the duration
of the Term, plus the additional sixty (60) days required to satisfy the terms
of the sentence that immediately follows). Tenant shall keep the Letter of
Credit in full force and effect at all times during the Term and for sixty
(60) days after the expiration or earlier termination of the Term, and shall
deliver a renewal or replacement Letter of Credit to Landlord not less than
thirty (30) days prior to the expiration of the then-current Letter of Credit
(the term “Letter of Credit” shall refer to the original Letter of Credit or the
then-current renewal or replacement Letter of Credit). In the event of an Event
of Default, Landlord shall be entitled to (but shall not be required to) draw
upon such portion of the LC Amount as is necessary to pay the actual damages
resulting from such Event of Default (including, without limitation, the payment
of any delinquent Rent).

4.2 Tenant’s obligation to furnish and any use, application or retention by
Landlord of all or any part of the proceeds of the Letter of Credit shall not be
deemed in any way to constitute liquidated damages for any Event of Default, or
to limit the remedies to which Landlord is otherwise entitled under the terms of
this Lease. If the Letter of Credit is drawn by Landlord in connection with any
Event of Default, then, subject to credit for any application of the proceeds of
the Letter of Credit, such Event of Default shall not be deemed to be cured
unless and until the Letter of Credit is restored to the applicable LC Amount
within thirty (30) days after notice to Tenant of such draw.

4.3 Tenant acknowledges and agrees that Tenant has no property interest
whatsoever in the Letter of Credit or the proceeds thereof and that, if Tenant
becomes a debtor under any chapter of the Federal Bankruptcy Code, neither
Tenant, any trustee, nor Tenant’s bankruptcy estate shall have any right to
restrict or limit Landlord’s claim and/or rights to the Letter of Credit and/or
the proceeds thereof by application of Section 502(b)(6) of the Federal
Bankruptcy Code. Tenant understands that Landlord is relying upon the financial
condition of the Issuing Bank as a primary inducement to Landlord to lease the
Premises to Tenant. Accordingly, the Issuing Bank shall at all times satisfy the
following requirements (the “Issuing Bank Requirements”) in addition to the
requirements provided above: (a) the Issuing Bank’s long-term, unsecured and
unsubordinated debt obligations shall at all times be rated investment grade (or
a reasonable equivalent if an investment grade rating is no longer provided) or
better by at least two (2) of Fitch Ratings Ltd. (“Fitch”), Moody’s Investors
Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings Services (“S&P”) or
their respective successors (collectively, the “Rating Agencies”), (b) the
Issuing Bank’s short-term deposit rating shall be rated investment grade (or a
reasonable equivalent if an investment grade rating is no longer provided) from
at least two (2) Rating Agencies, (c) the Issuing Bank shall at no time be
insolvent or placed into receivership or conservatorship by the Federal Deposit
Insurance Corporation or any successor or similar entity, and (d) a trustee,
receiver or liquidator shall not be appointed for the Issuing Bank. If at any
time the Issuing Bank Requirements are not met, then Tenant shall within ten
(10) days of written notice from Landlord deliver to Landlord a replacement
Letter of Credit that otherwise meets the requirements of this Lease, including,
without limitation, the Issuing Bank Requirements.

 

9



--------------------------------------------------------------------------------

4.4 The parties agree that the Letter of Credit shall be transferable by
Landlord to any successor to Landlord’s interest under this Lease, but in each
instance only in the full amount available to be drawn under the Letter of
Credit at the time of each transfer. Any such transfer shall be effected through
the bank issuing the Letter of Credit at Landlord’s expense. Tenant agrees to
reasonably cooperate with Landlord in connection with any transfer of the Letter
of Credit, including, without limitation, by the execution and delivery of any
documents or instruments reasonably necessary for Landlord or its transferee to
obtain evidence reasonably satisfactory to Landlord or such transferee, as
applicable, that the Letter of Credit has been duly transferred.

 

  5. RENT

5.1 Tenant agrees to pay the Base Rent set forth in Section 1.6 for each month
of the Term, payable in advance on the first day of each month commencing with
the applicable Commencement Date (but subject to the abatements expressly set
forth herein), without any deduction or setoff whatsoever except as otherwise
expressly set forth herein. Without limitation of the foregoing, Tenant shall
have no obligation to pay any Base Rent or Operating Costs for any period
between the Lease Date and the applicable Commencement Date for the applicable
portion of the Premises. Payments shall not be deemed received until actual
receipt thereof by Landlord. All payments of Rent (as defined in Section 5.3)
shall be payable in lawful U.S. money. If the applicable Commencement Date is
not the first day of a month, or if the Expiration Date is not the last day of a
month, a prorated monthly installment shall be paid at the then current rate for
the fractional month during which this Lease commences or terminates. Landlord
hereby abates in its entirety the monthly installments of Base Rent due and
payable for the first eleven (11) months of the initial Term for Suite 700, and
for the first eleven (11) months of the initial Term for the Existing Premises
(collectively, the “Initial Premises Base Rent Abatement Right”). Tenant shall
pay Tenant’s other obligations accruing during such periods of abatement.

5.2 Intentionally deleted.

5.3 In addition to Base Rent, from and after the applicable Commencement Date,
Tenant shall pay to Landlord on the first day of each and every month of this
Lease, one twelfth (1/12th) of Landlord’s reasonable estimate of Tenant’s
Proportionate Share of Operating Costs for that calendar year. Landlord shall
attempt in good faith to, on or before November 30th of each calendar year of
the Term, provide Tenant with its reasonable estimate of the amount of Operating
Costs for the following calendar year. If Landlord does not timely provide
Tenant with an estimate of the amount of Operating Costs for the following
calendar year, commencing on January 1 of the following calendar year, Tenant
shall continue to pay monthly installments based on the previous year’s estimate
until Landlord provides Tenant with the new estimate, and upon receipt of such
estimate, an adjustment shall be made for any month in which Tenant paid monthly
installments based on the previous year’s estimate (with Tenant to, within
thirty (30) days thereafter, pay Landlord the amount of any underpayment based
on such adjustment or Landlord to credit any excess paid by Tenant based on such
adjustment toward Tenant’s next

 

10



--------------------------------------------------------------------------------

rental payment due or refund the same to Tenant, as Tenant may elect). The
Rentable Square Footages of the Initial Premises, the Must-Take Premises, the
5th Floor Expansion Premises, the Second Additional Premises and the Building as
stated in this Lease shall be deemed final, conclusive and binding for all
purposes of this Lease (and shall control over any conflicting information
contained in Exhibit A attached hereto), and, unless otherwise agreed in writing
by the parties in their sole and absolute discretion, shall not be subject to
change, even if the actual Rentable Square Footages are more or less than any
such stated amounts (collectively, the “Rentable Square Footage Agreement”).
Base Rent, Tenant’s Proportionate Share of Operating Costs, and all other
amounts payable by Tenant in connection with this Lease, whether to Landlord or
to others, are collectively defined as the “Rent”.

5.4 “Operating Costs” shall be determined for each calendar year by taking into
account on a consistent basis (which shall, in any event, be in accordance with
sound property management practices) all costs of management, maintenance and
operation of the Project. Operating Costs shall include but not be limited to:

(i) the cost of supplying all utilities, the cost of operating, maintaining,
repairing, renovating and managing the utility systems, mechanical systems,
sanitary and storm drainage systems, and escalator and elevator systems, and the
cost of supplies and equipment and maintenance and service contracts in
connection therewith;

(ii) the cost of licenses, certificates, permits and inspections required by
Applicable Law and the cost of contesting the validity or applicability of any
governmental enactments which may affect Operating Costs (Landlord shall proceed
in accordance with sound property management practices if it elects to contest
any increase in Taxes for the Project), and the costs incurred in connection
with the implementation and operation of a transportation system management
program or similar program if required under Applicable Law;

(iii) the reasonable cost of insurance carried by Landlord, in such amounts as
Landlord may reasonably determine, including, without limitation, reasonable
insurance premiums and reasonable insurance deductibles (except if the damage or
repair to which such insurance deductible relates is not includable in Operating
Costs under this Lease) paid or incurred by Landlord;

(iv) actual fees, charges and other costs, including consulting fees, legal fees
and accounting fees, of all persons engaged by Landlord or otherwise reasonably
incurred by Landlord in connection with the management, operation, maintenance
and repair of the Project;

(v) wages, salaries and other compensation and benefits of all persons engaged
in the operation, maintenance or security of the Building, and employer’s Social
Security taxes, unemployment taxes or insurance, and any other taxes which may
be levied on such wages, salaries, compensation and benefits; provided, that if
any employees of Landlord provide services for more than one building of
Landlord, then an equitably prorated portion of such employees’ wages, benefits
and taxes shall be included in Operating Costs based on the portion of their
working time devoted to the Building;

 

11



--------------------------------------------------------------------------------

(vi) payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building;

(vii) all costs incurred in connection with the operation, repair, maintenance
and, subject to Section 5.4(xi) below, replacement of all systems, equipment,
components or facilities which serve the Building in the whole or in part;

(viii) amortization (including interest on the unamortized cost at a rate equal
to the floating commercial loan rate announced from time to time by Bank of
America, a national banking association, as its prime rate) of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Building and Project;

(ix) Taxes;

(x) costs incurred in connection with the parking areas and garages servicing
the Project (including, without limitation, Taxes and the costs of electricity
and lighting for, and, subject to Section 5.4(xi) below, the repair and
maintenance costs of, such parking areas and garages), except to the extent
(a) any such cost is paid by the third-party manager of such parking areas and
garages without cost or expense to Landlord (including, without limitation, any
salaries and other compensation of the staff employed by such third-party
manager to operate and clean such parking areas and garages), and (b) Landlord
is actually reimbursed for any such costs, it being the specific intent of the
parties that Landlord not obtain double recovery for the same amount of such
costs;

(xi) the amortized cost of capital improvements in connection with the Project
(A) that are performed primarily to reduce operating expense costs or otherwise
improve the operating efficiency of the Project, or any portion thereof, but
only to the extent of the actual savings therefrom, or (B) that are required
under any Applicable Law, but which were not so required and enforced against
the Project prior to the Lease Date. The costs of capital improvements made
under subparagraph (A) shall be amortized by Landlord over the reasonably
estimated period of time that it takes for the cost savings resulting therefrom
to equal the total cost of the capital improvements, which shall be reconciled
within 90 days after the end of each calendar year to actual cost savings. The
costs of capital improvements made under subparagraph (B) shall be amortized by
Landlord on a straight line basis at the “prime rate” announced by Wells Fargo
Bank, National Association or its successor, from time to time (the “Prime
Rate”) over the reasonably estimated useful life of the improvement. Landlord
may only include in Operating Costs that portion of the amortized cost of such
improvements that are properly allocable to the Term. If the estimated amount of
cost savings for improvements made under subparagraph (A) for the prior calendar
year is more than the actual amount of cost savings for the prior calendar year,
Landlord shall apply any overpayment by Tenant against Rent due or next becoming
due, provided, that if the Term expires before the determination of the
overpayment, Landlord shall refund such amount to Tenant. If the estimated
amount of the cost savings of improvements made under subparagraph (A) for the
prior calendar year is less than the actual amount of cost savings for such
prior year, Tenant shall pay to Landlord, within 30 days after its receipt of a
reconciliation, any underpayment for the prior calendar year; and

 

12



--------------------------------------------------------------------------------

(xii) a property management fee that is not materially in excess of industry
standards applicable to Comparable Buildings; provided, that Tenant shall not in
any event be liable for any property management fee to the extent it exceeds
three percent (3%) of total gross revenues (including, without limitation, gross
rentals) for the Project in any calendar year; and provided, further, that
Tenant hereby agrees that Landlord’s property management fee as of the Lease
Date, which is one and a half percent (1.5%) of total gross revenues (including,
without limitation, gross rentals) for the Project in any calendar year, shall
be deemed acceptable for all purposes under this Lease.

Notwithstanding anything to the contrary contained in this Lease, if the
Building is less than 95% occupied during all or a portion of any calendar year,
the variable components of Operating Costs as reasonably and equitably
determined by Landlord in accordance with sound property management practice
consistently applied for the Building shall be calculated as if the Building had
been 95% occupied for the full calendar year; provided, however, the parties
specifically acknowledge and agree that, for purposes of the “gross up”
contained in this paragraph, Landlord shall only increase Operating Costs for
janitorial and trash removal services and supplies, utilities and property
management fees in connection with the Project (collectively, “Landlord’s
Gross-Up Right”).

“Operating Costs” shall not include any of the following:

(1) leasing commissions in connection with leases at the Building, and other
costs, expenses and disbursements incurred in connection with negotiations or
lease disputes with Building occupants, or prospective occupants of the
Building;

(2) the cost of construction of tenant improvements for a specific tenant of the
Building in connection with such tenant’s occupancy of premises in the Building,
or other costs incurred in renovating, improving, decorating or redecorating
space in the Building for occupants or vacant space leased or held or designated
for lease or costs related thereto, including any alterations to the Building in
connection with, or which are required by reason of, any lease or agreement with
any Building occupant;

(3) costs of entertaining current or prospective Building occupants (except as
otherwise provided in subparagraph (37) below), and costs incurred in
advertising in respect of or for the Building or other marketing or promotional
activity;

(4) depreciation deductions taken by Landlord for tax purposes;

(5) payment of interest or principal on loans secured by the Project, or any
costs incidental thereto;

(6) “Excluded Taxes” as defined in Section 5.8 below;

(7) rent paid by Landlord under a ground lease for the Project, or any costs
incidental thereto;

(8) legal fees, costs and disbursements and accountant and auditor’s fees and
expenses (other than those necessarily incurred as a result of the management,
maintenance

 

13



--------------------------------------------------------------------------------

and/or operation of the Project in accordance with sound property management
practices, including, without limitation, for contesting any Taxes in accordance
with Section 5.8 below or for contesting any “Taking,” as defined below);

(9) wages, costs and salaries associated with home office, off-site employees of
Landlord other than professional, maintenance and other services provided by
such employees which would otherwise be provided by outside professionals and
employees, but only to the extent such services are included at reasonable
market rates and are reasonably attributable to the Project (or are equitably
apportioned if such professionals or employees perform work at other properties
and receive their compensation from Landlord with respect to multiple
properties);

(10) the cost of correcting defects in, or the inadequacy of, the original
design or original construction of the Building or the materials used in the
original construction of the Building or in the original Building equipment or
appurtenances thereto, except that, for purposes of this paragraph, conditions
(not occasioned by or related to design, materials or construction defects or
inadequacies) resulting from ordinary wear and tear and use shall not be deemed
defects;

(11) insurance premiums to the extent any tenant causes Landlord’s existing
insurance premiums to increase or requires Landlord to purchase additional
insurance if, in any such case, the cost of such increase or additional
insurance, as applicable, is payable by such tenant pursuant to such tenant’s
occupancy agreement with Landlord; and insurance deductibles where the damage or
repair to which such insurance deductible relates is not includable in Operating
Costs under this Lease;

(12) any cost representing an amount paid to Landlord or any entity related to
Landlord which is in material excess of the amount which would have been paid on
an arm’s length basis to an unrelated third party;

(13) costs incurred due solely to the violation by Landlord or any tenant of the
Building of the terms of any lease affecting the Project;

(14) the direct and indirect costs of repairs, replacements or other work
(including restoration, security measures, emergency or temporary services,
inspection, and, during the period of such repair or restoration, any increase
in Operating Costs resulting therefrom) occasioned by, resulting from or
relating to (i) the exercise by governmental authorities of the right of eminent
domain, regardless of whether paid for by any condemnation proceeds, or
(ii) fire, windstorm or other casualty or damage or destruction, whether or not
insured or insurable (provided, that the foregoing shall not limit Tenant’s
obligation to pay Tenant’s Proportionate Share of Landlord’s insurance premiums
and deductibles (except if the damage or repair to which such insurance
deductible relates is not includable in Operating Costs under this Lease));

(15) services, costs, items and benefits, including, without limitation, utility
costs, for which Tenant or any other tenant or occupant of the Building or third
person (including insurers) specifically reimburses Landlord (other than as a
proportionate share of Operating Costs) or for which Tenant or any other tenant
or occupant of the Building pays third persons to whom such amounts are owed.
Further, if Tenant is directly billed for the cost of utilities or other
services serving the Premises as a separate charge, the cost of said utilities
or other services to other tenants or occupants of the Building shall be
deducted from Operating Costs;

 

14



--------------------------------------------------------------------------------

(16) contributions to Operating Cost reserves;

(17) contributions to any organizations, whether professional, political,
charitable or civic;

(18) costs incurred in removing the property of former tenants or other
occupants of the Building;

(19) salaries or other compensation paid to executive employees above the grade
of general manager (including, without limitation, profit sharing, bonuses and
401(k) savings plans);

(20) costs of selling, syndicating, financing, refinancing, mortgaging or
hypothecating any of Landlord’s interest in the Project, and all costs
incidental thereto;

(21) the cost of any disputes including, without limitation, legal fees, between
Landlord, any employee of Landlord, or any other occupant of the Building or any
mortgagees or ground lessors of Landlord;

(22) any cost of acquiring, installing, moving, insuring, maintaining or
restoring new objects of art located at the Project as of the Lease Date, and
any capital costs for sculptures, paintings or other art objects;

(23) costs of structural repairs and replacements and any other repairs and
replacements of a capital nature to the Building (including contributions to
capital reserves), except for capital improvements or replacements described in
Section 5.4(xi) above. For the avoidance of doubt, the parties specifically
agree that, with respect to any charges that are properly categorized under
sound property management practices as capital costs, Landlord shall not instead
otherwise identify such charges to make Tenant responsible for paying costs it
would not otherwise have to;

(24) costs of capital repairs, replacements, alterations or improvements
necessary to make the Building or Project comply with Applicable Law, except, in
any such case, to the extent permitted pursuant to Section 5.4(xi)(B) above. For
the avoidance of doubt, the parties specifically agree that (a) Operating Costs
shall not include, without limitation, any costs incurred as a result of any
breach of “Landlord’s Special Representation” (as defined in Section 6 below),
and (b) with respect to any charges that are properly categorized under sound
property management practices as capital costs not payable by Tenant under
Section 5.4(xi)(B) above, Landlord shall not instead otherwise identify such
charges to make Tenant responsible for paying costs it would not otherwise have
to;

(25) costs caused by the gross negligence or willful misconduct of Landlord, its
employees or agents;

 

15



--------------------------------------------------------------------------------

(26) attorneys’ fees, costs and disbursements incurred in connection with
matters relating to the formation of Landlord as an entity and maintaining its
continued existence as an entity;

(27) any bad debt losses or reserves, whether for rent or otherwise, or any fees
or penalties charged to Landlord as a result of not paying any amount
constituting costs or expenses when due;

(28) costs of any services furnished to other tenants of the Project but which
Landlord does not make available to Tenant, which is available to Tenant only
for an additional direct charge, or which is provided at higher levels or
greater amounts than made available to Tenant;

(29) except to the extent expressly permitted above, costs and expenses incurred
in leasing air-conditioning systems, elevators or other equipment ordinarily
considered to be of a capital nature, except equipment not affixed to the
Building which is used in providing janitorial or similar services, and further
excepting from this exclusion such equipment rented or leased to remedy or
ameliorate a temporary or emergency condition in the Building (including,
without limitation, while repairs or replacements to Building systems are
reasonably being pursued by Landlord, or while Landlord is reasonably pursuing
any insurance payments; if Landlord shall have leased any such items of capital
equipment designed to result in savings or reductions in Operating Costs, then
the rental and other costs paid pursuant to such leasing shall be included in
Operating Costs for each calendar year in which they shall have been incurred).
For the avoidance of doubt, the parties specifically agree that, with respect to
any charges that are properly categorized under sound property management
practices as capital costs, and if such capital costs would not otherwise be
payable by Tenant under the terms of this Lease, Landlord shall not instead
otherwise identify such charges to make Tenant responsible for paying costs it
would not otherwise have to;

(30) special assessments or special taxes voluntarily initiated by Landlord as a
means of financing improvements to the Project and the surrounding areas
thereof;

(31) the cost to provide overtime HVAC and other utilities to other tenants or
occupants of the Building;

(32) any property management fee that is materially in excess of the amounts
permitted to be included as an Operating Cost under Section 5.4(xii) above. For
purposes of this subparagraph (32), “property management fee” shall include not
only Landlord’s standard property management fee, but also any costs that are
ordinarily and customarily charged as part of a property management fee for
Comparable Buildings, it being the specific intent of the parties that Landlord
not be able to avoid the terms of this subparagraph (32) by re-classifying as
something else an item that, in accordance with the foregoing, is properly
classified as part of a property management fee;

(33) costs of Landlord’s general corporate overhead and general administrative
expenses (including costs and expenses paid to third parties to collect rents,
prepare tax returns and accounting reports and to obtain financing);

 

16



--------------------------------------------------------------------------------

(34) costs of any repair or damage caused by or resulting from the negligence or
wrongful act or omission of Tenant (in such event such cost shall be payable by
Tenant pursuant to Tenant’s indemnification obligation under Section 10 below)
or any other Building occupant;

(35) costs which are paid or payable by third parties other than Building
occupants through their contributions to Operating Costs;

(36) costs in any manner associated with Hazardous Materials, except for (i) the
disposal of routine Hazardous Materials that are reasonably necessary to operate
and maintain the Project and handled in compliance with Applicable Law in any
event, including, without limitation, light bulbs and generator oil (provided,
that any such disposal shall be performed in accordance with sound property
management practices), and (ii) routine water and other routine tests,
including, without limitation, routine mold and other air quality tests
(provided, that any such routine tests shall be conducted in accordance with
sound property management practices);

(37) costs incurred in connection with any special events held in the Common
Areas, regardless of whether such events are held for profit, other than those
which are conducted by Landlord for the general benefit of all tenants in the
Building (including, without limitation, seasonal special events);

(38) premiums paid to perform work after hours which are materially in excess of
those charged by Comparable Buildings; and

(39) travel, entertainment (except as otherwise provided in subparagraph
(37) above) and related expenses incurred by Landlord or its personnel.

In the calculation of any Operating Costs hereunder, it is understood that no
costs shall be charged to Tenant to the extent it would result in Landlord
obtaining a double recovery for such cost. Landlord shall use commercially
reasonable efforts to effect an equitable proration and separation of bills for
services rendered to the Building and to any other property owned by Landlord.
Landlord shall maintain books and records respecting Operating Costs and
determine the same in accordance with sound management practices, consistently
maintained, on a year-to-year basis in compliance with such provisions of this
Lease applicable to such accounts. In determining what is included and excluded
as Operating Costs, in calculation of Tenant’s Proportionate Share (estimated or
actual) and the determination of time of payments therefor, Landlord shall not
discriminate against Tenant. In addition and without limiting the generality of
the foregoing, the parties specifically acknowledge and agree that, to the
extent the corresponding expense is not already excluded from Operating Costs
under paragraphs (1)-(39) above, Operating Costs shall be further reduced by
(a) any consideration received by Landlord for the special use by Tenant or any
other Building occupant of the Common Areas in excess of Landlord’s actual
out-of-pocket expenses incurred in connection with such use, (b) insurance
proceeds or other awards and settlements received by Landlord (after deduction
of the reasonable costs of securing the same) representing reimbursement of
Operating Costs incurred by Landlord, and (c) the amount of any other refund or
discount Landlord actually receives in connection with any costs or expenditures
otherwise included in Operating Costs, Landlord hereby agreeing, to the extent
reasonably practicable, to make payments on account of Operating Costs in such
manner as to maximize the amount of such refunds and discounts.

 

17



--------------------------------------------------------------------------------

5.5 Within one hundred twenty (120) days after December 31 of each calendar
year, the total of Operating Costs for said calendar year just completed shall
be determined by Landlord; provided, that nothing contained herein shall be
deemed to prevent Landlord from later determining and charging Tenant for (or
crediting against Rent or otherwise refunding to Tenant, as applicable) any
Operating Costs that are not known to Landlord during such one hundred twenty
(120) day period, or which Landlord later discovers are different from the
amount originally charged by Landlord during such one hundred twenty (120) day
period. In all such cases, Landlord shall give Tenant notice of all such
determinations, and Tenant within thirty (30) days thereafter shall pay to
Landlord Tenant’s Proportionate Share of Operating Costs for such calendar year,
less the payments made by Tenant to Landlord during such calendar year for
Tenant’s Proportionate Share of Operating Costs, or, if Tenant has overpaid such
amount, Landlord shall credit any excess paid toward Tenant’s next rental
payment due or refund the same to Tenant, as Tenant may elect. During the first
and last years of the Term, Tenant’s Proportionate Share of Operating Costs
shall be adjusted in proportion to the number of days of that calendar year
during which this Lease is in effect over the total days in that calendar year.

5.6 Tenant may give written notice to Landlord (the “Audit Request Notice”) of
Tenant’s intention to audit (an “Audit”) Landlord’s books and records applicable
to Landlord’s determination of Operating Costs (“Records”). Such notice shall be
given by Tenant no later than one (1) year after Tenant’s receipt of Landlord’s
determination of Operating Costs for any calendar year (Tenant’s failure to
deliver such notice within such one (1) year period shall conclusively be deemed
Tenant’s election not to Audit or otherwise dispute any such Operating Costs,
and Tenant shall conclusively be deemed to have waived any right to Audit or
otherwise dispute any such Operating Costs). Within thirty (30) days after
receipt of the Audit Request Notice, Landlord shall make the Records available
to Tenant or its approved auditors under this Lease for inspection in accordance
with the terms of this Lease. Any outside auditor used by Tenant in connection
with any such Audit shall be a regionally or nationally-recognized independent
accounting firm with reasonable experience in review of leasehold operating
expenses acting on a non-contingency basis, and shall be subject to Landlord’s
prior written approval, which shall not be unreasonably withheld, conditioned or
delayed. If any Records are maintained at a location other than the Building,
Tenant may either Audit such Records at such other location or pay for the
reasonable cost of copying and shipping such Records. Any Audit under this
Section shall be commenced by Tenant within a reasonable time following delivery
of any Audit Request Notice and completed by Tenant within a reasonable time
following commencement thereof, and by no later than forty-five (45) days after
being commenced in any event. An Operating Cost that is incurred by, billed to,
known and paid by Landlord which Landlord is not in the process of disputing or
otherwise challenging shall be known herein as a “Landlord-Accepted Operating
Cost”. If, within one (1) year after the end of the calendar year in which an
Operating Cost becomes a Landlord-Accepted Operating Cost, Landlord fails to
bill Tenant for Tenant’s Proportionate Share of such Landlord-Accepted Operating
Cost, then, in such event, Landlord shall be deemed to have waived the right to
bill Tenant for such Landlord-Accepted Operating Cost.

5.6.1 If, after any such Audit, Tenant disputes any item of Operating Cost or
Tenant’s Proportionate Share of Operating Costs, Tenant shall, within sixty
(60) days after the end of such review, give written notice to Landlord (the
“Dispute Notice”) of the particular matter with respect to Operating Costs that
Tenant disputes, and the basis for Tenant’s

 

18



--------------------------------------------------------------------------------

dispute thereof. If any such Audit shows that actual Operating Costs were either
more or less than originally determined by Landlord, and if Landlord in its good
faith discretion agrees with the results of such Audit (an “Audit Agreement”),
then the parties shall make such appropriate payments or reimbursements, as the
case may be, to each other as are determined to be owing; provided, that any
reimbursements payable by Landlord to Tenant may, at Tenant’s option, instead be
credited against the Base Rent next coming due under this Lease, unless the Term
has expired, in which event Landlord shall refund (or, at Landlord’s election,
credit against any other amounts then owing by Tenant) the appropriate amount to
Tenant. If, however, Landlord in good faith does not agree with any result of
such Audit, then Landlord and Tenant shall use good faith efforts to, within
thirty (30) days, reach agreement on any such result of such Audit. If Landlord
and Tenant are unable to so agree by the end of such thirty (30) day period,
then Landlord or Tenant shall have the right to submit all open issues for
neutral binding arbitration (and not by court action) to the American
Arbitration Association in accordance with the rules of such Association then in
effect, and, within thirty (30) days following the final arbitration ruling on
the matter, the parties shall make such appropriate payments or reimbursements,
as the case may be, to each other as are determined in such ruling to be owing;
and provided, that any reimbursements payable by Landlord to Tenant may, at
Tenant’s option, instead be credited against the Base Rent next coming due under
this Lease, unless the Term has expired, in which event Landlord shall refund
(or, at Landlord’s election, credit against any other amounts then owing by
Tenant) the appropriate amount to Tenant. Although Tenant shall bear the cost of
any Audit, Landlord shall reimburse Tenant for the reasonable cost of the Audit
if such Audit establishes that Operating Costs for the applicable Audit year
were overstated by five percent (5%) or more.

5.6.2 Tenant agrees that neither Tenant nor any of Tenant’s employees, agents,
attorneys, accountants or representatives (including, without limitation, any
outside auditor of Tenant) shall use or disclose to any person or entity other
than Tenant and, on a confidential, need-to-know basis, such employees, agents,
attorneys, accountants or representatives, any information or documents obtained
by Tenant or such other persons during any Audit, provided, however, this
sentence shall not apply to, or bar or limit (a) any legal action between Tenant
and Landlord to enforce this Lease or as otherwise required under Applicable
Law, or (b) any disclosure to Tenant’s agents, attorneys, accountants,
consultants or representatives in connection with any Audit, so long as the
recipient of such disclosure agrees to keep such disclosure confidential. Except
as expressly provided in this Section 5.6, Tenant shall have no rights to
inspect, copy, review, or audit the records of Landlord relating to Operating
Costs, nor to dispute any portion of Operating Costs charged by Landlord to
Tenant. Notwithstanding any claim or dispute regarding Operating Costs that may
arise, except as expressly provided in this Lease, in no event shall Tenant be
entitled to deduct, offset or reduce any Rent otherwise payable by Tenant under
this Lease. All reviews of, and reports concerning the Records shall be at
Tenant’s sole cost and expense, subject to the provisions of Section 5.6.1.

5.7 In addition to Tenant’s Proportionate Share of Operating Costs and upon
receipt by Tenant of reasonable supporting documentation (e.g., an invoice)
therefor, Tenant shall reimburse Landlord within thirty (30) days following
demand and reasonable proof of said costs for any and all Taxes required to be
paid by Landlord when such taxes are measured by or reasonably attributable to
(a) the cost or value of Tenant’s equipment, furniture, fixtures and other
personal property located in the Premises, and (b) to the maximum extent
permitted by

 

19



--------------------------------------------------------------------------------

Applicable Law, this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises, including,
without limitation, any sales tax on the Rent paid hereunder and any documentary
stamp taxes. Notwithstanding anything to the contrary contained in this Lease,
if it becomes unlawful for Tenant to reimburse Landlord for any taxes or other
charges as required under this Lease, then, to the maximum extent permitted by
Applicable Law, the Base Rent shall be revised to net Landlord the same net Rent
after imposition of any tax or other charge upon Landlord as would have been
payable to Landlord but for the reimbursement being unlawful.

5.8 For purposes of this Lease, “Taxes” shall mean all federal, state, county,
or local governmental or municipal assessments, taxes, fees, levies, charges or
other impositions of every kind and nature, whether general, special, ordinary
or extraordinary because of or in connection with the ownership, leasing and
operation of the Project, including, without limitation, any assessment, tax,
fee, levy, charge or other imposition in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy, charge or other
imposition previously included within the definition of real property tax,
including any assessments, taxes, fees, levies, charges and other impositions as
may be imposed by governmental agencies for such services as fire protection,
street, sidewalk and road maintenance, conservation, refuse removal, transit and
for other governmental services, and including the reasonable amount of all
fees, costs and expenses (including reasonable attorneys’ fees) paid by Landlord
in seeking or obtaining any refund or reduction of any such assessments, taxes,
fees, levies, charges or other impositions (provided, that Landlord shall
proceed in accordance with sound property management practices if it elects to
contest any such assessments, taxes, fees, levies, charges or other
impositions). Notwithstanding anything herein to the contrary, Taxes shall
exclude any net income tax, estate tax, gift tax, transfer tax or inheritance
tax (collectively, the “Excluded Taxes”). In the case of Taxes, such as special
assessments, where Landlord has an election, Landlord shall exercise any
election available to it to pay the same over the longest period available, in
which event only the installment of such Tax due and payable in any year shall
be included in Taxes for such year, with the installments due and payable in the
year the Term commences or ends prorated on a daily basis. If Landlord contests
any Taxes (Landlord shall proceed in accordance with sound property management
practices if it elects to contest any Taxes) and receives a refund of any such
Taxes previously paid by Landlord for which Tenant contributed Tenant’s
Proportionate Share in accordance with the terms herein, Landlord shall, after
deduction for any reasonable costs and expenses incurred by Landlord in
connection with obtaining such refund, reimburse Tenant for Tenant’s
Proportionate Share of the remaining amount of any such refund received by
Landlord.

 

  6. INITIAL CONSTRUCTION; CONDITION OF PREMISES

Landlord shall not be obligated to construct or install any improvements or
facilities of any kind in connection with Tenant’s initial occupancy of the
Premises, provided, however, Landlord and Tenant shall comply with the Tenant
Work Letter. All improvements shall be the property of Landlord, subject to
Section 7.4, and upon the expiration or earlier termination of this Lease,
Tenant shall deliver the Premises to Landlord in the condition required by
Article 36. Except to the extent expressly provided otherwise in the Tenant Work
Letter, and subject to Landlord’s maintenance and repair obligations under this
Lease, “Landlord’s Special Representation,” “Landlord’s Notice Obligation,” and
“Landlord’s Compliance Obligation” (as

 

20



--------------------------------------------------------------------------------

each such term is defined below), Tenant acknowledges that it is familiar with
the condition of each portion of the Premises and it accepts each such portion
of the Premises in its “As-Is” condition without representation or warranty of
any kind, including, without limitation, as to the condition of such portion or
its suitability for any intended use, and without any improvements by Landlord
of any kind (collectively, the “Delivery Condition”). Notwithstanding anything
to the contrary contained in this Lease, (a) as of the date of Landlord’s
execution of this Lease, Landlord represents and warrants to Tenant, to
Landlord’s actual knowledge without duty of investigation or inquiry, that
Landlord has not received any written notice from, and does not know of, any
governmental authority stating that the Project, including, without limitation,
the Premises or any portion thereof, is in violation of Applicable Law,
including, without limitation, any “Environmental Law,” defined as (i) the
Comprehensive Environmental Response Compensation and Liability Act of 1980, 42
U.S.C. § 9601-9657, as amended, or any similar state law or local ordinance,
(ii) the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901, et
seq., (iii) the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
(iv) the Clean Air Act, 42 U.S.C. § 7401, et seq., (v) the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., (vi) the Safe Drinking Water Act, 42
U.S.C. § 300(f) et seq., (vii) any law or regulation governing aboveground or
underground storage tanks, (viii) any other federal, state, county, municipal,
local or other statute, law, ordinance or regulation, including, without
limitation the Minnesota Environmental Response and Liability Act, Minn. Stat. §
115B.01, et seq., and (ix) all rules or regulations promulgated under any of the
foregoing, and any amendments of the foregoing (collectively, “Landlord’s
Special Representation”); and (b) if, after the initial Commencement Date under
this Lease, Landlord receives notice from a governmental entity that a portion
of the Building, Premises or the Common Areas that is Landlord’s responsibility
to repair or maintain under this Lease is not in compliance with Applicable Law
and must be remedied to so comply, then, in such event, if such non-compliance
is not attributable to Tenant’s specific use (as opposed to normal and customary
office use) or improvement, Landlord shall (subject to Section 17.4 below,
“Landlord’s Indemnification Obligation” (as defined below), the terms of
Section 5.4(xi)(B) above and any other payment obligation of Tenant under this
Lease (including, without limitation, in connection with any indemnification
obligation)), cause such specified portion of the Building, Common Areas or
Premises to so comply with Applicable Law (collectively, “Landlord’s Notice
Obligation”). As used in this Lease, “Landlord’s actual knowledge without duty
of investigation or inquiry” shall mean and refer to the actual knowledge
without duty of investigation or inquiry of Robert Traeger, the property manager
of the Building.

 

  7. REPAIRS & ALTERATIONS

7.1 Subject to the provisions of Section 7.2 and Articles 8 and 14, Landlord
agrees to keep in good order, condition and repair in accordance with industry
standards applicable to Comparable Buildings, and in compliance with Applicable
Laws to the extent any non-compliance would have (or actually has) a material
adverse effect on Tenant’s use or occupancy of the Premises or use of the Common
Areas (such obligation of Landlord regarding Applicable Laws shall be known
herein as “Landlord’s Compliance Obligation”), all Common Areas and the
foundations, exterior walls, structural portions of the Project (including,
without limitation, the portions of the Project consisting of the Premises and
the Building), the roof, the elevators and the HVAC, mechanical, electrical and
plumbing systems serving the Project generally as opposed to any particular
tenant space (excluding those items for which Tenant is

 

21



--------------------------------------------------------------------------------

responsible to repair and maintain under this Lease, and specifically excluding
any plumbing exclusively serving the Premises or any above Building-standard
heating, air conditioning or lighting equipment in the Premises, which shall be
Tenant’s sole responsibility). Landlord shall perform repairs and maintenance
required of it under this Lease diligently and using reasonable efforts so as to
complete the same as soon as reasonably possible. With the understanding that it
is the parties’ intent that the terms of this Lease control Landlord’s
obligations regarding any repair to be performed by Landlord, to the maximum
extent permitted by Applicable Law, and except as otherwise provided in
Section 25.6 below, Tenant hereby waives and releases any right to make repairs
at Landlord’s expense which may be provided under Applicable Law.

7.2 Subject to the provisions of Section 7.1 and Articles 8 and 14, Tenant shall
keep and maintain its personal property, leasehold improvements (including,
without limitation, the Tenant Improvements and any Alterations), the systems
exclusively serving the Premises, and the non-structural portions of the
Premises in good order, condition and repair, reasonable wear and tear excepted,
and shall promptly make all necessary repairs thereto at Tenant’s sole cost and
expense. Subject to the terms of this Lease, Tenant is responsible for all
redecorating, remodeling, alteration and painting required by Tenant for the
Premises during the Term. Tenant covenants and agrees not to suffer or permit
any lien of mechanics or materialmen or others to be placed against the Project,
the Building or the Premises with respect to work or services claimed to have
been performed for or materials claimed to have been furnished to Tenant or the
Premises under this Article 7 or otherwise, and, in case of any such lien
attaching or notice of any lien, Tenant covenants and agrees to cause it to be
released and removed of record (or properly bonded against) within ten (10) days
after Tenant receives notice of any such lien or Landlord, at its sole option,
may immediately take all action necessary to release and remove such lien, and
Tenant shall, within thirty (30) days following demand by Landlord, reimburse
Landlord for all costs and expenses relating thereto incurred by Landlord.

7.3 Other than Permitted Alterations (as defined below), Tenant may not make any
improvements, alterations, additions or changes to the Premises (collectively,
including, without limitation, any improvements, alterations, additions or
changes to the Existing Premises made in connection with the Sublease
Documentation or the Master Original Lease between the Lease Date and the first
Commencement Date under this Lease, the “Alterations”) without first procuring
the written consent of Landlord to such Alterations, which consent shall be
requested by Tenant not less than fifteen (15) days prior to the commencement
thereof, and which consent shall not be unreasonably withheld, conditioned or
delayed by Landlord. Landlord may condition its consent on, among other things,
its receipt and reasonable review of complete plans and specifications for such
Alterations, and, if required in the reasonable judgment of Landlord, the
installation of additional risers, feeders and other appropriate equipment as
well as utility meters. The installation, maintenance, repair and replacement,
as well as all charges in connection with all such meters and equipment shall be
at Tenant’s sole cost and expense. The construction of the Tenant Improvements
shall be governed by the terms of the Tenant Work Letter and not the terms of
this Article 7, and Landlord hereby acknowledges that, notwithstanding anything
contrary contained in this lease, Tenant shall not be required to remove any
portion of the Tenant Improvements from the Premises upon the expiration or
earlier termination of this Lease (unless any such Tenant Improvement consists
of any internal staircase that does not exist as of the Lease Date or any data
facility, in which event Tenant shall so remove any such staircase or facility),
and the Tenant Improvements shall not be considered

 

22



--------------------------------------------------------------------------------

“Alterations” for purpose of this Lease. Notwithstanding the foregoing terms of
this Section 7.3, but provided that (a) Tenant delivers to Landlord at least ten
(10) days’ prior written notice of the installation of any Permitted
Alterations, including copies of all plans and specifications, if any, relating
to such Permitted Alterations, and (b) such Permitted Alterations are installed
and maintained in accordance with Applicable Law and the insurance and other
requirements of this Lease (including, without limitation, the rules and
regulations attached hereto as Exhibit D), Landlord’s consent shall not be
required for any Alteration that satisfies the following criteria, as applicable
(collectively, the “Permitted Alterations”) (i) (A) is of a cosmetic nature
(e.g., painting, carpeting, wallpapering); (B) does not require any governmental
permit, approval or other form of consent; and (C) will not materially and
adversely affect the systems or structure of the Building and does not require
work to be performed inside the walls or above the ceiling of the Premises; or
(ii) (A) does not require any governmental permit, approval or other form of
consent; (B) is not visible from the exterior of the Building; (C) will not
materially and adversely affect the systems, structure or, in excess of any de
minimus amount, value of the Building; and (D) costs no more than Three Hundred
Thousand Dollars ($300,000.00) in any consecutive twelve (12) month period
(excluding the cost of any furniture, fixtures or equipment). For Alterations
requiring Landlord’s approval under this Section 7.3, Landlord shall respond in
approval or disapproval within ten (10) days of receipt of a written request for
approval, and at anytime after the giving of such notice, Tenant may provide a
second notice to Landlord stating that Landlord’s failure to respond within the
later of (1) ten (10) days after Landlord’s receipt of Tenant’s initial request
for consent, or (2) five (5) days following Landlord’s receipt of such second
notice shall be deemed Landlord’s election to approve Tenant’s installation of
such proposed Alterations. If Landlord fails to notify Tenant of Landlord’s
election within the applicable time period set forth in the immediately
preceding sentence, Landlord shall be deemed to have approved Tenant’s
installation of the proposed Alterations in question.

7.4 All or any part of the Alterations (including, without limitation, any
Permitted Alterations, but subject to the proviso that immediately follows in
this sentence), whether made with or without the consent of Landlord, shall, at
the election of Landlord, either be removed by Tenant at Tenant’s sole expense
before the expiration or earlier termination of the Term or shall remain upon
the Premises and be surrendered therewith at the Expiration Date or earlier
termination of this Lease as the property of Landlord without disturbance or
injury; provided, that, if Tenant desires Landlord to make such election at the
time Landlord approves such Alterations (or at any time thereafter), or, with
respect to any Permitted Alterations, is notified of such Permitted Alterations
(or at any time thereafter), Tenant shall make such request (a “Removal Election
Request”) to Landlord in writing concurrently with Tenant’s request for approval
or notification, as applicable (or at any time thereafter), of the same (in
which event Landlord shall, concurrently with any approval by Landlord of such
Alterations, or within ten (10) days following such notification with respect to
any such Permitted Alterations, as applicable, notify Tenant in writing of
Landlord’s election; if Tenant instead makes a later Removal Election Request
pursuant to the foregoing, then Landlord shall so respond in writing within ten
(10) days following Landlord’s receipt of such later Removal Election Request).
Tenant may at any time after delivering an initial Removal Election Request
provide a second Removal Election Request stating that Landlord’s failure to
respond within the later of (a) ten (10) days after Landlord’s receipt of the
initial Removal Election Request, or (b) five (5) days following Landlord’s
receipt of such second Removal Election Request shall be deemed Landlord’s
election to not require Tenant to remove the Alterations or Permitted
Alterations in

 

23



--------------------------------------------------------------------------------

question. If Landlord fails to notify Tenant of Landlord’s election within the
applicable time period set forth in the immediately preceding sentence, Landlord
shall be deemed to have elected not to require Tenant to remove the Alteration
or Permitted Alteration in question. If Landlord requires the removal of all or
part of any Alterations in accordance with the foregoing, Tenant, at its
expense, shall at the expiration or earlier termination of the Term repair any
damage to the Premises or the Building caused by such removal. If Tenant fails
to remove the Alterations in accordance with the foregoing, then Landlord may
(but shall not be obligated to) remove them and the cost of removal and repair
of any damage, together with all other damages Landlord suffers by reason of the
failure of Tenant to remove such Alterations, shall be paid by Tenant to
Landlord within thirty (30) days following demand. Tenant shall not be entitled
to any compensation from Landlord for any Alterations removed by Landlord or at
Landlord’s direction.

7.5 Tenant shall construct such Alterations and perform its repairs and
maintenance in connection with this Lease with contractors reasonably acceptable
to Landlord (without limiting the generality of the foregoing, Tenant
specifically acknowledges and agrees that if the use of any particular
contractor would, in Landlord’s reasonable judgment, violate the terms of any
agreement between Landlord and any union providing work, labor or services at
the Project or disturb labor harmony with the workforce or trades engaged in
performing other work, labor or services at the Project, Landlord may require
any such contractor to be a union member, provided that, if requested by Tenant
to Landlord in writing, Landlord shall provide Tenant with reasonable evidence
of any agreements between Landlord and any trade union providing work, labor or
services to the Project) in conformance with any and all Applicable Laws,
including, without limitation, pursuant to a valid building permit issued by the
applicable municipality, if so required under the proposed scope of work, and in
conformance with Landlord’s reasonable construction rules and regulations
provided in advance in writing to Tenant (provided, that any such construction
rules and regulations existing as of the Lease Date shall be deemed reasonable
for such purposes). Landlord’s consent to such Alterations or Landlord’s
approval of the plans, specifications, and working drawings for such Alterations
will create no responsibility or liability on the part of Landlord for the
completeness, design, sufficiency or compliance with any Applicable Laws
(including, without limitation, the Americans With Disabilities Act of 1990, as
may have been or may be amended, and the provisions of that Act applicable to
the Project or any part of it) with respect to such Alterations. All work with
respect to any Alterations must be done in a good and workmanlike manner and
diligently prosecuted to completion to the end that, unless the Premises
consists of an entire floor of the Building, the Premises shall at all times be
a complete unit except during the period of work. In performing the work of any
such Alterations, Tenant shall have the work performed in such manner as not to
unreasonably (as reasonably determined by Landlord in its good faith discretion)
obstruct access to the Building or the Common Areas for any other tenant of the
Building, and as not to unreasonably (as reasonably determined by Landlord in
its good faith discretion) obstruct the business of Landlord or other tenants in
the Building, or unreasonably (as reasonably determined by Landlord in its sole
but good faith discretion) interfere with the labor force working in the
Building. Not less than fifteen (15) days prior to commencement of any
Alterations, Tenant shall notify Landlord in writing of the anticipated work
commencement date so that Landlord may post notices of nonresponsibility about
the Premises. Upon completion of any Alterations (excluding Permitted
Alterations), Tenant shall deliver to the Building management office a
reproducible copy (in paper and/or electronic form, at Landlord’s election) of
the “as built” drawings of the Alterations

 

24



--------------------------------------------------------------------------------

and shall file such drawings and record such notices at such times and in such
manner as may be required by Landlord or under Applicable Law. If any violation
or disturbance occurs in connection with any labor, materials and equipment used
by or on behalf of Tenant, Tenant, upon demand by Landlord, shall immediately
cause all such labor, materials and equipment causing such violation or
disturbance to be removed from the Project. Without limitation as to Tenant’s
right to seek any recourse and remedy against Tenant’s contractors, Tenant
agrees to protect, defend, indemnify and hold Landlord harmless from and against
any and all Claims in any way arising or resulting from or in connection with
any breach by Tenant of this Section 7.5 and to the extent in connection with
any labor, materials or equipment used by or on behalf of Tenant by any
contractor that has not been approved by Landlord in accordance with the
foregoing, provided that, if requested by Tenant to Landlord in writing,
Landlord shall provide Tenant with reasonable evidence of any agreements between
Landlord and any trade union providing work, labor or services to the Project.

7.6 Upon completion of any work by Tenant under this Article 7 (other than
Permitted Alterations), Tenant shall deliver to Landlord evidence of payment
(any lien waiver containing such evidence of payment shall be deemed acceptable
for such purposes), contractors’ affidavits and full and final waivers of all
liens for labor, services or materials. Except with respect to any Permitted
Alterations, if Landlord is separately charged a construction management,
coordination or other supervisory-type or consultant fee in connection with any
Alterations, the actual fee charged to Landlord shall be paid by Tenant without
additional mark-up by Landlord.

7.7 If Tenant makes any Alterations (other than Permitted Alterations), Tenant
agrees to carry, or cause its contractor to carry, “Builder’s All Risk”
insurance in an amount reasonably approved by Landlord covering the construction
of such Alterations, and such other insurance as Landlord may reasonably
require, it being understood and agreed that all of such Alterations shall be
insured by Tenant pursuant to Article 9 of this Lease immediately upon
completion thereof.

7.8 Tenant and Tenant’s telecommunications companies, including, without
limitation, local exchange telecommunications companies and alternative access
vendor services companies (collectively, “Telecommunications Companies”), shall
have no right of access to or within the Project for the installation and
operation of Tenant’s Telecommunications System (as defined below) without
Landlord’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed; provided, that it shall be deemed reasonable for
Landlord to require, at Tenant’s sole cost and expense (including, without
limitation, with respect to any reasonable attorneys’ fees incurred by
Landlord), that any such Telecommunications Company enter into a written
agreement with Landlord (on Landlord’s standard form, if required by Landlord)
to address such matters related to Tenant’s Telecommunications System; and
provided, further, that Landlord hereby approves XO and Comcast, Tenant’s
existing telecommunications companies which provide service to the Existing
Premises (the “Existing Telecom Companies”) and waives the requirement of such
written agreement with respect thereto. All work with respect to Tenant’s
Telecommunications System shall be subject to the terms of this Lease governing
Alterations. Without in any way limiting Landlord’s right to reasonably withhold
its consent to a proposed request for access, except with respect to the
provision of services by and occupation of the Building by the Existing Telecom
Companies that

 

25



--------------------------------------------------------------------------------

is consistent with their practices existing as of the Lease Date, Landlord shall
specifically have the right to consider whether a Telecommunications Company is
willing to pay reasonable monetary compensation consistent with market rates for
Comparable Buildings (as determined by Landlord in good faith) for the use and
occupation of the Building for any Tenant Telecommunications System. As used in
this Lease, “Tenant’s Telecommunications System” shall mean all of Tenant’s
telecommunications systems including, without limitation, voice, video, data and
any other telecommunications services provided over wire, fiber optic,
microwave, wireless, satellite and/or any other transmission systems, for part
or all of any telecommunications within the Building or from the Building to any
other location.

 

  8. FIRE OR CASUALTY DAMAGE

8.1 If the Premises or any portion of the Project is damaged by fire or other
cause (the “Occurrence”), Landlord shall diligently, and as soon as reasonably
practicable after the date upon which Landlord is notified of the Occurrence
(the “Casualty Notification Date”), repair the damage; provided, however, that,
subject to the sentence that immediately follows, Landlord may elect not to
rebuild or restore the Premises or any portion of the Project, and instead
terminate this Lease, by notifying Tenant in writing of such termination within
sixty (60) days after the date on which Landlord has received the Completeness
Estimate (defined below), such notice to include a lease termination date and a
date for Tenant to vacate the Premises. Following an Occurrence that causes
material damage to the Premises or the Project, Landlord shall, within 60 days
of the date of the Occurrence, cause an architect or general contractor of
reasonable qualification and experience to provide Landlord with a written
estimate of the amount of time required to substantially complete the repair and
restoration of the Project and make the Project tenantable again (including by
describing the percentage of the Rentable Square Footage of the Project affected
by the Occurrence), using standard working methods (the “Completeness
Estimate”), and shall notify Tenant of the Completeness Estimate.
Notwithstanding anything in this Lease to the contrary, Landlord may elect to
terminate this Lease only if the Project shall be damaged by fire or other
cause, whether or not the Premises are affected, if Landlord terminates all
leases of similarly-situated tenants (and not as a subterfuge to void this
Lease) within such 60 day period, and one or more of the following conditions is
present: (i) the Completeness Estimate states that repairs cannot reasonably be
completed within one hundred eighty (180) days after the Casualty Notification
Date; (ii) the Occurrence occurs during the last year of the Term (irrespective
of any option to renew this Lease, unless Tenant has exercised such option in
accordance with the terms of this Lease or Tenant exercises such option in
accordance with the terms of this Lease within ten (10) days after receipt of
Landlord’s notice); (iii) subject to Section 20 below and Tenant’s termination
right as provided later in this Section 8.1, the holder of any mortgage/deed of
trust on the Building with respect to the Project shall require that a material
portion of the insurance proceeds be applied towards retiring the mortgage/deed
of trust debt; (iv) subject to Tenant’s termination right as provided later in
this Section 8.1, a material portion of the damage is not insured by Landlord’s
insurance policies; (v) pursuant to the Completeness Estimate, thirty-three
percent (33%) or more of the Rentable Square Footage of the Project is unusable,
unmarketable, damaged or destroyed; or (vi) Landlord is prohibited from
restoring the Building for office purposes under Applicable Law. If Landlord
terminates this Lease, the Base Rent, Tenant’s Proportionate Share of increases
in Operating Costs and Tenant’s recurring charges for use of the Building’s
parking facilities (collectively, “Periodic Rent”) shall be apportioned and paid
to the date of termination (subject to abatement as

 

26



--------------------------------------------------------------------------------

provided below). To the extent Landlord undertakes the repair or restoration of
the Project, such repair or restoration by Landlord shall be to substantially
the same condition of the base, shell, and core of the Premises and Common Areas
prior to the casualty, except for modifications required by zoning and building
codes and other Applicable Laws or any other modifications to the Common Areas
reasonably deemed desirable by Landlord, which are consistent with the character
of Comparable Buildings, provided that Landlord shall use reasonable efforts to
minimize impairment with any access to the Premises and any Common Areas.
Notwithstanding any other provision of this Lease, upon the occurrence of any
damage to the Premises, if any insurance proceeds are payable to Tenant pursuant
to Tenant’s insurance required under Section 9.1 of this Lease for items that do
not belong to Tenant but instead are part of the Project (any Alterations shall
be deemed part of the Project for such purposes) and Landlord has not terminated
this Lease in accordance with the terms herein, Tenant shall, so Landlord can
perform repairs in accordance with the terms herein, assign to Landlord (or to
any party designated by Landlord) all such insurance proceeds payable to Tenant,
and Landlord shall use the same to repair any injury or damage to such portions
of the Project and shall return such portions of the Project to their condition
prior to the Occurrence; provided that if the cost of such repair by Landlord
exceeds the amount of insurance proceeds received by Landlord from Landlord’s
insurance carrier (if any, it being acknowledged that Landlord has no obligation
whatsoever to carry any insurance with respect to such items) or Tenant’s
insurance carrier, as assigned by Tenant, the cost of such repairs shall,
subject to Tenant’s approval of the budget therefor (which approval shall not be
unreasonably withheld), be paid by Tenant to Landlord prior to Landlord’s repair
of the damage. In connection with any repairs and replacements to the Premises
to be made by Tenant, Tenant shall, prior to the commencement of construction,
submit to Landlord, for Landlord’s review and reasonable approval, all plans,
specifications and working drawings relating thereto, and Landlord shall
reasonably select the contractors to perform such improvement work. If the
Completeness Estimate states that repairs cannot be completed within one hundred
eighty (180) days after the Casualty Notification Date (or within 90 days after
the Casualty Notification Date if the Occurrence takes place during the last
year of the Term), or if any event addressed in Sections 8.1(iii) or (iv) above
occurs and, as a result, Landlord will be unable to complete the applicable
repairs within one hundred eighty (180) days after the Casualty Notification
Date (or within 90 days after the Casualty Notification Date if the Occurrence
takes place during the last year of the Term), Landlord shall notify Tenant of
the same. In any such event, Tenant shall have the right, upon written notice
delivered to Landlord no later than ten (10) business days after Tenant receives
the Completeness Estimate, to terminate this Lease. Tenant’s failure to so
terminate this Lease within such ten (10) business day period shall be deemed
Tenant’s election not to terminate this Lease with respect to such Occurrence.

8.2 If Landlord does not elect to terminate this Lease under the terms of
Section 8.1, but the damage required to be repaired by Landlord is not repaired
by the end of the 180 Day Period (as hereinafter defined) so that the Building
(including all Common Areas and amenities) is substantially in accordance with
industry standards applicable to Comparable Buildings (provided, that the Common
Areas and amenities existing for the Building as of the Lease Date are hereby
deemed to be in accordance with industry standards applicable to Comparable
Buildings for purposes of this Section 8.2), then Tenant (subject to the terms
of this Section 8.2), within thirty (30) days after the end of the 180 Day
Period (or such right to terminate shall expire), may terminate this Lease by
written notice to Landlord, in which event this Lease shall terminate as of the
date of receipt of the notice, and the Periodic Rent shall be

 

27



--------------------------------------------------------------------------------

apportioned and paid to the date of termination (subject to abatement as
provided below), except that such termination shall be rescinded if Landlord
completes such restoration work before the end of the thirty (30) day notice
period. The “180 Day Period” shall mean the period beginning on the Casualty
Notification Date and ending one hundred eighty (180) days from the Casualty
Notification Date.

8.3 Subject to the last sentence of this Section 8.3, during the period that all
or a portion of the Premises is damaged, Periodic Rent shall abate (a) in full
from the date of such damage with respect to that portion of the Premises which
are thereby rendered “untenantable” (as defined below) and in which Tenant no
longer operates Tenant’s business, and (b) to the extent fair and equitable from
the date of such damage with respect to that portion of the Premises which are
thereby rendered untenantable but in which Tenant continues to conduct Tenant’s
business. Tenant shall deliver written notice of either of the immediately
preceding conditions (a) or (b) to Landlord as soon as reasonably possible. The
foregoing abatement shall continue in either case until the earlier of (i) the
date Landlord delivers possession of the Premises (or affected portion thereof)
to Tenant with Landlord’s restoration work complete, or (ii) the date Tenant
actually re-occupies (or is reasonably capable of re-occupying) and commences
business operations (or is reasonably capable of commencing business operations)
in such portion of the Premises. Unless prohibited by Applicable Laws and
subject to Landlord’s reasonable requirements in connection with performance of
Landlord’s repair work, Tenant shall have the right to continue to occupy any
damaged portions of the Premises even though the same may be untenantable (but
without unreasonably and materially interfering with any repair or restoration
work), and Landlord shall be obligated to provide services to such damaged space
only to the extent reasonable under the circumstances. As used herein and in
Section 14 below, “untenantable” shall include any material adverse effect on
the Premises and Tenant’s use thereof or access thereto, including, without
limitation, the inability of Tenant to lawfully occupy or use any part of the
Premises by reason of any order or direction of any governmental authority.

8.4 The provisions of this Lease, including, without limitation, this Article 8,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises, the
Building, or any other portion of the Project, and any Applicable Law
(including, without limitation, Minnesota Statutes Section 504B.131) with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties shall have no application to
this Lease or any damage or destruction to all or any part of the Premises, the
Building, or any other portion of the Project.

 

  9. INSURANCE

9.1 Tenant shall during the entire Term maintain the following insurance
coverage:

9.1.1 Commercial General Liability Insurance for personal injury and property
damage claims arising out of Tenant’s occupation or use of the Premises and from
its business operations, and including liability arising under any indemnity set
forth in this Lease in amounts of not less than $2 million for each occurrence
and $3 million for all occurrences each year.

 

28



--------------------------------------------------------------------------------

9.1.2 Property damage insurance covering all Tenant’s furniture, trade fixtures,
office equipment, merchandise and other personal property in the Premises and
all original and later-installed tenant improvements in the Premises. This
insurance shall be an “all risk” policy covering the full replacement cost of
the items covered and including vandalism, malicious mischief, earthquake and
sprinkler leakage coverages.

9.1.3 All required workers’ compensation or other similar insurance pursuant to
all Applicable Laws.

9.1.4 Loss-of-income and extra expense insurance in such amounts as will
reimburse Tenant for direct or indirect loss of earnings attributable to all
perils commonly insured against by prudent tenants or attributable to prevention
of access to the Premises, the Building or Project as a result of such perils.

9.2 All insurance provided by Tenant under this Lease shall be coordinated with
any preceding, concurrent or subsequent, occurrence or claims made insurance, in
such a manner as to avoid any gap in coverage against claims arising out of
occurrences, conduct or events which take place during the period beginning on
the Lease Date and ending on termination of this Lease.

9.3 Landlord makes no representation that the insurance coverage required of
Tenant provides adequate coverage for Tenant’s needs or for its obligations
under this Lease. Tenant shall not do or permit to be done anything that shall
cause the cancellation of, invalidate, increase the rate of, or otherwise
adversely affect, the insurance policies referred to in this Article 9.

9.4 Landlord shall not be deemed to have waived or reduced any of the insurance
coverage requirements for Tenant except by an express written agreement to that
effect. The receipt by Landlord or its contractors or agents of insurance
policies, certificates, letters, or other correspondence, documents or
information which do not conform to the insurance requirements of this Lease, or
the failure of Landlord to receive policies, certificates, or other
documentation required by this Article 9, shall not be deemed to be Landlord’s
consent to a waiver or reduction of any such requirements, despite any failure
by Landlord to object to same at the time of receipt (or lack of receipt), or
thereafter. Any reduction, modification, or waiver of any of Tenant’s insurance
requirements under this Lease may be made only by a written document executed by
Landlord and Tenant that expressly amends the pertinent described portions of
this Lease.

9.5 The minimum insurance requirements set forth in this Lease shall not limit
the liability of Tenant under this Lease. Landlord, and any parties reasonably
specified by Landlord (provided, that the parties ordinarily specified by
Landlord on a Building-standard basis shall be deemed reasonable for such
purposes), shall be named as additional insureds under the insurance policy
specified in Section 9.1.1. All insurance companies providing insurance pursuant
to this Article shall be rated at least A VIII in Best’s Key Rating Guide and
shall be

 

29



--------------------------------------------------------------------------------

otherwise reasonably acceptable to Landlord and licensed and qualified to do
business in the state in which the Project is located. Insurance provided by
Tenant shall be primary as to all covered claims and any insurance carried by
Landlord is excess and is non-contributing. Tenant’s insurance shall contain a
severability of interest clause reasonably acceptable to Landlord acting in good
faith and without discriminating against Tenant. Copies of policies or original
certificates of insurance with respect to each policy shall be delivered to
Landlord prior to the applicable Commencement Date for the applicable portion of
the Premises, and thereafter, at least thirty (30) days before the expiration of
each existing policy. Any insurance required hereunder of Tenant may be provided
with blanket insurance policy(ies) insuring Tenant at locations in addition to
the Premises, so long as such blanket policy(ies) expressly affords the coverage
required of Tenant under this Lease. Tenant shall take all necessary steps so as
to prevent the actual effective aggregate coverage of such blanket policy(ies)
from ever being eroded at any time by claims, or reserves therefor established
by the insurer, so that the minimum coverage afforded to Landlord required by
this Lease shall at all times remain in effect. Tenant will deliver to Landlord
(which may be in the form of simply delivering to Landlord the applicable new
certificate of insurance), within ten (10) business days of Tenant’s receipt
thereof, all notices of cancellation, termination, non-renewal or other
modification of the insurance policies required hereunder by Tenant’s insurer
and Tenant shall also deliver to Landlord, concurrently with any notice to
Tenant’s insurer, notice of any cancellation, termination or other modification
of its insurance by Tenant (collectively, the “Insurance Delivery Requirement”).

9.6 Landlord has the reasonable right, but not the obligation, on no more than
one (1) occasion in any five (5) year period, to reasonably and in good faith
change, cancel, decrease or increase any insurance required or specified for
Tenant under this Lease, but in any event in a manner consistent with industry
standards applicable to Comparable Buildings. Landlord at its option may obtain
any of the insurance required of Landlord directly or through umbrella policies
covering the Building and other assets owned by Landlord.

9.7 Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive, and shall cause their respective insurance carriers to waive, any
and all rights of recovery, claim, action, or causes of action against the other
and their respective trustees, principals, beneficiaries, partners, officers,
directors, agents and employees for any loss or damage that may occur to
Landlord or Tenant or any party claiming by, through or under Landlord or
Tenant, as the case may be, with respect to the Building, the Project, the
Premises, any additions or improvements to any of the foregoing, or any contents
thereof, including all rights of recovery, claims, actions or causes of action
arising out of the negligence of Landlord (or Landlord Persons) or the
negligence of Tenant (or Tenant Persons) which loss or damage is (or would have
been, had the insurance required by this Lease been carried) covered by
insurance under Sections 9.1.2 or 9.9.2 of this Lease, as applicable.

9.8 Tenant shall not conduct or permit to be conducted by its employees, agents,
guests or invitees any activity, or place any equipment in or about the Premises
or the Project, other than general office activities and equipment associated
therewith, that will in any way increase the cost of fire insurance or other
Landlord insurance on the Project.

 

30



--------------------------------------------------------------------------------

9.9 In addition to any other insurance that may be maintained by Landlord in
connection with the Project, Landlord shall maintain the following insurance
coverage (which may, in Landlord’s sole and absolute discretion, be in the form
of a blanket insurance policy or policies):

9.9.1 Commercial General Liability Insurance for personal injury and property
damage claims arising from the Project, including liability arising under any
indemnity set forth in this Lease, in amounts and under policies that are
commercially reasonable for comparable buildings in the same general geographic
area as the Building, with commercially reasonable deductibles. The costs of all
such insurance shall be part of Operating Costs;

9.9.2 Property damage insurance covering the Project by means of an “all risk”
policy (which may include vandalism, malicious mischief and sprinkler leakage
coverage) and such endorsements as Landlord may require in its sole discretion
in an amount not less than ninety percent (90%) of the full replacement value
thereof (which may be exclusive of foundations), with commercially reasonable
deductibles. The costs of all such insurance shall be part of Operating Costs;
and

9.9.3 Such other commercially reasonable coverages as are being maintained by
prudent landlords of comparable buildings in the same general geographic area as
the Building, with commercially reasonable deductibles. The costs of all such
insurance shall be part of Operating Costs.

Notwithstanding anything to the contrary contained in this Section 9.9,
Landlord’s insurance coverage as it exists on the Lease Date shall be deemed
reasonable and to have otherwise satisfied all the requirements of this
Section 9.9, it being the specific intent of the parties that Landlord not have
to modify such existing insurance coverage to satisfy the terms of this
Section 9.9.

 

  10. WAIVER AND INDEMNIFICATION

To the extent not prohibited by law, and subject to Landlord’s Indemnification
Obligation and Section 17.4 below, Landlord, its partners, trustees, ancillary
trustees and their respective officers, directors, shareholders, members,
beneficiaries, agents, servants, employees, and independent contractors
(collectively, “Landlord Persons”) shall not be liable for any damage to Tenant,
Tenant’s employees or Tenant’s property (or resulting from the loss of use of
any such Tenant’s property), which damage is sustained by Tenant or by other
persons claiming through Tenant except for damage to the extent caused by the
negligence or intentional misconduct of Landlord Persons. Tenant agrees to
protect, defend, indemnify and hold Landlord Persons harmless from and against
any and all actions, adjudications, awards, causes of action, claims, costs,
damages, demands, expenses (including, without limitation, attorneys’ fees and
costs and court costs), fees, fines, forfeitures, injuries, judgments,
liabilities, liens, losses, obligations, orders, penalties, proceedings, stop
notices and suits (collectively, “Claims”), except to the extent caused by
Landlord’s negligence or willful misconduct, in any way arising or resulting
from or in connection with (a) any accident, injury, death, loss or damage to
any person or to any property in the Premises, including, without limitation,
the person and property of Tenant and its employees, agents, officers, guests,
and all other persons at any time in the Premises in

 

31



--------------------------------------------------------------------------------

connection with this Lease, (b) the occupancy or use of the Premises by Tenant,
including, without limitation, in connection with any Tenant Improvements,
(c) any negligent act or omission of Tenant or any agent, licensee, or invitee
of Tenant, or its contractors, employees, or any subtenant or subtenant’s
agents, employees, contractors, or invitees, or (d) any breach of any of the
terms of this Lease by Tenant. Landlord agrees to protect, defend, indemnify and
hold Tenant, its partners, trustees, officers, directors, shareholders, members,
beneficiaries, licensees, invitees, subtenants or subtenants’ agents, employees,
contractors, or invitees, servants, guests, or independent contractors
(collectively, “Tenant Persons”) harmless from and against any and all Claims,
except to the extent caused by Tenant’s negligence or willful misconduct, in any
way arising or resulting from or in connection with (i) the negligence or
willful misconduct of Landlord Persons, (ii) any breach of any of the terms of
this Lease by Landlord, or (iii) any accident, injury, death, loss or damage to
any person or property in the Common Areas (collectively, “Landlord’s
Indemnification Obligation”). The indemnification obligations of Landlord and
Tenant under this Lease shall survive the expiration or earlier termination of
this Lease.

 

  11. USE OF PREMISES

11.1 The Premises are leased to Tenant for the sole purpose set forth in
Section 1.9 and Tenant shall not use or permit the Premises to be used for any
other purpose without the prior written consent of Landlord, which consent may
be withheld in Landlord’s sole and absolute discretion. No rights to any view or
to light or air over any property, whether belonging to Landlord or to any other
person or entity, are granted to Tenant by this Lease. Tenant further covenants
and agrees that it shall not use, or permit any person or persons to use, the
Premises or any part thereof for any use or purpose contrary to the rules and
regulations attached hereto and incorporated herein as Exhibit D (but subject to
the terms of Section 22 below in any event), or in violation of any applicable
laws, ordinances, rules, statutes, constitutions, regulations, court orders,
treaties, codes or common law decisions now or hereafter in force and effect
(collectively, “Applicable Laws”). Landlord shall not be responsible to Tenant
for the nonperformance of any of such rules and regulations by or otherwise with
respect to the acts or omissions of any other tenants, guests or occupants of
the Building; provided, that, to the extent Landlord enforces such rules and
regulations, such enforcement shall be in a non-discriminatory manner. In the
event of conflict between such rules and regulations and the provisions of the
body of this Lease, the provisions of the body of this Lease shall prevail.

11.2 Tenant shall not violate the CC&R’s or skyway agreements recorded against
the real property underlying the Project as of the Lease Date; provided, that,
notwithstanding anything to the contrary contained herein, as of the date of
Landlord’s execution of this Lease, Landlord represents and warrants to Tenant,
to Landlord’s actual knowledge without duty of investigation or inquiry, that
the Permitted Use does not violate any such CC&R’s or skyway agreements recorded
against the Project. Tenant shall, at its expense (but subject to the other
provisions of this Lease), obtain any governmental permits and approvals
required for Tenant’s intended use of the Premises. The obtaining of any such
permits and approvals is not a condition to any of Tenant’s obligations under
this Lease. Tenant acknowledges that except as expressly stated in this Lease,
neither Landlord nor Landlord’s agent has made any representation or warranty,
whether express or implied, as to the Premises, including, without limitation,
the suitability of the Premises for the conduct of Tenant’s business.

 

32



--------------------------------------------------------------------------------

Tenant has been advised by Landlord to conduct its own investigation of the
suitability of the Premises for Tenant’s intended use, including, without
limitation, a careful inspection of the Premises, a review of all Applicable
Laws, and inquiries of all applicable government agencies before executing this
Lease.

 

  12. SIGNS

12.1 Landlord agrees to provide Tenant, at Landlord’s sole cost and expense,
with one (1) Building-standard identification listing on any Building
directories in the main lobby of the Building, or such further listing(s), if
any, (a) in the Building directories as are comparable to other occupants of the
Project leasing similar size premises, and (b) if any electronic directory or
other additional directory signage is ever used, such additional listings as are
consistent with similarly-situated tenants of the Building, including, without
limitation, if applicable, listings for any subtenants approved or deemed
approved by Landlord (collectively, the “Identification Listing Right”). Subject
to the terms of this Article 12, Landlord retains absolute control over the
exterior appearance of the Building and Project and the exterior appearance of
the Premises as viewed from the public halls and public areas and, subject to
the terms of this Article 12, Tenant will not install, or permit to be
installed, any drapes, furnishings, signs, lettering, designs, advertising or
any other items that will in any way alter the exterior appearance of the
Building or the exterior appearance of the Premises as viewed from the public
halls and public areas; provided, that, notwithstanding anything in this Lease
to the contrary, so long as the portion of the Premises affected by any such
signage consists of a full floor, Tenant may place, maintain, remove, alter and
replace such signage in the elevator lobbies for Premises floors and at
entrances to the Premises as Tenant desires from time to time, without the
necessity of consent by Landlord, but without limitation as to Tenant’s
obligations to remove any such signage and repair any damage in connection
therewith in accordance with the terms of this Lease. Subject to the proviso in
the immediately preceding sentence, any such drapes, furnishings, signs,
lettering, designs, advertising and any other such items contemplated to be
installed by Tenant shall be considered an Alteration (as defined in
Section 7.3) and shall be subject to the provisions of Article 7; provided,
further, that, notwithstanding anything to the contrary contained herein, the
preceding terms of this Section 12.1 shall not in any way limit or otherwise
modify the “No Lesser Signage Right,” as defined below. Notwithstanding anything
to the contrary contained in this Lease, if, following the Lease Date, Landlord
grants any “Lesser Square Footage Occupant” (as defined below) any rights for
signage located outside of such Lesser Square Footage Occupant’s premises or
floor, and such rights are greater than Tenant’s rights under this Lease for
signage located outside of the Premises or the applicable floors of the Premises
(including, without limitation, by allowing any such Lesser Square Footage
Occupant (i) larger graphics or more desirable placement locations, (ii) signage
on the exterior of the Building, (iii) placement on existing or future monument
or pylon signage for which placement is not provided to Tenant or at more
desirable locations than provided to Tenant, (iv) prototype signage on any such
monument or pylon signage which is not offered to Tenant or at more desirable
locations than provided to Tenant, and/or (v) signage in Common Areas, including
the Parking Garage, skyways, or any Building directory, but only if such Common
Areas are not specific to a particular multi-tenant floor (e.g., an elevator
lobby for a multi-tenant floor)), then Tenant shall be entitled to rights equal
to or greater than such rights granted to any such Lesser Square Footage
Occupant (collectively, the “No Lesser Signage Right”); provided, that,
notwithstanding anything to the contrary contained in this Lease, the No Lesser
Signage Right

 

33



--------------------------------------------------------------------------------

shall not apply in connection with (A) signage rights inside the Building
granted to occupants of the first or second floors of the Building, or
(B) signage rights for the exterior of the Building granted to occupants of the
first floor of the Building (e.g., on awnings or otherwise in proximity to the
first floor premises of any such occupants).

12.2 Landlord intends to erect one (1) new monument sign for the Building. If
and when Landlord erects such monument sign, then, subject to the terms of this
Section, Tenant shall have the right (the “Monument Sign Right”) to have its
name included on one (1) signband (“Tenant’s Signband”) of any such monument
sign in the first (1st) position among all tenants listed on such monument sign
(but subject to any other tenant identified in the name of the Building as
permitted pursuant to Section 12.3 below). Any and all costs and expenses of
causing Tenant’s Signband to comply with Applicable Law and of creating, adding,
replacing, maintaining, repairing, removing and/or otherwise modifying Tenant’s
Signband shall be paid by Tenant, and the font type, design, graphics, layout,
appearance, shape, construction, materials, colors, exact location, position,
quality, style, lighting, size and similar specifications of Tenant’s Signband
shall be determined by Landlord on a uniform basis for the Building in any event
without discriminating against Tenant. Without limiting the generality of the
foregoing, Tenant hereby specifically acknowledges and agrees that any monument
sign in the form attached to this Lease as Exhibit F (if Landlord elects in its
sole and absolute discretion to use such form of monument sign) shall be deemed
acceptable for all purposes under this Lease. Notwithstanding anything to the
contrary contained herein, the preceding terms of this Section 12.2 shall not in
any way limit or otherwise modify the No Lesser Signage Right.

12.3 Landlord reserves the right to change the street address and/or name of the
Building (but subject to the terms of this Article 12) with at least thirty
(30) days prior written notice to Tenant without being deemed to be guilty of an
eviction, actual or constructive, or a disturbance or interruption of the
business of Tenant or Tenant’s use or occupancy of the Premises; provided,
however, that, unless any change in the street address of the Building is
required by Applicable Law, Landlord shall not change the name or street address
of the Building without reimbursing Tenant for the reasonable costs of
re-printing the same quantity (up to a maximum of three (3) months) and quality
of Tenant’s business cards and other stationary then existing and rendered
obsolete by such change. Notwithstanding anything to the contrary contained in
this Lease, so long as Tenant is under lease or other occupancy agreement
(including this Lease) for a minimum of 94,397 Rentable Square Feet in the
Building, Landlord shall not, without Tenant’s prior written consent (which may
be withheld in Tenant’s sole and absolute discretion), change the name of the
Building as it exists on the Lease Date unless such name change (a) is made
pursuant to a change in the name of, or entity that, comprises the tenant
pursuant to Accenture LLP’s lease with Landlord at the Building as of the Lease
Date (but only if any such new Building name is not materially different than
“Accenture Tower”), or (b) is made pursuant to the entering into of any
occupancy agreement that does not exist as of the Lease Date for space in the
Building with an occupant that is not a Lesser Square Footage Occupant
(collectively, the “Building Name Right”). Further, the parties specifically
acknowledge and agree that the Building Name Right shall not prohibit the
Building’s name consisting of the street address of the Building (e.g., “333
South Seventh Street”), or if the Building’s name is “Metropolitan Centre” or
“Accenture Tower at Metropolitan Centre”. As used in this Lease, a “Lesser
Square Footage Occupant” shall mean any tenant or other occupant leasing or
occupying less Rentable Square Footage than Tenant is then leasing in the
Building

 

34



--------------------------------------------------------------------------------

(including pursuant to this Lease). In addition, and notwithstanding anything to
the contrary contained herein, the preceding terms of this Section 12.3 shall
not in any way limit or otherwise modify the No Lesser Signage Right.

12.4 Notwithstanding anything to the contrary contained in this Article 12, the
Identification Listing Right, the No Lesser Signage Right, the Monument Sign
Right and the Building Name Right are personal only to the Named Tenant and any
Permitted Transferee, and may not be otherwise assigned, subleased or
transferred or succeeded to; provided, that the Identification Listing Right
under Section 12.1(b) shall apply for the benefit of any subtenant approved or
deemed approved by Landlord.

 

  13. ASSIGNMENT AND SUBLETTING

13.1 Except in connection with a Permitted Transfer, Tenant shall not assign,
transfer, mortgage or otherwise encumber this Lease or sublet or rent (or permit
a third party to occupy or use) (collectively, a “Transfer”) the Premises, or
any part thereof, without the prior written consent of Landlord which shall not
be unreasonably withheld, conditioned or delayed. Except as otherwise expressly
provided in this Lease, if Tenant desires to complete a Transfer, Tenant must
request such consent at least thirty (30) days prior to the proposed
commencement date of the Transfer. Landlord shall respond to a request for
consent either granting consent or disapproving such Transfer within fifteen
(15) days of receipt of a written request for consent in accordance with the
terms of this Lease. If Landlord fails to timely respond in connection with any
such consent within such fifteen (15) day period, Tenant may provide a second
notice to Landlord identifying such failure and that Landlord’s continued
failure to respond within five (5) days following Landlord’s receipt of such
second notice shall be deemed Landlord’s election to approve the Transfer in
question. If Landlord fails to notify Tenant of Landlord’s election within five
(5) days following Landlord’s receipt of such second notice, Landlord shall be
deemed to have approved the Transfer in question. If Landlord consents to the
proposed Transfer, (a) the Named Tenant and subsequent transferees shall remain
liable under this Lease; and (b) each of the transferees shall agree in a
writing reasonably acceptable to Landlord to assume and be bound by all of the
terms and conditions of this Lease. Any Transfer, other than a Permitted
Transfer, without Landlord’s written consent shall be voidable by Landlord and,
at Landlord’s election, constitute an Event of Default. In no event may the sale
of any stock or securities of Tenant, either in conjunction with a registered
securities offering or on any public securities exchanges, constitute a
Transfer.

13.2 The parties hereby agree that it shall be deemed to be reasonable under
this Lease and under any Applicable Law for Landlord to withhold consent to any
proposed Transfer where, without limitation as to other reasonable grounds for
withholding consent: (i) the transferee is of a character or reputation or
engaged in a business which is not reasonably consistent with industry standards
applicable to Comparable Buildings; (ii) the transferee is either a governmental
agency or instrumentality thereof; (iii) the transferee, when considered along
with (and not in isolation from) Tenant’s financial condition, does not have
financial strength that is reasonably sufficient to fulfill the obligations of
Tenant under this Lease; (iv) the Transfer may reasonably be expected to result
in a material increase in the use of the utilities, services or Common Areas of
the Project (unless Tenant agrees to pay the increased charges and such
increased use would not unreasonably burden Landlord’s management and operation
of the

 

35



--------------------------------------------------------------------------------

Project) (examples of potentially problematic uses under this subsection
(iv) include, without limitation, any use of the Premises as a call or data
center); (v) the transferee is (a) an existing tenant of the Building and
comparable space in the Building is available for such existing tenant or is
reasonably expected to be available for such existing tenant within one hundred
and twenty (120) days after the date of the proposed Transfer, or (b) currently
negotiating with Landlord for space in the Building and Landlord has or
reasonably expects that it will have sufficient vacant space to meet such
transferee’s needs; or (vi) an Event of Default has occurred and is continuing
under this Lease.

13.3 Notwithstanding the foregoing, however, if Tenant is an entity, neither an
assignment or sublease of the Premises or any portion thereof to a transferee
that is the resulting entity of a merger or consolidation of Tenant with another
entity, nor the purchase or sale of all or substantially all of the assets or
stock or other beneficial interests of Tenant, nor an assignment or subletting
of all or a portion of the Premises in connection with a reorganization of
Tenant or at any time to an affiliate of Tenant (an entity that is controlled
by, controls, or is under common control with, Tenant), shall be deemed a
Transfer and no consent of Landlord shall be required therefor, provided that
the following conditions are satisfied (any such transfer that satisfies the
requirements of this sentence shall be known herein as a “Permitted Transfer”
and any transferee pursuant to an assignment of the entirety of Tenant’s
interest under this Lease by either (a) a Permitted Transfer, or (b) a Transfer
consented to or deemed consented to by Landlord in accordance with the terms
herein shall be known herein as a “Permitted Transferee”): (1) Tenant notifies
Landlord in writing at least ten (10) days following the Permitted Transfer, and
promptly supplies Landlord with any documents or information reasonably
requested and necessary to confirm that it is a Permitted Transfer, (2) Tenant,
if it continues to exist and is not merged or otherwise absorbed into the
transferee entity, shall remain primarily liable for the payment of Rent due and
the performance of all other obligations of Tenant under this Lease, and
(3) either Tenant or, if separate and apart from Tenant, the resulting entity
has a tangible net worth reasonably sufficient to fulfill the obligations of
Tenant under this Lease, and engages in substantially the same business as
Tenant or, if it engages in a substantially different business, such different
business is reasonably consistent with industry standards applicable to
Comparable Buildings. In no event shall Tenant be deemed to have been released
under this Lease in the event of such an assignment or sublease and Tenant shall
remain primarily liable hereunder.

13.4 Neither the consent by Landlord to any Transfer nor the collection or
acceptance by Landlord of Rent from any assignee, subtenant or occupant shall be
construed as a waiver or release of the Named Tenant from the terms and
conditions of this Lease (unless otherwise specifically and expressly agreed to
by Landlord in writing in its sole and absolute discretion) or relieve Tenant or
any subtenant, assignee or other party from obtaining the consent in writing of
Landlord to any further Transfer. For the sole purpose of affording Landlord
protection in connection with any Applicable Law regarding bankruptcy, Landlord
shall have a license to collect the rent and any other sums due in connection
with any Transfer upon the occurrence of any Event of Default (and only during
the continuation of any such Event of Default).

 

36



--------------------------------------------------------------------------------

13.5 Whether or not Landlord consents to a Transfer under this Section 13 (but
specifically excluding any Permitted Transfers), Tenant shall promptly pay
Landlord’s reasonable attorneys’ fees incurred in connection with any request
for such consent. If, for any proposed Transfer (the parties specifically
acknowledge that the terms of this sentence shall not apply with respect to any
Permitted Transfer, including, without limitation, any assignment of this Lease
that is part of an assignment of multiple leases by Tenant in connection with a
Permitted Transfer), Tenant contracts to receive total Rent or, to the extent
applicable to the Transfer in question (and not part of the consideration for
unrelated components of a transaction), other consideration exceeding, in any
such case, the total Rent called for hereunder (prorated by the ratio that the
assignment or sublease term and square footage bears to the term and square
footage of this Lease) after deduction (amortized over the term of the
assignment or sublease, as applicable) of Tenant’s actual, customary and
reasonable Transfer costs (including, without limitation, brokerage commissions,
improvement allowances, free rent, and other tenant concessions), if any, Tenant
will pay fifty percent (50%) of the excess to Landlord as additional Rent
promptly upon receipt.

13.6 Notwithstanding anything in this Section 13 to the contrary, Tenant shall
be permitted from time to time to permit its clients and other entities with
which Tenant has an ongoing business relationship (collectively, “Approved
Users”) to temporarily occupy space within the Premises, provided that
(a) Tenant does not separately demise such space and the Approved Users utilize,
in common with Tenant, one common entryway to the Premises as well as certain
shared central services, such as reception, photocopying and the like; (b) the
Approved Users shall not occupy, in the aggregate, more than 10% of the rentable
area in the Premises; (c) the Approved Users occupy space in the Premises for
the Permitted Use and for no other purpose; (d) the Approved Users engage in any
business or use that is not consistent with industry standards applicable to
Comparable Buildings; and (e) all Approved Users shall be clients of Tenant or
have an ongoing business relationship with Tenant and shall occupy space in the
Premises only so long as such business relationship is ongoing between Tenant
and such Approved Users. Any occupancy of space within the Premises by Approved
Users shall be deemed permitted by Landlord hereunder, subject to the terms and
provisions of this Section 13.6, including, without limitation, the requirement
that Tenant remain primarily liable for the payment of Rent due and the
performance of all other obligations of Tenant under this Lease. In no event
shall the occupancy of any portion of the Premises by Approved Users be deemed
to create a landlord/tenant relationship between Landlord and such Approved
Users, and, in all instances, Tenant shall be considered the sole tenant under
the Lease notwithstanding the occupancy of any portion of the Premises by the
Approved Users. The right to Approved Users shall be personal only to the Named
Tenant and any Permitted Transferee and may not be exercised by any other
assignee, subtenant or other transferee of or successor to any portion of the
Named Tenant’s interest in this Lease or to the Premises.

 

  14. EMINENT DOMAIN

If any portion of the Premises is taken from Tenant under eminent domain
proceedings, Tenant shall have no right, title or interest in any award made for
such taking, except, to the extent Landlord’s recovery would not be diminished
thereby, Tenant shall be entitled to any portion of the award for any of the
following: (a) fixtures and improvements paid for by Tenant, (b) Tenant’s loss
of goodwill, (c) Tenant’s moving or relocation expenses, and (d) other claims of
Tenant. If the Premises or 20% or more of the Building shall be taken by power
of eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose,

 

37



--------------------------------------------------------------------------------

or if Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation (each, a “Taking”), and such Taking renders the
remainder of the Building or Premises unsuitable for use as an office building
in a manner reasonably comparable to the Building’s or Premises’ use prior to
the Taking, then either Tenant or Landlord shall have the option to terminate
this Lease upon ninety (90) days notice, provided such notice is given no later
than one hundred eighty (180) days after the date of such Taking, and further
provided, in the case of termination by Landlord, Landlord also terminates the
leases of all similarly situated tenants (and not as a subterfuge to void its
obligations under this Lease). During the period that the Premises is Taken or
rendered untenantable by any such Taking, Periodic Rent shall be reduced by the
ratio that the Rentable Square Footage of the Premises thereby Taken or rendered
untenantable bears to the total Rentable Square Footage of the Premises
immediately prior to such Taking, provided that Tenant does not occupy or use
such Taken or untenantable portion of the Premises during such rent abatement
period. Tenant shall, as soon as reasonably practicable after the Taking, give
written notice to Landlord of Tenant’s claim for rent abatement and the basis
therefor, including the date when Tenant vacated the Premises or portion thereof
as a result of such Taking. In the event the Lease is not so terminated,
Landlord shall proceed expeditiously to restore the base, shell and core of the
Premises or Building, as the case may be, to as near the condition which existed
immediately prior to such Taking as is reasonably possible. To the maximum
extent permitted by Applicable Law, Tenant hereby expressly waives any rights
that Tenant may have to any greater award under Applicable Law.

 

  15. WAIVER AND SEVERABILITY

15.1 The consent of either party in any instance to any variation of the terms
of this Lease, or the receipt of Rent with knowledge of any breach, shall not be
deemed to be a waiver as to any breach of any Lease covenant or condition, nor
shall any waiver occur to any provision of this Lease except in writing,
executed by the applicable party or the applicable party’s authorized agent. The
waiver or relinquishment by Landlord or Tenant of any right or power contained
in this Lease at any one time or times shall not be considered a waiver or
relinquishment of any right or power at any other time or times. If Tenant
tenders payment to Landlord of an amount which is less than the Rent then due to
Landlord, at Landlord’s option, Landlord may reject such tender, and such tender
shall be void and of no effect, or Landlord may accept such tender, without
prejudice to Landlord’s right to demand the balance due. This Lease constitutes
the entire agreement of the parties and supersedes any and all prior or
contemporaneous written or oral negotiations, correspondence, understandings and
agreements between the parties respecting the subject matter hereof. No
supplement, modification or amendment to this Lease shall be binding unless
executed in writing by both parties.

15.2 If any term or condition of this Lease or any application shall be invalid
or unenforceable, then the remaining terms and conditions of this Lease shall
not be affected.

 

  16. USE OF COMMON AREAS

As used in this Lease, “Common Areas” shall mean all areas designated from
time-to-time by Landlord within the Project which are available for the common
use of tenants of the Project and which are not leased or held for the exclusive
use of Tenant or any other tenant. Common Areas include without limitation
unrestricted parking areas and garages, driveways,

 

38



--------------------------------------------------------------------------------

sidewalks, loading areas, lobbies, stairways, elevators, access road, corridors,
skyways, and landscaped and planted areas. Subject to the terms of Section 17.4
below, use of the Common Areas may be restricted by Landlord from time to time
for purposes of repairs or renovations.

 

  17. SERVICES

17.1 Landlord shall furnish to the Premises throughout the Term at a level
consistent with industry standards applicable to Comparable Buildings, the
following services:

(1) electricity in wattage per rentable square foot of the Premises consisting
of no less than the wattage being provided per rentable square foot of the
Existing Premises as of the Lease Date;

(2) heating, ventilation and air conditioning in form and substance which is no
less than what is being provided for the Existing Premises as of the Lease Date
pursuant to the specifications attached hereto as Exhibit G, but, subject to
Tenant’s right to request after-hours service under Section 17.2 below, only
during the hours specified in Section 1.12;

(3) janitorial service in form and substance which is no less than what is being
provided for the Existing Premises as of the Lease Date pursuant to the
specifications attached hereto as Exhibit H (which, at Landlord’s election, may
be during daylight hours (for such purposes, the “Daylight Janitorial
Services”), provided that Landlord shall use commercially reasonable efforts to
minimize interference with Tenant’s business operations during any such daylight
hours, and provided, further, that Tenant may at any time or from time-to-time
require all or any portion of the Daylight Janitorial Services to instead be
performed during non-daylight hours (the “Non-Daylight Janitorial Services
Right”), in which event Tenant shall be solely responsible for all additional
costs incurred as a result of providing such janitorial services during
non-daylight hours);

(4) maintenance and repair of the Project as described in Section 7.1;

(5) trash removal from the Premises in form and substance which is no less than
what is being provided for the Existing Premises as of the Lease Date (which, at
Landlord’s election, may be during daylight hours (for such purposes, the
“Daylight Trash Removal Services”), provided that Landlord shall use
commercially reasonable efforts to minimize interference with Tenant’s business
operations during any such daylight hours, and provided, further, that Tenant
may at any time or from time-to-time require all or any portion of the Daylight
Trash Removal Services to instead be performed during non-daylight hours (the
“Non-Daylight Trash Removal Services Right”), in which event Tenant shall be
solely responsible for all additional costs incurred as a result of providing
such trash removal services during non-daylight hours);

(6) hot and cold water from points of supply;

(7) restrooms as required by applicable code;

(8) elevator service; provided, that Landlord shall have the right to remove
such elevators from service as may be reasonably required for moving freight or
for servicing or maintaining the elevators or the Building;

 

39



--------------------------------------------------------------------------------

(9) with respect to any Building-standard lamps and ballasts that are owned and
maintained by Landlord as of the Lease Date, (i) Building-standard lamps and
ballasts and all replacements thereto in the Premises, and
(ii) Building-standard lamps and ballasts and replacements thereof in all
portions of the Common Areas (including all skyways, elevator lobbies, toilet
and restroom areas and stairwells); and

(10) subject to Section 50 below, security guards and/or equipment on a
twenty-four (24) hour-per-day, seven (7) day-per-week basis to maintain security
for the Building (security escort services for tenants to all locations within
the Building, including the Parking Garage, shall also be made available in
accordance with, and subject to, Building-standard practices).

The cost of all services provided by Landlord shall be included within Operating
Costs, unless charged directly (and not as a part of Operating Costs) to Tenant
or another tenant of the Building; provided, that nothing contained in this
sentence shall be interpreted to allow Landlord to obtain double recovery for
the same amount or be interpreted to require Tenant to pay twice for the same
amount. Landlord agrees to furnish landscaping and grounds maintenance for the
areas used in common by the tenants of the Building. Services shall be furnished
by Landlord and reimbursed by Tenant as part of Operating Costs; however,
subject to Landlord’s Indemnification Obligation and Section 17.4 below,
Landlord shall be under no responsibility or liability for failure or
interruption in such services caused by breakage, accident, strikes, repairs or
for any other causes beyond the reasonable control of Landlord, nor in any event
for any indirect or consequential damages; and failure or omission on the part
of Landlord to furnish service shall not be construed as an eviction of Tenant,
nor, subject to Landlord’s Indemnification Obligation and Section 17.4 below,
work an abatement of Rent, nor render Landlord liable in damages, nor release
Tenant from prompt fulfillment of any of the covenants under this Lease.

17.2 If Tenant requires or requests that the services to be furnished by
Landlord (except Building standard electricity and elevator service) be provided
during periods in addition to the periods set forth in Section 1.12, then Tenant
shall obtain Landlord’s consent (not to be unreasonably withheld, conditioned or
delayed) and, if consent is granted in accordance with the foregoing, shall pay
within thirty (30) days following demand the cost of such excess consumption,
the cost of the installation, operation, and maintenance of equipment which is
installed in order to supply or meter such excess consumption, and the
reasonable cost of the increased wear and tear on existing equipment caused by
such excess consumption. Landlord may, from time to time during the Term, set a
uniform (for the Building) per hour charge for after-hours service, provided,
that Landlord shall not discriminate against Tenant with respect to any such
charge. The parties acknowledge that the current rate, which rate is subject to
change from time to time in accordance with the foregoing, charged by Landlord
for after-hours HVAC is approximately $45.00 per hour.

17.3 All telephone, electricity, gas, heat, air conditioning, ventilation and
other utilities and services furnished to the Premises shall be paid for
directly by Tenant, except to the extent the cost is included within Operating
Costs in accordance with, and subject to, the terms of this Lease. Landlord
reserves the right to separately meter or monitor the utilities or services
provided to the Premises. The cost of any meter shall be borne by Tenant if, in
Landlord’s reasonable judgment, Tenant is using a disproportionate share of one
or more utilities

 

40



--------------------------------------------------------------------------------

or services. Notwithstanding anything to the contrary contained in this Lease,
as of the Lease Date, Landlord hereby acknowledges and agrees that Tenant’s use
of utilities or services for the Existing Premises is not disproportionate so as
to require a separate meter under this Section 17.3, nor shall any comparable
use of utilities or services in the remainder of the Premises be considered
disproportionate for such purposes.

17.4 Notwithstanding anything to the contrary contained in this Lease, if,
through no fault of Tenant, Tenant’s use of the Premises for the normal conduct
of Tenant’s business is materially and adversely affected as a result of the
failure to provide any of the services required under Section 17.1 above (an
“Abatement Event”), then Tenant shall deliver to Landlord notice of such
Abatement Event (“Tenant’s Abatement Notice”), and if such Abatement Event
continues for three (3) consecutive business days after Landlord’s receipt of
Tenant’s Abatement Notice (the “Eligibility Period”), then Periodic Rent shall
be abated on a fair and equitable basis in the proportion that the Rentable
Square Footage of the portion of the Premises affected by the Abatement Event
bears to the total Rentable Square Footage of the Premises, after the expiration
of the Eligibility Period until such time as the Abatement Event is reasonably
remedied or Tenant is no longer prevented from using such portion of the
Premises for the normal conduct of Tenant’s business.

 

  18. ENTRY OF LANDLORD

Landlord reserves the right to enter upon the Premises (in the event of a
non-emergency entry by Landlord, upon reasonable prior notice and accompanied by
an employee of Tenant if Tenant makes such an employee available without
unreasonably delaying Landlord’s entry) at all reasonable times and reserves the
right, during the last twelve (12) months of the Term (unless Tenant has
exercised any Option in accordance with the terms herein), to, upon reasonable
prior notice and accompanied by an employee of Tenant if Tenant makes such an
employee available without unreasonably delaying Landlord’s entry, show the
Premises at reasonable times to prospective tenants. Landlord may, with
reasonable prior notice to Tenant (except in the event of an emergency, in which
event no such notice shall be required, and accompanied by an employee of Tenant
if Tenant makes such an employee available without unreasonably delaying
Landlord’s entry), enter the Premises at any time for purposes of repair or
maintenance of the Premises or any portion of the Project, or for the health,
safety or protection of any person or property if reasonably determined to be
necessary in the good faith business judgment of Landlord using sound property
management practices in any event. Landlord shall, in connection with any such
entrance into the Premises under this Article 18, exercise commercially
reasonable efforts to minimize disruption to Tenant’s use and enjoyment of the
Premises, including, without limitation, by using good faith efforts to schedule
mutually-acceptable times for entrance with Tenant that are consistent with
Building-standard times (including any after-hours times that are consistent
with Building-standards), and the parties specifically acknowledge and agree
that Landlord’s Indemnification Obligations shall apply with respect to any such
entry into the Premises by Landlord. If reasonably deemed appropriate by
Landlord for the health, safety or protection of person or property (e.g., as a
result of a bomb, terror or other potentially grave and imminent threat), Tenant
shall, upon notice from Landlord, reasonably vacate the Premises as Landlord
reasonably directs.

 

41



--------------------------------------------------------------------------------

  19. LANDLORD’S RIGHT TO RELOCATE TENANT

Intentionally Deleted.

 

  20. SUBORDINATION AND ATTORNMENT

Subject to the terms of this Section, this Lease is subject and subordinate to
all ground or underlying leases and to any mortgage(s)/deed(s) of trust that may
now or hereafter affect those leases or the land and to all renewals,
modifications, consolidations, replacements and extensions thereof. Subject to
the terms of this Section, this subordination shall be self-operative; provided,
that Tenant shall execute promptly any commercially reasonable instrument that
Landlord or any mortgagee/deed of trust beneficiary may request confirming
subordination and including commercially reasonable non-disturbance protections
for Tenant. Before any foreclosure sale under a mortgage/deed of trust, the
mortgagee/deed of trust beneficiary shall have the right to subordinate the
mortgage/deed of trust to this Lease, and, in the event of a foreclosure, this
Lease shall continue in full force and effect and Tenant shall attorn to and
recognize as its landlord the purchaser of Landlord’s interest under this Lease.
Tenant shall, upon the request of a mortgagee/deed of trust beneficiary or
purchaser at foreclosure, execute, acknowledge and deliver any commercially
reasonable instrument that has for its purpose and effect the subordination of
the lien of any mortgage/deed of trust to this Lease or Tenant’s attornment to
the purchaser. Landlord represents and warrants to Tenant that, as of the date
of execution of this Lease, the Project is not subject to any ground or
underlying lease or to the recorded interest of any lender pursuant to any
mortgage or deed of trust. If, in the future, the Project becomes subject to any
such recorded interest, Landlord agrees to, upon the written request of Tenant,
exercise commercially reasonable efforts to attempt to obtain for the benefit of
Tenant a commercially reasonable (including, without limitation, with respect to
providing that the ground lesser or lender, as applicable, shall not disturb
Tenant’s rights under this Lease so long as Tenant is not in default beyond all
applicable notice and cure periods under this Lease) subordination,
non-disturbance and attornment agreement from the ground lessor or lender, as
applicable, holding such interest. Any provision of this Lease to the contrary
notwithstanding, any subordination of this Lease to any mortgage or deed of
trust, and Tenant’s obligation to attorn to any mortgagee or ground lessor,
shall be conditioned upon such mortgagee or ground lessor agreeing in writing in
recordable and commercially reasonable form to recognize and not disturb
Tenant’s rights under this Lease so long as no Event of Default is then
occurring.

 

  21. ESTOPPEL CERTIFICATES

Either party shall, at any time upon not less than ten (10) days prior written
notice from the other party (but subject to the five (5) day notice and cure
period provided under Section 24(vi) below), execute, acknowledge and deliver to
the other a statement in writing (i) certifying that this Lease is unmodified
and in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect) and the date to which the Rent is paid in advance, if any,
(ii) acknowledging that there are not, to such party’s actual knowledge, any
uncured defaults on the part of the requesting party, or specifying such
defaults if any are claimed, and (iii) including any other information,
certification or acknowledgement as may be reasonably requested by the
requesting party. Any such statement may be conclusively relied upon by a
prospective purchaser or encumbrancer of

 

42



--------------------------------------------------------------------------------

the Premises. If Landlord desires to finance, refinance or sell the Project, or
any part thereof, Tenant agrees to promptly deliver to any lender or purchaser
designated by Landlord, but on no more than one (1) occasion in any twelve
(12) month period, such financial statements or other information concerning
Tenant as may be reasonably required by that lender or purchaser, including,
without limitation, financial statements for the most recently completed
calendar year, provided, that, notwithstanding anything to the contrary
contained in this Section 21, Tenant shall not be required to deliver any such
financial statement or other information under this Section 21 if Tenant is a
publicly traded corporation at the time it would otherwise be required to
separately deliver such financial statement or other information under this
Section 21 and Tenant’s financial information is publicly available to Landlord
(in such event, Landlord shall be responsible for accessing such financial
information); and provided, further, that Landlord and any such lender or
purchaser agree to execute any commercially reasonable confidentiality agreement
requested by Tenant stating that any such financial information shall be used
only for the specified purposes.

 

  22. BUILDING RULES AND REGULATIONS

Tenant agrees to abide by all reasonable rules and regulations of the Building
imposed by Landlord to the extent the same are not materially inconsistent with
the terms of this Lease (Tenant hereby acknowledges and agrees that the rules
and regulations attached hereto as Exhibit D are reasonable and
non-discriminatory for such purposes and not so inconsistent). These rules and
regulations, presented as Exhibit D attached hereto, are imposed for the
cleanliness, good appearance, proper maintenance, good order and reasonable use
of the Premises and the Building, and as may be reasonably necessary for the
proper enjoyment of the Building by all tenants and their clients, customers and
employees. The rules and regulations may be reasonably changed from time to time
by Landlord on reasonable notice to Tenant. Landlord shall not be responsible to
Tenant for the nonperformance of any rules and regulations by or otherwise with
respect to the acts or omissions of any other tenant or occupants of the
Project, provided, that, to the extent Landlord enforces such rules and
regulations, such enforcement shall be in a non-discriminatory manner. In no
event shall any future rules and regulations of Landlord, or any modifications
or amendments thereto, materially reduce Tenant’s rights under this Lease,
materially increase Tenant’s obligations, or otherwise be materially
inconsistent with the provisions of the body of this Lease (any such future rule
and regulation or modification or amendment thereto that results in Tenant
incurring a monetary cost shall be deemed material for such purposes). In the
event of conflict between any rules and regulations and the provisions of the
body of this Lease, the provisions of the body of this Lease shall prevail.

 

  23. NOTICES

All notices or other communications between the parties shall be in writing and
shall be deemed duly given, if delivered in person, or upon the earlier of
(a) receipt, if mailed by certified or registered mail or nationally recognized
overnight mail carrier such as FedEx, or (b) (i) three (3) days after certified
or registered mailing, return receipt requested, postage prepaid, or (ii) one
(1) business day after mailed by nationally recognized overnight mail carrier
such as FedEx, in any such case addressed and sent to the parties at their
addresses set forth in Sections 1.13 and 1.14. Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

 

43



--------------------------------------------------------------------------------

  24. EVENTS OF DEFAULT

Each of the following shall constitute an “Event of Default”: (i) Tenant fails
to pay any Rent when due, and such failure to pay continues for more than ten
(10) days after written notice thereof from Landlord, (ii) Tenant fails to
observe or perform any other Lease term, condition, obligation or covenant
binding upon, or required of Tenant, within thirty (30) days after written
notice from Landlord, provided, however, if the default cannot be cured within
such thirty (30) day period, Tenant shall be allowed additional time as is
reasonably necessary to cure the failure so long as Tenant commences such cure
as soon as reasonably possible within such initial thirty (30) day period and
diligently, continuously and reasonably prosecutes such cure to completion,
(iii) Tenant makes or consents to a general assignment for the benefit of
creditors or a common law composition of creditors, or a receiver of the
Premises or all or substantially all of Tenant’s assets is appointed,
(iv) Tenant files a voluntary petition in any bankruptcy or insolvency
proceeding, or an involuntary petition in any bankruptcy or insolvency
proceeding is filed against Tenant, and is not discharged by Tenant within sixty
(60) days, (v) there is a Transfer of the Premises or this Lease by Tenant and
requiring Landlord’s consent, and the same is made without the prior written
consent of Landlord as required by Article 13, or (vi) Tenant fails to deliver
any of the statements or other information required under Section 21 above
within the time periods provided therefor, and such failure continues for more
than five (5) days after written notice thereof from Landlord.

 

  25. LANDLORD’S REMEDIES; LANDLORD’S DEFAULT

25.1 Upon the occurrence and during the continuance of an Event of Default,
Landlord, at its option, without further notice or demand to Tenant, shall have
in addition to all other rights and remedies provided in this Lease, at law or
in equity, the option to pursue any one or more of the following remedies, each
and all of which shall be cumulative and nonexclusive, without any notice or
demand whatsoever:

25.1.1 Landlord may terminate this Lease by giving Tenant notice of termination,
in which event this Lease shall expire and terminate on the date specified in
such notice of termination, Tenant shall remain liable for all obligations under
this Lease arising up to the date of such termination, and Tenant shall at once
surrender possession of the Premises to Landlord on the date specified in such
notice and remove all of Tenant’s effects therefrom. Thereafter, Landlord may,
to the maximum extent permitted under Applicable Law, forthwith re-enter the
Premises and repossess itself thereof, and remove all persons and effects
therefrom using such force as may be lawful and reasonably necessary in
accordance with Applicable Law, without being guilty of trespass, forcible
entry, detainer or other tort. Landlord may also, at its sole option, recover
from Tenant all damages Landlord incurs by reason of Tenant’s Event of Default,
including, without limitation, a sum which, at the date of such termination
represents the present value, discounted at a rate equal to the discount rate of
the Federal Reserve Bank of Minneapolis plus five percent (5%) (the “Discount
Factor”), of the excess, if any, of the Rent that would have been payable
hereunder by Tenant for the period commencing with the day following the date of
termination and ending with the date hereinabove set forth for the expiration of
the full Term hereby granted (excluding any unexercised Option Terms), over the
aggregate reasonable rental value of the Premises for the same period (the
“Reasonable Rental Value”), all of which present value of such excess sum shall
be deemed immediately due and

 

44



--------------------------------------------------------------------------------

payable. In determining the Reasonable Rental Value of the Premises for the
remainder of the Term, the parties hereto agree that all relevant factors shall
be considered as of the time Landlord seeks to enforce such remedy, which may
include, but shall not be limited to: (a) the length of time remaining on the
Term; (b) the then-current market conditions in the general area in which the
Premises are located; (c) the net effective rental rates (taking into account
all reasonable concessions) then being obtained for space of similar type and
size in Comparable Buildings; (d) the vacancy levels in Comparable Buildings;
(e) the anticipated duration of the period the Premises will remain unoccupied
prior to reletting, and the likelihood that the term of a new lease will expire
no sooner than the scheduled expiration of the Term; (f) the anticipated cost of
reletting; and (g) the current levels of new construction that will be completed
during the remainder of the Term and the degree to which such new construction
will likely affect vacancy rates and rental rates in Comparable Buildings. Such
payment shall be and constitute Landlord’s liquidated damages, Landlord and
Tenant acknowledging and agreeing that it is difficult to determine the actual
liquidated damages Landlord would suffer from Tenant’s Event of Default and that
the agreed upon liquidated damages are not punitive or penalties and are just,
fair and reasonable.

25.1.2 To the maximum extent permitted by Applicable Law, if Landlord has
terminated this Lease in accordance with Section 25.1.1 or re-entered the
Premises in accordance with Section 25.1.3, Landlord may declare all Rent
becoming due under this Lease for the entire remaining period of the Term, less
the Reasonable Rental Value over such Term, together with all other amounts of
Rent previously due, at once and immediately due and payable in full, which
total amount shall be discounted to the present value, discounted at the
Discount Factor; provided, however, that such payment shall not be deemed a
penalty or liquidated damages but shall merely constitute a payment of Rent in
advance for the remainder of the Term. Upon making such payment, Tenant shall be
entitled to remain in the Premises until the end of the Term.

25.1.3 Landlord may, without terminating this Lease, in Landlord’s own name but
as agent for Tenant, enter into and upon and take possession of the Premises or
any part thereof, and at Landlord’s option, remove any persons and properties
therefrom, and such property, if any, may be removed and stored in a warehouse
or elsewhere at the cost of and for the account of Tenant, all without being
deemed guilty of trespass or becoming liable for any loss or damage that may be
occasioned thereby. Landlord may thereafter rent the Premises or any portion
thereof as the agent of Tenant, with or without advertisement, and by private
negotiations and for any term and upon any other terms and conditions as
Landlord may be deem necessary or desirable, and Landlord shall in no way be
responsible or liable to Tenant for any rental concessions or any failure to
rent the Premises or any part thereof, or for any failure to collect any rent
due upon such reletting, subject to Section 25.1.4 below. Upon each such
reletting, all rentals received by Landlord from such reletting shall be
applied: first, to the payment of any indebtedness (other than Rent due
hereunder) from Tenant to Landlord; second, to the payment of any costs and
expenses of such reletting, including, without limitation, brokerage fees,
attorneys’ fees and costs, costs of alterations and repairs and advertising
costs; third, to the payment of Rent and other charges then due and unpaid
hereunder; and the residue, if any, shall be held by Landlord to the extent of
and for application and payment of future Rent as the same may become due and
payable under the terms of this Lease. In reletting the Premises as aforesaid,
Landlord may grant reasonable rent concessions consistent with then-

 

45



--------------------------------------------------------------------------------

existing market conditions. If any such rentals received from such reletting
shall at any time or from time to time be less than sufficient to pay Landlord
the entire amount of Rent and other sums then due from Tenant hereunder, Tenant
shall pay the total amount of any such deficiency to Landlord, which deficiency
shall, at Landlord’s option, be calculated and paid monthly. No such reletting
shall be construed as an election by Landlord to terminate this Lease unless a
written notice of such election has been given to Tenant by Landlord.
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for any such previous Event of Default
provided the same has not been cured.

25.1.4 In consideration of Landlord’s agreement not to unreasonably withhold
consent to Transfers in accordance with, and subject to, the terms of Article 13
above, and in recognition of the fact that Tenant can perform the function of
attempting to find potential transferees for the Premises, Tenant specifically
acknowledges and agrees that Landlord may, without terminating this Lease or
accelerating any payment not yet due by Tenant as a result of Tenant’s default,
allow the Premises to remain unoccupied and collect Rent from Tenant as it
becomes due and Tenant waives any right or defense Tenant may have under
Applicable Law with respect to Landlord’s failure to mitigate its losses by
attempting to relet the Premises; provided, that nothing contained in this
paragraph shall be deemed to amend or otherwise modify Landlord’s obligation not
to unreasonably withhold consent to any Transfer in accordance with, and subject
to, the terms of Article 13 above. Subject to the immediately preceding
sentence, but notwithstanding anything else to the contrary contained in this
Lease, any damages recoverable by Landlord for an Event of Default shall be
reduced by the amount, if any, that Tenant, in accordance with, and subject to,
Applicable Law, proves (a) that Landlord could have avoided by exercising
commercially reasonable efforts to mitigate Landlord’s damages, and/or (b) is
the fair rental value of the Premises (taking into account Landlord’s costs and
expenses as provided herein and taking into account then-existing market
conditions).

25.1.5 Landlord may pursue such other remedies as are available at law or in
equity, including, without limitation, an action for specific performance
requiring Tenant to perform Tenant’s obligations under this Lease, and may
recover from Tenant any other amounts that may be necessary to compensate
Landlord for any other actual damages caused by Tenant’s failure to perform its
obligations under this Lease or that would be likely to result therefrom,
including, but not limited to, the cost of recovering possession of the
Premises, expenses of releasing, including necessary (if any) renovation and
alteration of the Premises that is, in any event, consistent with then-existing
market conditions, reasonable attorneys’ fees, any real estate commissions
actually paid by Landlord, together with any other amounts or awards as may be
otherwise permitted from time to time under Applicable Law.

25.2 If Landlord elects to terminate this Lease on account of any Event of
Default by Tenant, as set forth in this Article 25, Landlord shall have the
right, concurrently therewith, to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
In the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

46



--------------------------------------------------------------------------------

25.3 If Tenant fails to pay any Rent within five (5) days after written notice
from Landlord that such Rent is delinquent, Tenant shall pay to Landlord a late
charge of three percent (3%) of the amount of overdue Rent; provided, that, if
Landlord would be required to deliver any such written notice more than two
(2) times in any twelve (12) month period, then, for the remainder of such
twelve (12) month period, Landlord shall no longer be required to deliver such a
notice and, instead, the late charge shall become payable by Tenant if Tenant
fails to pay any Rent within five (5) days after the Rent becomes due and
payable. In addition, any late Rent payment shall bear interest from the date
that Rent became due and payable to the date of payment by Tenant at the
interest rate of ten percent (10%) per annum, provided that in no case shall
such rate be higher than the highest rate permitted by Applicable Law. Late
charges and interest shall be due and payable within ten (10) days after written
demand therefor from Landlord.

25.4 If Landlord exercises any of the remedies set forth in subsection 25.1
above, in addition to all other costs and expenses Landlord shall be entitled to
recover under this Lease, Landlord shall also be entitled to recover: (i) the
reasonable cost to Landlord of performing any other covenants that would have
otherwise been performed by Tenant; (ii) all reasonable costs incurred in
reletting the Premises, including, but not limited to, brokerage commissions,
expenses (if any) of remodeling or renovating the Premises or any part thereof
for a new tenant to the extent consistent with then-existing market conditions,
advertising costs and attorneys’ fees; (iii) all sums reasonably expended by
Landlord, and not previously reimbursed to Landlord by Tenant, in connection
with improving or repairing the Premises to Tenant’s specifications; and
(iv) all reasonable costs and expenses incurred by Landlord in connection with
the exercise of Landlord’s remedies for an Event of Default, including
reasonable attorneys’ fees and costs.

25.5 If Landlord elects to terminate this Lease, or to terminate Tenant’s right
of possession of the Premises without terminating this Lease, as provided for
hereinabove, or this Lease is terminated by authority of law, Landlord shall be
entitled, but not required, to store in a commercially reasonable manner any
personal property of Tenant or any transferee(s) that remain(s) in the Premises
after the termination of this Lease and the removal of Tenant or such
transferee(s) from the Premises. Any interest of Landlord in such property may
be discharged by Tenant upon payment of arrearage due under this Lease, plus
payment of Landlord’s storage and administrative costs. At the end of the sixty
(60) day period following termination of this Lease, or termination of Tenant’s
right of possession, such property shall be conclusively deemed to have been
abandoned by Tenant and Landlord may dispose of such property in such manner as
it deems appropriate in its sole discretion. The foregoing provisions of this
Section shall be without prejudice to any election by Landlord that Tenant’s
failure to remove its property constitutes a holding over by Tenant.
Notwithstanding anything to the contrary contained in this Lease, Landlord does
not and shall not have, and hereby expressly waives, any security interest or
lien, including, without limitation, any “Landlord’s lien” or any statutory lien
in or upon the personal property of Tenant located in the Premises. Landlord
shall from time to time, at Tenant’s sole cost and expense (including, without
limitation, with respect to any reasonable attorneys’ fees incurred by
Landlord), execute such documents (on Landlord’s standard form, if required by
Landlord) as Tenant may reasonably request to confirm such lack of interest in
Tenant’s personal property located in the Premises.

 

47



--------------------------------------------------------------------------------

25.6 Landlord’s Default. Subject to the terms of this Lease, Landlord shall not
be in default under this Lease unless and until Landlord fails to perform any
covenant, condition or agreement contained in this Lease within thirty (30) days
after receipt of written notice (a “Landlord Default Notice”) therefor from
Tenant (any such default by Landlord shall be known herein as a “Standard
Landlord Default”); provided, that, notwithstanding the foregoing, (a) if any
such covenant, condition or agreement cannot be so performed within such thirty
(30) day period, then Landlord shall not be in default under this Lease unless
and until Landlord fails to commence such performance within such thirty
(30) day period and to diligently prosecute the same to completion (any such
default by Landlord shall be known herein as a “Landlord Extended Cure
Default”), and (b) if the circumstance requiring Landlord’s performance
constitutes an emergency or hazardous condition (an “Emergency”) the cure of
which should reasonably be commenced earlier than such thirty (30) day period,
then Landlord shall not be in default under this Lease unless and until Landlord
fails to perform such obligation (including, without limitation, by diligently
prosecuting the same to completion) as soon as reasonably possible considering
such circumstance and the nature of the Emergency (any such default by Landlord
shall be known herein as a “Landlord Emergency Condition Default,” which,
together with any Standard Landlord Default and any Landlord Extended Cure
Default, shall collectively be known herein as a “Landlord Default”). In the
event of a Landlord Default, Tenant shall be entitled to pursue all rights and
remedies at law or in equity (but subject to the terms of Sections 32 and 33
below). Further, at any time following the occurrence of a Landlord Default,
Tenant may again notify Landlord of such Landlord Default (an “Additional
Landlord Default Notice”); provided, that (i) in the case of a Standard Landlord
Default or a Landlord Extended Cure Default, the Additional Landlord Default
Notice shall be delivered in writing by Tenant to Landlord and shall also state
that Landlord’s failure to perform as required by this Lease during the
applicable cure period provided for in Sections 25.6(a) or (b) above (or within
ten (10) days after Tenant’s delivery to Landlord of the Additional Landlord
Default Notice, whichever time period is longer) may entitle Tenant to exercise
the “Self-Help Right” or the “Offset Right” under this Section; and (ii) in the
case of a Landlord Emergency Condition Default, the Additional Landlord Default
Notice shall be in such form as is reasonable under the circumstances and shall
also state that Landlord’s failure to commence performance within a reasonable
time period or to diligently prosecute such performance to completion may
entitle Tenant to exercise the “Self-Help Right” or the “Offset Right” under
this Section (provided, that if it is reasonable under such circumstances for
Tenant to provide an Additional Landlord Default Notice that is not in writing,
then such unwritten notice shall be accompanied by written notice as soon as
reasonably possible and within twenty-four (24) hours in any event). If, after
receiving a Landlord Default Notice and an Additional Landlord Default Notice,
Landlord still fails to prosecute the cure of the applicable Landlord Default in
accordance with the terms herein, and such failure materially and adversely
affects Tenant’s business operations, Tenant may make such performance to the
extent the same would not materially and adversely affect the Building structure
or systems and is performed in accordance with the terms of this Lease (the
“Self-Help Right”). In such event, Landlord shall reimburse Tenant for the
reasonable costs incurred by Tenant in exercising the Self-Help Right (but the
same shall not preclude any liability of Tenant as otherwise set forth in this
Lease for such costs, including, without limitation, pursuant to Tenant’s
obligations regarding Operating Costs or under Article 10 above), together with
interest at the interest rate set forth in Section 25.3 (collectively, the “Cure
Costs”), including by deducting such Cure Costs from the next successive monthly
installment(s)

 

48



--------------------------------------------------------------------------------

of Base Rent and/or Operating Costs payable by Tenant hereunder (the “Offset
Right”); provided, that it shall also be a condition precedent to any exercise
by Tenant of the Offset Right that Landlord fail to pay any Cure Costs actually
owed by Landlord within thirty (30) days after Tenant delivers a separate prior
written notice to Landlord stating that Tenant will exercise the Offset Right if
such Cure Costs are not paid by Landlord. Without limiting the generality of the
foregoing, the parties specifically acknowledge and agree that the Offset Right
shall apply with respect to all or any portion of the Tenant Improvement
Allowance that Landlord fails to pay in accordance with the terms of this Lease.
Nothing contained herein shall be deemed to prohibit Tenant from commencing such
actions at law or in equity to which Tenant may be entitled (but subject to the
terms of Section 32 and 33 below).

 

  26. RIGHT OF LANDLORD TO CURE TENANT’S DEFAULT

If an Event of Default occurs, then Landlord may (but shall not be obligated to)
make such payment or do such act to cure the Event of Default, and charge the
reasonable cost of cure, together with interest at the interest rate set forth
in Section 25.3, to Tenant. Payment for the cure shall be due and payable by
Tenant upon demand; however, if Landlord has exercised its right to terminate
this Lease under Article 25 above as a result of an Event of Default, and also
cured such Event of Default to avoid a potential material adverse effect (e.g.,
by making a payment to prevent a lien from being filed against the Project or by
performing a repair to guard against any Hazardous Material exposure), then, to
the maximum extent permitted by Applicable Law, the making of any payment or the
taking of such action by Landlord shall not ipso facto be deemed to cure the
Event of Default.

 

  27. COMPLIANCE WITH APPLICABLE LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any Applicable Law. At its sole
cost and expense, Tenant shall promptly comply with all Applicable Law;
provided, that Tenant shall not be required to make changes to the Building
structure or systems or Common Areas, or, except as permitted pursuant to the
terms of Article 5 above regarding Operating Costs, bear the cost of any such
work, unless required because of Tenant’s specific use (as opposed to normal and
customary office use) or improvement, and subject to Tenant’s right to, in
accordance with the terms of this Lease, cease the specific use or remove the
improvement in question so Applicable Law is no longer violated. Should any
standard or regulation now or hereafter be imposed on Tenant by a state, federal
or local governmental body charged with the establishment, regulation and
enforcement of occupational, health or safety standards for employers, employees
or tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations to the extent required for the Premises or
otherwise in connection with this Lease; provided, that Tenant shall not be
required to make changes to the Building structure or systems or Common Areas,
or, except as permitted pursuant to the terms of Article 5 above regarding
Operating Costs, bear the cost of any such work, unless required because of
Tenant’s specific use (as opposed to normal and customary office use) or
improvement, and subject to Tenant’s right to, in accordance with the terms of
this Lease, cease the specific use or remove the improvement in question so
Applicable Law is no longer violated. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as

 

49



--------------------------------------------------------------------------------

between Landlord and Tenant. Nothing contained in this Article 27 shall be
deemed to affect or otherwise modify Landlord’s Notice Obligation or Landlord’s
Compliance Obligation, which shall continue in full force and effect in
accordance with, and subject to, the terms of this Lease.

 

  28. BENEFIT

Subject to the provisions of Articles 13 and 30 hereof, the rights, duties and
liabilities created hereunder shall inure to the benefit of and be binding upon
the parties hereto, their heirs, personal representatives, successors and
assigns.

 

  29. PROHIBITION AGAINST RECORDING

Neither this Lease, nor any memorandum, affidavit or other writing with respect
thereto, shall be recorded by Tenant or by anyone acting through, under, or on
behalf of Tenant, and the recording thereof in violation of this provision shall
make this Lease null and void at Landlord’s election.

 

  30. TRANSFER OF LANDLORD’S INTEREST

So long as Landlord’s transferee assumes in writing all obligations of Landlord
under this Lease after the effective date of such transfer, Tenant acknowledges
that Landlord has the right to transfer all or any portion of its interest in
the Project and Building and in this Lease (Tenant shall be provided with notice
of any such transfer), and Tenant agrees that in the event of any such transfer
and a transfer of the Letter of Credit, Landlord shall automatically be released
from all liability under this Lease for events occurring from and after the date
of such transfer and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations hereunder from and after the date of
transfer. Tenant further acknowledges that Landlord may assign its interest in
this Lease to a mortgage/deed of trust lender as additional security and agrees
that such an assignment shall not release Landlord from its obligations
hereunder and that Tenant shall continue to look to Landlord for the performance
of its obligations hereunder. Nothing in this Section 30 shall be deemed to
limit Tenant’s exercise of any of its abatement, offset, self-help or any other
similar rights or remedies to the extent expressly provided in this Lease.

 

  31. FORCE MAJEURE

Any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts
of God, inability to obtain services, labor or materials or reasonable
substitutes therefor, governmental actions, civil commotions, fire or other
casualty, and other causes beyond the reasonable control of the party obligated
to perform (collectively, “Force Majeure”), except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
or Landlord, as applicable, pursuant to this Lease, notwithstanding anything to
the contrary contained in this Lease, shall excuse the performance of such party
for a period equal to any such prevention, delay, or stoppage and, therefore, if
this Lease specifies a time period for performance of an obligation of either
party, that time period shall be extended by the period of any delay in such
party’s performance caused by a Force Majeure.

 

50



--------------------------------------------------------------------------------

  32. LANDLORD’S LIMITATION OF LIABILITY

It is expressly understood and agreed that notwithstanding anything in this
Lease to the contrary, and notwithstanding any Applicable Law to the contrary,
the liability of Landlord hereunder (including any successor landlord) and any
recourse by Tenant against Landlord shall be limited solely and exclusively to
the equity interest of Landlord in and to the Project, and neither Landlord, nor
any of its constituent partners, shall have any personal liability therefor, and
Tenant hereby expressly waives and releases such personal liability on behalf of
itself and all persons claiming by, through or under Tenant. With the exception
of Landlord’s right to consequential damages as provided in Section 37 of this
Lease, under no circumstances shall Landlord or Tenant be liable for
consequential damages, including, without limitation, injury to either party’s
business or for any loss of income or profit therefrom; provided, that the
foregoing shall not be deemed to limit Landlord’s remedies with respect to any
Rent payable to Landlord. Any limitation on Landlord’s liability for damages
under this Lease shall be deemed to apply to Landlord’s obligation pertaining to
monetary damages and shall not be deemed to constitute a waiver by Tenant of any
equitable remedy. To the extent that Landlord’s obligation for damages are
limited to its interest in the Project, such interest shall be deemed to include
the rents, profits and proceeds from the Project.

 

  33. LANDLORD’S EXCULPATION; CBRE GLOBAL AS SIGNATORY

This Lease is being executed by CBRE Global Investors, LLC, a Delaware limited
liability company (“CBRE Global”), as investment manager for California State
Teachers’ Retirement System, a public entity created pursuant to the laws of the
State of California (“CALSTRS”), the sole member of CSDV-GP, LLC, a Delaware
limited liability company (“CSDV-GP”), the general partner of Landlord. No
present or future officer, director, employee, trustee, partner, member,
manager, retirant, beneficiary, internal investment contractor, investment
manager or agent of Landlord, CALSTRS or CSDV-GP shall have any personal
liability, directly or indirectly, and recourse shall not be had against any
such officer, director, employee, trustee, partner, member, manager, retirant,
beneficiary, internal investment contractor, investment manager or agent under
or in connection with this Lease or any other document or instrument heretofore
or hereafter executed in connection with this Lease. Tenant hereby waives and
releases any and all such personal liability and recourse. The limitations of
liability provided in this Article 33 are in addition to, and not in limitation
of, any limitation on liability applicable to Landlord provided by Applicable
Law or in any other contract, agreement or instrument. Tenant further
acknowledges that CBRE Global has entered into this Lease as investment manager
to CALSTRS, the sole member of CSDV-GP, the general partner of Landlord, and
Tenant agrees that all persons dealing with CBRE Global must look solely to
Landlord for the enforcement of any Claims arising under this Lease (subject to
the limitations upon Landlord’s liability set forth above), as neither CBRE
Global nor any of its affiliated entities (including, but not limited to, CBRE,
Inc. and CBRE Services, Inc.) nor any of their respective officers, directors,
agents, managers, trustees, employees, members, investment managers, partners or
shareholders assume any personal, corporate, partnership, limited liability
company, or other liability for any of the obligations entered into by CBRE
Global as investment manager for CALSTRS, the sole member of CSDV-GP, the
general partner of Landlord.

 

51



--------------------------------------------------------------------------------

  34. BUILDING RENOVATIONS

Tenant hereby acknowledges that Landlord is currently renovating or may during
the Term, subject to industry standards applicable to Comparable Buildings,
renovate, improve, alter, maintain, repair or modify (collectively, the
“Renovations”) the Project and/or the Premises, which Renovations shall, in any
event, be consistent with industry standards applicable to Comparable Buildings,
and which Renovations may include, without limitation, (i) installing sprinklers
in the Common Areas and tenant spaces, (ii) modifying the Common Areas and
tenant spaces to comply with Applicable Laws, including, without limitation,
regulations relating to the physically disabled, (iii) installing new carpeting,
lighting, and wall coverings in the Common Areas, and (iv) performing elevator
cab renovations. Subject to Section 17.4 above and Landlord’s Indemnification
Obligation, Tenant hereby agrees that such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent. Subject to Section 17.4 above and Landlord’s Indemnification
Obligation, Landlord shall have no responsibility, or for any reason be liable,
to Tenant for any injury to or interference with Tenant’s business arising from
the Renovations, nor shall Tenant be entitled to any compensation or damages
from Landlord for loss of the use of the whole or any part of the Premises or of
tenant’s personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations; provided,
that Landlord shall, in connection with any Renovations, (a) exercise
commercially reasonable efforts to minimize interference with Tenant’s use of or
access to the Premises, and (b) perform such Renovations in a manner consistent
with industry standards applicable to Comparable Buildings.

 

  35. ATTORNEYS’ FEES

If either party commences litigation against the other for the specific
performance of this Lease, for damages for breach hereof or otherwise for
enforcement of any remedy or interpretation hereunder, the prevailing party
shall be entitled to recover from the other party such costs and reasonable
attorneys’ fees as may have been incurred, as well as reasonable attorneys’ fees
and costs incurred in enforcing any judgment against the non-prevailing party.

 

  36. SURRENDER OF THE PREMISES

Tenant shall peaceably surrender the Premises to Landlord on the Expiration Date
or earlier termination of this Lease, in broom-clean condition and in
substantially as good condition as when Tenant took possession, including,
without limitation, the repair of any damage to the Premises caused by the
removal of any of Tenant’s personal property or trade fixtures from the
Premises, except for reasonable wear and tear, condemnation and loss by fire or
other casualty, and subject to Section 7.4. Notwithstanding anything to the
contrary in this Lease, Tenant shall not be required to (a) remove any tenant
improvements or Alterations existing in the Premises as of the Lease Date or,
except with respect to any Tenant Improvements consisting of any internal
staircase that does not exist as of the Lease Date or any data facility, the
Tenant Improvements, (b) remove any electronic, fiber, computer, phone, data or
other cabling, (c) patch, repair or cover minor holes in the interior walls,
floors or ceiling left by the removal of any tenant improvements or other
property of Tenant, provided such removal is accomplished by reasonable means
under the circumstances, or (d) remove any item that is expressly exempt from
the removal obligation as set forth in Section 7.4 hereof or elsewhere in this
Lease. Subject to

 

52



--------------------------------------------------------------------------------

Section 7.4, any of Tenant’s personal property left on or in the Premises, the
Building or the Common Areas after the Expiration Date or earlier termination of
this Lease shall, to the maximum extent permitted by Applicable Law, be deemed
to be abandoned without any further notice whatsoever to Tenant by Landlord,
and, at Landlord’s option, Landlord may dispose of said property in any manner
it deems appropriate, without compensation to Tenant, and title to said property
shall pass to Landlord under this Lease. Landlord reserves the right to charge
Tenant for the reasonable cost of removal, storage and disposition of any of
Tenant’s personal property left within any portion of the Project.

 

  37. HOLDING OVER

If Tenant shall not immediately surrender the Premises to Landlord on the
Expiration Date or earlier termination of this Lease, Tenant shall be deemed to
be a monthly tenant at sufferance upon all of the terms and conditions of this
Lease; provided, that the monthly Base Rent shall, for the first (1st) month of
any such holdover, be 125% and, thereafter, 150%, in any such case, of the
monthly Base Rent in effect during the last month of the Term (or that would be
in effect irrespective of any credits, abatements, offsets or other reductions).
The provisions of this Article 37 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or under
Applicable Law. If Tenant shall hold over after the Expiration Date or earlier
termination of this Lease, and Landlord shall desire to regain possession of the
Premises, then Landlord may forthwith re-enter and take possession of the
Premises by any legal process in force in the state in which the Project is
located, and, if Tenant holds over after Landlord delivers at least one hundred
fifty (150) days prior written notice to Tenant (even if such notice is
delivered prior to the Expiration Date or earlier termination of this Lease)
(a) stating that Landlord does not consent to any such holding over, and
(b) further stating, in all-capital letters, (i) that Landlord believes it has a
replacement tenant for the Premises, (ii) the estimated commencement date for
the occupancy of such replacement tenant, and (iii) that, if Tenant holds over
at any time after the later of the Expiration Date or the date that is one
hundred fifty (150) days after the date of such notice, Landlord will suffer
consequential damages (such written notice shall be hereinafter referred to as
the “Consequential Damages Notice”), then, in such event, and without limitation
as to Landlord’s right to pursue unlawful detainer proceedings against Tenant in
connection with any such holding over by Tenant, Tenant shall protect, defend,
indemnify and hold Landlord harmless from and against the cost of unlawful
detainer proceedings instituted by Landlord against Tenant, increased
construction costs to Landlord as a result of Landlord’s inability to timely
commence construction of tenant improvements for a replacement tenant for the
Premises, lost rents that result from Landlord’s inability to timely deliver the
Premises to such new tenant, and any Claim against Landlord made by the
replacement tenant. For the avoidance of doubt, the parties agree that Tenant
shall not be liable for any other incidental, indirect, special or consequential
damages, or for lost profits, under this Lease.

 

  38. JOINT AND SEVERAL LIABILITY OF TENANT

Intentionally Deleted.

 

53



--------------------------------------------------------------------------------

  39. GOVERNING LAW

This Lease shall be construed and enforced in accordance with the laws of the
state in which the Project is located.

 

  40. SUBMISSION OF LEASE

Submission of this instrument for examination or execution by Tenant does not
constitute a reservation of or an option for lease, and it is not effective as a
lease or otherwise until execution and delivery by both Landlord and Tenant.

 

  41. BROKERS

Landlord and Tenant hereby warrant to each other that they have had no dealings
with any real estate broker or agent in connection with the negotiation of this
Lease, excepting only the real estate brokers or agents specified in
Section 1.10 (the “Brokers”), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this Lease. Each
party agrees to protect, defend, indemnify and hold the other harmless from and
against any and all Claims in any way arising or resulting from or in connection
with any leasing commission or equivalent compensation alleged to be owing on
account of the indemnifying party’s dealings with any real estate broker or
agent other than the Brokers. Any commission due to the Brokers in connection
with this Lease shall be payable by Landlord pursuant to the terms of a separate
agreement. The terms of this Article 41 shall survive the expiration or earlier
termination of the Term.

 

  42. HAZARDOUS MATERIALS

42.1 As used in this Lease, the term “Hazardous Material” means any flammable
items, explosives, radioactive materials, hazardous or toxic substances,
material or waste or related materials, including, without limitation, any
substances defined as or included in the definition of “hazardous substances”,
“hazardous wastes,” “infectious wastes,” “hazardous materials” or “toxic
substances” now or subsequently regulated under any Applicable Laws, including,
without limitation, petroleum based products, printing inks, acids, pesticides,
asbestos, PCBs and similar compounds, and including any different products and
materials that are subsequently found to have adverse effects on the environment
or the health and safety of persons.

42.2 Tenant shall not cause or permit any Hazardous Material to be generated,
produced, brought upon, used, stored, treated or disposed of in or about the
Premises or, to the extent arising out of or related to Tenant’s or any Tenant
Person’s use or occupancy of the Premises, the Project, except for customary and
ordinary office and cleaning products, such as toner cartridges and cleaning
solutions, used by tenants generally in Comparable Buildings (which Tenant shall
cause to be used in compliance with Applicable Law in any such event). Tenant
shall protect, defend, indemnify and hold Landlord harmless from and against any
and all Claims (including, without limitation, remedial or enforcement actions
of any kind, administrative or judicial proceedings, and orders or judgments
arising out of or resulting therefrom or in connection therewith, punitive
damages, consultants’ and experts’ fees and amounts paid in settlement and
civil, administrative and criminal penalties, injunctive or other

 

54



--------------------------------------------------------------------------------

relief) in any way arising or resulting from or in connection with a breach of
the terms of the immediately preceding sentence. Upon expiration or earlier
termination of this Lease, Tenant shall cause any Hazardous Materials arising
out of or related to Tenant’s or any Tenant Person’s use or occupancy of the
Premises and not caused by Landlord, Landlord’s agents, employees or contractors
to be removed from the Premises and the Project and properly transported for
use, storage or disposal in accordance with all Applicable Laws. The
indemnification obligations contained in this Section 42.2 shall survive the
expiration or earlier termination of this Lease. For the avoidance of doubt,
Landlord acknowledges and agrees that (a) except to the extent caused or
knowingly exacerbated by Tenant or any Tenant Person, Tenant shall not be
responsible for the remediation of any Hazardous Material contamination of the
Premises, and (b) except to the extent provided for in this Article 42, Tenant
shall not be responsible for the remediation of any Hazardous Material
contamination occurring outside of the Premises.

42.3 Landlord shall not generate, store, dispose or otherwise handle in or about
the applicable portions of the Premises any Hazardous Material other than
quantities reasonably necessary to operate and maintain the Project, and in all
such events in compliance with Applicable Law. Landlord shall protect, defend,
indemnify and hold Tenant harmless from and against any and all Claims
(including, without limitation, remedial or enforcement actions of any kind,
administrative or judicial proceedings, and orders or judgments arising out of
or resulting therefrom or in connection therewith, punitive damages,
consultants’ and experts’ fees and amounts paid in settlement and civil,
administrative and criminal penalties, injunctive or other relief) in any way
arising or resulting from or in connection with a breach of the terms of the
immediately preceding sentence, or any breach of Landlord’s Special
Representation regarding Environmental Laws as provided in Section 6 above,
except to the extent any such breach is caused or knowingly exacerbated by
Tenant. The indemnification obligations contained in this Section 42.3 shall
survive the expiration or earlier termination of this Lease.

 

  43. LANDLORD’S RESERVATIONS

No payment by Tenant or receipt by Landlord of a lesser amount than the Rent
provided for in this Lease shall be deemed to be other than on account of the
earliest due Rent; nor shall any endorsement or statement on any check or letter
accompanying any check or payment as Rent be deemed an accord and satisfaction.
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of the Rent or pursue any other remedy provided for in
this Lease, at law or in equity. In connection with the foregoing, Landlord
shall have the absolute right in its sole discretion to apply any payment
received from Tenant to any account or other payment of Tenant then not current
and due or delinquent.

 

  44. PARKING

Effective as of the applicable Commencement Date for the applicable portion of
the Premises, Tenant shall receive the use of the number of Spaces in the
Parking Garage pursuant to the Parking Ratio set forth in Section 1.15, for use
of Tenant and its employees. Tenant shall pay prevailing parking rates as in
effect from time to time for the Spaces. Tenant shall have the right (the
“Parking Right”) to lease from Landlord for Tenant’s use, additional Spaces at
the prevailing parking rates established from time to time by Landlord, as and
when made available to Tenant by Landlord acting in good faith and without
discriminating against Tenant. Tenant’s

 

55



--------------------------------------------------------------------------------

parking rights and privileges may not be assigned, subleased or otherwise
transferred except to any Permitted Transferee, Approved User or in connection
with any assignment, sublease or other transfer of the Premises pursuant to any
Permitted Transfer or any Transfer consented to or deemed consented to by
Landlord in accordance with the terms of this Lease, and, in such case, shall
only apply for the benefit of the applicable transferee (it being the specific
intent of the parties that no person or entity obtain the benefit of any such
parking rights and privileges unless such person or entity is an occupant of the
Premises). Notwithstanding anything to the contrary contained in this Lease,
Landlord’s sole remedy for any failure by Tenant to pay the monthly charge for a
Space shall be for Landlord to terminate Tenant’s right to such Space, in which
event Tenant’s right to such Space shall be terminated and of no force or effect
(but subject to the Parking Right in any event).

 

  45. GUARANTY

Intentionally Deleted.

 

  46. CONFIDENTIALITY

Landlord and Tenant acknowledge and agree that, subject to the terms provided in
this Section 46, the rental and other financial and material terms of this Lease
and any future amendments or other agreements in connection with this Lease are
confidential and constitute proprietary information of both Landlord and Tenant;
provided, that, notwithstanding anything to the contrary contained in this
Section 46, the size of the Premises and the length of the Term shall not be
deemed “material” for purposes of this Section 46 and may be disclosed by
Landlord or Tenant (the “Materiality Exception”). Subject to the Materiality
Exception, the parties specifically acknowledge that disclosure of such rental
and other financial and material terms could adversely affect the ability of
both parties to negotiate other leases and impair the parties’ relationship with
other tenants and each other. Accordingly, each of Tenant and Landlord agrees
that it, and its officers, directors and employees, shall not disclose any of
the rental and other financial and material terms or conditions of this Lease or
any future amendments or other agreements in connection with this Lease (subject
in all cases to the Materiality Exception), to any person or entity (including,
without limitation, any existing or prospective tenant of Landlord); provided,
however, that nothing contained herein shall be deemed to prohibit (a) either
party from making any such disclosure (i) to personnel, counsel, brokers or
other agents or consultants employed by such party, as reasonably necessary for
such party’s performance of its obligations under this Lease, (ii) for tax
reporting purposes, or (iii) to the extent required under Applicable Laws
(including, without limitation, in connection with any legal action between
Landlord and Tenant, or in connection with any status by Tenant as a public
company), (b) Tenant from making any such disclosure, if for a legitimate
business purpose, (i) to prospective subtenants or assignees under this Lease,
(ii) to any government auditors of Tenant’s business operations, (iii) to
customers and accountants of Tenant, and (iv) in connection with any other
legitimate business purpose of Tenant, or (c) Landlord from making any such
disclosure (i) to any of Landlord’s lenders, appraisers, brokers and attorneys,
(ii) in connection with any sale, financing or refinancing of the Building, or
(iii) in connection with any other legitimate business purpose of Landlord. The
preceding provisions of this paragraph shall not apply to, or bar or limit any
legal action between Tenant and Landlord to enforce this Lease.

 

56



--------------------------------------------------------------------------------

  47. INTERPRETATION OF LEASE

Landlord and Tenant have had the opportunity to review and revise this Lease. As
such, this Lease shall be construed and interpreted as the joint work product of
Landlord and Tenant and/or their attorneys. The rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in any interpretation of this Lease. This Lease and all of its
terms shall be construed equally as to Landlord and Tenant. The headings to
sections of this Lease are for convenient reference only and shall not be used
in interpreting this Lease.

 

  48. ACKNOWLEDGMENT, REPRESENTATION AND WARRANTY REGARDING PROHIBITED
TRANSACTIONS

Tenant hereby acknowledges that CALSTRS is a unit of the California State and
Consumer Services Agency established pursuant to Title I, Division 1, Part 13 of
the California Education Code, Sections 22000 et seq., as amended (the “Ed
Code”). As a result, Landlord is prohibited from engaging in certain
transactions with a “school district or other employing agency” or a “member,
retirant or beneficiary” (as those terms are defined in the Ed Code). In
addition, Landlord may be subject to certain restrictions and requirements under
the Internal Revenue Code, 26 U.S.C. Section 1 et seq. (the “Code”).
Accordingly, Tenant represents and warrants to Landlord that (a) Tenant is
neither a school district or other employing agency nor a member, retirant or
beneficiary; (b) Tenant has not made any contribution or contributions to
CALSTRS, CSDV-GP or Landlord; (c) neither a school district or other employing
agency, nor a member, retirant or beneficiary, nor any person who has made any
contribution to CALSTRS, CSDV-GP or Landlord, nor any combination thereof, is
related to Tenant by any relationship described in Section 267(b) of the Code;
(d) subject to any brokerage commissions and Rent payable in connection with
this Lease, neither CBRE Global, its affiliates, related entities, agents,
officers, directors or employees, nor any CALSTRS, CSDV-GP or Landlord trustee,
agent, related entity, affiliate, employee or internal investment contractor
(both groups collectively, “Landlord Affiliates”) has received or will receive,
directly or indirectly, any payment, consideration or other benefit from, nor
does any Landlord Affiliate have any agreement or arrangement with, Tenant or
any person or entity affiliated with Tenant relating to the transactions
contemplated by this Lease; and (e) except for publicly traded shares of stock
or other publicly traded ownership interests, no Landlord Affiliate has any
direct or indirect ownership interest in Tenant or any person or entity
affiliated with Tenant. Landlord acknowledges that (i) Tenant and/or such
entities affiliated with Tenant may be publicly held companies, and one or more
Landlord Affiliates may own shares in such companies, and (ii) such publicly
held companies and their subsidiaries and affiliates (including, without
limitation, Tenant) may employ former teachers who may have made contributions
to Landlord.

 

  49. WAIVER OF REDEMPTION AND JURY TRIAL

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TENANT HEREBY EXPRESSLY
WAIVES ANY AND ALL RIGHTS OF REDEMPTION CONFERRED BY STATUTE OR OTHERWISE, AND,
WITH RESPECT TO ANY LITIGATION ARISING OUT OF THIS LEASE, AND TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT WAIVE THE RIGHT

 

57



--------------------------------------------------------------------------------

TO A TRIAL BY JURY AND, IN CONNECTION WITH ANY UNLAWFUL DETAINER, EVICTION OR
OTHER PROCEEDING BROUGHT BY LANDLORD TO RECOVER POSSESSION OF THE PREMISES FROM
TENANT, THE RIGHT TO FILE IN SUCH ACTION ANY COUNTERCLAIMS OR CROSS-CLAIMS
AGAINST THE OTHER (OTHER THAN COMPULSORY COUNTERCLAIMS OR CROSS-CLAIMS). The
foregoing shall not, however, be construed as a waiver of Tenant’s right to
assert any claim in a separate action brought by Tenant against Landlord.

 

  50. SECURITY

Landlord shall have no responsibility to prevent, and shall not be liable to
Tenant, its agents, employees, contractors, visitors or invitees for losses due
to theft or burglary, or for damages or injury to Tenant, Tenant’s employees or
Tenant’s property done by persons gaining access to the Premises or the
Building, and Tenant hereby releases Landlord from all liability for such
losses, damages or injury, except to the extent caused by Landlord’s negligence
or willful misconduct.

 

  51. LIMITATION ON WARRANTIES

Landlord’s duties and warranties are limited to those expressly stated in this
Lease and shall not include any implied duties or implied warranties, now or in
the future. No representations or warranties have been made by Landlord other
than those contained in this Lease. To the maximum extent permitted by
Applicable Law, and except as otherwise expressly set forth in this Lease,
Tenant hereby waives any and all warranties, express or implied, with respect to
the Premises that may exist by operation of law or in equity, including, without
limitation, any warranty of habitability or fitness for a particular purpose.

 

  52. REPRESENTATIONS AND WARRANTIES

52.1 By Tenant to Landlord:

Tenant hereby makes the following representations and warranties, each of which
is material and being relied upon by Landlord, is true in all respects as of the
date of mutual execution of this Lease, and shall survive the expiration or
earlier termination of this Lease:

52.1.1 If Tenant is an entity, Tenant is (and shall continue to be for as long
as this Lease is in effect) duly organized, validly existing and in good
standing under the laws of the state of its organization, and is (and shall
continue to be for as long as this Lease is in effect) qualified to do business
in the state in which the Premises is located, and the persons executing this
Lease on behalf of Tenant have the full right and authority to execute this
Lease on behalf of Tenant and to bind Tenant without the consent or approval of
any other person or entity. Tenant has full power, capacity, authority and legal
right to execute and deliver this Lease and to perform all of its obligations
hereunder. This Lease is a legal, valid and binding obligation of Tenant,
enforceable in accordance with its terms.

52.1.2 Tenant has not (a) made a general assignment for the benefit of
creditors, (b) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by any creditors, (c) suffered the appointment of a
receiver to take possession of all or

 

58



--------------------------------------------------------------------------------

substantially all of its assets, (d) suffered the attachment or other judicial
seizure of all or substantially all of its assets, (e) admitted in writing its
inability to pay its debts as they come due, or (f) made an offer of settlement,
extension or composition to its creditors generally.

52.1.3 Tenant hereby represents and warrants to Landlord that, to Tenant’s
actual knowledge without duty of investigation or inquiry, Tenant is not: (a) in
violation of any Anti-Terrorism Law; (b) conducting any business or engaging in
any transaction or dealing with any Prohibited Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Prohibited Person; (c) dealing in, or
otherwise engaging in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224; (d) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate any of the prohibitions
set forth in any Anti-Terrorism Law; or (e) a Prohibited Person, nor are any of
its partners, members, managers, officers or directors a Prohibited Person. As
used herein, “Anti-Terrorism Law” is defined as any law relating to terrorism,
anti-terrorism, money laundering or anti-money laundering activities, including,
without limitation, Executive Order No. 13224 and Title 3 of the USA Patriot
Act. As used herein, “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit, or
Support Terrorism”. As used herein, “Prohibited Person” is defined as (i) a
person or entity that is listed in the Annex to Executive Order 13224; (ii) a
person or entity with whom Tenant or Landlord is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; or (iii) a
person or entity that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
official publication of such list. As used herein, “USA Patriot Act” is defined
as the “Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001” (Public Law 107-56),
as may have been or may hereafter be amended.

52.2 By Landlord to Tenant:

Landlord hereby makes the following representations and warranties, each of
which is material and being relied upon by Tenant, is true in all respects as of
the date of mutual execution of this Lease, and shall survive the expiration or
earlier termination of this Lease:

52.2.1 If Landlord is an entity, Landlord is (and shall continue to be for as
long as this Lease is in effect) duly organized, validly existing and in good
standing under the laws of the state of its organization, and is (and shall
continue to be for as long as this Lease is in effect) qualified to do business
in the state in which the Premises is located, and, subject to Section 33 above,
the persons executing this Lease on behalf of Landlord have the full right and
authority to execute this Lease on behalf of Landlord and to bind Landlord
without the consent or approval of any other person or entity that has not
already been obtained. Landlord has full power, capacity, authority and legal
right to execute and deliver this Lease and to perform all of its obligations
hereunder. This Lease is a legal, valid and binding obligation of Landlord,
enforceable in accordance with its terms.

 

59



--------------------------------------------------------------------------------

52.2.2 Landlord has not (a) made a general assignment for the benefit of
creditors, (b) filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by any creditors, (c) suffered the appointment of a
receiver to take possession of all or substantially all of its assets,
(d) suffered the attachment or other judicial seizure of all or substantially
all of its assets, (e) admitted in writing its inability to pay its debts as
they come due, or (f) made an offer of settlement, extension or composition to
its creditors generally.

52.2.3 Landlord hereby represents and warrants to Tenant that, to Landlord’s
actual knowledge without duty of investigation or inquiry, Landlord is not:
(a) in violation of any Anti-Terrorism Law; (b) conducting any business or
engaging in any transaction or dealing with any Prohibited Person, including,
without limitation, the making or receiving of any contribution of funds, goods
or services to or for the benefit of any Prohibited Person; (c) dealing in, or
otherwise engaging in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224; (d) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate any of the prohibitions
set forth in any Anti-Terrorism Law; or (e) a Prohibited Person, nor are any of
its partners, members, managers, officers or directors a Prohibited Person.

 

  53. TENANT’S MUST-TAKE PREMISES

As used in this Lease, the “Must-Take Premises Commencement Date” or “MTPCD”)
shall mean the first to occur of (a) the date that is sixty (60) days after the
date (the “Must-Take Premises Delivery Date”) that Landlord delivers the
Must-Take Premises to Tenant for construction of the Tenant Improvements for the
Must-Take Premises, or (b) the date Tenant commences business operations in a
substantial portion of the Must-Take Premises. Landlord shall deliver exclusive,
vacant possession of the Must-Take Premises to Tenant on September 1, 2013,
subject to any delay caused by Tenant or, for up to a maximum of ninety
(90) additional days, Force Majeure, which for purposes of this sentence only,
shall not include any holdover or other action or inaction of any occupant or
tenant of the Must-Take Premises. Beginning on the Must-Take Premises
Commencement Date and continuing for the duration of the Term, Landlord shall
lease to Tenant, and Tenant shall lease from Landlord, that certain
approximately 23,645 Rentable Square Feet (as outlined on Exhibit A attached
hereto) known as Suite 600 on the sixth (6th) floor of the Building (the
“Must-Take Premises”) upon all of the terms and conditions of this Lease
(including, without limitation, the terms of this Lease regarding the Options,
which shall collectively apply to the Initial Premises as expanded by the
Must-Take Premises). Accordingly, effective on the Must-Take Premises
Commencement Date, unless the context clearly indicates otherwise, (i) all
references to the “Premises” contained in this Lease shall mean and refer to the
entirety of the space in the Premises as expanded by the Must-Take Premises,
(ii) “Tenant’s Proportionate Share” for the Must-Take Premises shall be
determined in accordance with the Proportionate Share Formula, (iii) the number
of Spaces shall be subject to increase pursuant to the terms of Sections 1.15
and 44 above, (iv) the Must-Take Premises LC Amount shall be added to the
Initial Premises LC Amount (and the then-existing Letter of Credit shall, in
accordance with the terms of this Lease and by no later than the Must-Take
Premises Commencement Date, be amended or re-issued, as applicable, to provide
for such increase in the LC Amount), (v) Tenant shall be entitled to such
portion of the Tenant Improvement Allowance as set forth in, and subject to the
terms of, the Tenant Work Letter, (vi) Tenant’s Early Entry

 

60



--------------------------------------------------------------------------------

Right for the Must-Take Premises shall apply in accordance with, and subject to,
the terms of Section 4.5 of the Tenant Work Letter, including, without
limitation, the terms thereof regarding Tenant’s Early Entry Special Abatement,
and (vii) Base Rent for the Must-Take Premises shall be as follows:

 

Dates

  Annual Base Rent
Per Square Foot     Monthly Base Rent     Annual Base Rent  

MTPCD –10/31/14

  $ 10.25      $ 20,196.77      $ 242,361.25   

11/1/14 – 10/31/15

  $ 10.75      $ 21,181.98      $ 254,183.75   

11/1/15 – 10/31/16

  $ 11.25      $ 22,167.19      $ 266,006.25   

11/1/16 – 10/31/17

  $ 11.75      $ 23,152.40      $ 277,828.75   

11/1/17 – 10/31/18

  $ 12.25      $ 24,137.60      $ 289,651.25   

11/1/18 – 10/31/19

  $ 12.75      $ 25,122.81      $ 301,473.75   

11/1/19 – 4/30/20

  $ 13.25      $ 26,108.02      $ 313,296.25   

Notwithstanding anything to the contrary contained in this Lease, the Initial
Premises Base Rent Abatement Right shall not apply (whether in full or in part)
with respect to Tenant’s lease of the Must-Take Premises, and Tenant
specifically acknowledges and agrees that the Delivery Condition shall apply
with respect to the Must-Take Premises (subject, in any event, to Landlord’s
Notice Obligation, Landlord’s Compliance Obligation, Landlord’s maintenance and
repair obligations under this Lease, and the terms of the Tenant Work Letter
regarding the Must-Take Premises). Promptly following Landlord’s or Tenant’s
request, the parties shall document the addition to the Premises of the
Must-Take Premises in a memorandum that is in substantially the same form as the
Notice of Lease Term Dates.

 

  54. TENANT’S EXPANSION OPTIONS

54.1 5th Floor. So long as no Event of Default then exists, Tenant may, at any
time prior to September 1, 2013, deliver written notice to Landlord (the “5th
Floor Expansion Notice”) that Tenant has elected to expand the Premises by
adding Suite 500 consisting of approximately 23,653 Rentable Square Feet (the
“5th Floor Expansion Premises”), as such 5th Floor Expansion Premises is
outlined on Exhibit A attached hereto (collectively, the “5th Floor Expansion
Option”). If Tenant fails to deliver the 5th Floor Expansion Notice by such
date, or if an Event of Default would exist at the time the 5th Floor Expansion
Premises would first be added to the Premises, then, notwithstanding anything to
the contrary contained herein, the 5th Floor Expansion Option shall terminate
and be of no force or effect. If, however, Tenant duly delivers the 5th Floor
Expansion Notice in accordance with the terms herein, then such delivery by
Tenant shall, subject to the terms herein, be binding and, in addition to the
then-applicable Premises, effective as of the “5th Floor Expansion Premises
Commencement Date” (as defined below) and continuing for the duration of the
Term, Landlord shall lease to Tenant, and Tenant shall lease from Landlord, the
5th Floor Expansion Premises upon all of the terms and conditions of this Lease
(including, without limitation, the terms of this Lease regarding the Options,
which shall collectively apply to the Premises as expanded by the 5th Floor
Expansion Premises). As used in this Lease, the “5th Floor Expansion Premises
Commencement Date” or “5FEPCD” shall mean the first to occur of (a) the date
that is sixty (60) days after the date (the “5th Floor Expansion Premises
Delivery Date”) that Landlord delivers the 5th Floor Expansion Premises to
Tenant for construction of the Tenant Improvements for the 5th Floor Expansion
Premises, or (b)

 

61



--------------------------------------------------------------------------------

the date Tenant commences business operations in a substantial portion of the
5th Floor Expansion Premises. Landlord shall deliver exclusive, vacant
possession of the 5th Floor Expansion Premises to Tenant on September 1, 2014,
subject to any delay caused by Tenant or, for up to a maximum of ninety
(90) additional days, Force Majeure, which for purposes of this sentence only,
shall not include any holdover or other action or inaction of any occupant or
tenant of the Must-Take Premises. Promptly following Landlord’s or Tenant’s
request, the parties shall document the addition to the Premises of the 5th
Floor Expansion Premises in a memorandum that is in substantially the same form
as the Notice of Lease Term Dates. If the 5th Floor Expansion Option is
exercised in accordance with the terms herein, then, effective on the 5th Floor
Expansion Premises Commencement Date, unless the context clearly indicates
otherwise, (i) all references to the “Premises” contained in this Lease shall
mean and refer to the entirety of the space in the Premises as expanded by the
5th Floor Expansion Premises, (ii) “Tenant’s Proportionate Share” for the 5th
Floor Expansion Premises shall be determined in accordance with the
Proportionate Share Formula, (iii) the number of Spaces shall be subject to
increase pursuant to the terms of Sections 1.15 and 44 above, (iv) Tenant shall
be entitled to such portion of the Tenant Improvement Allowance as set forth in,
and subject to the terms of, the Tenant Work Letter, (v) Tenant’s Early Entry
Right for the 5th Floor Expansion Premises shall apply in accordance with, and
subject to, the terms of Section 4.5 of the Tenant Work Letter, including,
without limitation, the terms thereof regarding Tenant’s Early Entry Special
Abatement, and (vi) Base Rent for the 5th Floor Expansion Premises shall be as
follows:

 

Dates

   Annual Base Rent
Per Square Foot      Monthly Base Rent      Annual Base Rent  

5FEPCD –10/31/15

   $ 10.75       $ 21,189.15       $ 254,269.75   

11/1/15 – 10/31/16

   $ 11.25       $ 22,174.69       $ 266,096.25   

11/1/16 – 10/31/17

   $ 11.75       $ 23,160.23       $ 277,922.75   

11/1/17 – 10/31/18

   $ 12.25       $ 24,145.77       $ 289,749.25   

11/1/18 – 10/31/19

   $ 12.75       $ 25,131.31       $ 301,575.75   

11/1/19 – 4/30/20

   $ 13.25       $ 26,116.85       $ 313,402.25   

Notwithstanding anything to the contrary contained in this Lease, the Initial
Premises Base Rent Abatement Right shall not apply (whether in full or in part)
with respect to any lease by Tenant of the 5th Floor Expansion Premises, and
Tenant specifically acknowledges and agrees that the Delivery Condition shall
apply with respect to the 5th Floor Expansion Premises (subject, in any event,
to Landlord’s Notice Obligation, Landlord’s Compliance Obligation, Landlord’s
maintenance and repair obligations under this Lease, the terms of the Tenant
Work Letter regarding the 5th Floor Expansion Premises, and the remaining terms
of this Section regarding the “Existing Special Staircase”). The parties
acknowledge that, as of the Lease Date, a staircase exists within the Must-Take
Premises that directly connects it to the 5th Floor Expansion Premises (the
“Existing Special Staircase”). Prior to the Must-Take Premises Delivery Date,
Landlord shall, without cost or expense to Tenant, cause the Existing Special
Staircase to be removed and all affected areas to be restored using Landlord’s
Building-standard materials and methods so the fifth and sixth floors are no
longer connected by the Existing Special Staircase and are separated again with
a Building-standard ceiling on the fifth floor and a Building-standard floor on
the sixth floor (collectively, the “Landlord Staircase Removal/Restoration
Work”). The 5th Floor Expansion Option shall be personal only to the Named
Tenant and any

 

62



--------------------------------------------------------------------------------

Permitted Transferee and may not be exercised by any other assignee, subtenant
or other transferee of or successor to any portion of the Named Tenant’s
interest in this Lease or to the Premises.

54.2 4th Floor.

54.2.1 Generally. So long as no Event of Default then exists, Tenant may, at any
time prior to September 1, 2014, deliver written notice to Landlord (the “Second
Additional Premises Expansion Notice”) that Tenant has elected to expand the
Premises by adding Suite 400 consisting of approximately 24,085 Rentable Square
Feet (“Suite 400”), as Suite 400 is outlined on Exhibit A attached hereto
(collectively, the “Second Additional Premises Expansion Option” and, together
with the 5th Floor Expansion Option, the “Expansion Options”, and any such space
under the Second Additional Premises Expansion Option, the “Second Additional
Premises”). If Tenant fails to deliver the Second Additional Premises Expansion
Notice by such date, or if an Event of Default would exist at the time the
Second Additional Premises would first be added to the Premises, then,
notwithstanding anything to the contrary contained herein, the Second Additional
Premises Expansion Option shall terminate and be of no force or effect. In
addition, and notwithstanding anything to the contrary contained herein, if
Tenant does not exercise the 5th Floor Expansion Option but elects to exercise
the Second Additional Premises Expansion Option, then, in Landlord’s sole and
absolute discretion, Landlord may substitute the 5th Floor Expansion Premises
for the Second Additional Premises (“Landlord’s Special Substitution Right”), in
which event Tenant shall have no Expansion Option for Suite 400. Thus, if Tenant
duly delivers the Second Additional Premises Expansion Notice in accordance with
the terms herein, then such delivery by Tenant shall, subject to the terms
herein, be binding and, in addition to the then-applicable Premises, effective
as of the “Second Additional Premises Commencement Date” (as defined below) and
continuing for the duration of the Term, Landlord shall lease to Tenant, and
Tenant shall lease from Landlord, the Second Additional Premises upon all of the
terms and conditions of this Lease (including, without limitation, the terms of
this Lease regarding the Options, which shall collectively apply to the Premises
as expanded pursuant to this Section 54.2); provided, that, notwithstanding
anything to the contrary contained herein, the material economic terms for such
lease (e.g., the Base Rent and abatements, allowances and Landlord construction
management fees, if any) shall be determined in accordance with the terms of
this Section 54.2 regarding the “Expansion Fair Market Rental Value” (as defined
below), and shall not be based on any of the same material economic terms of
this Lease (e.g., the Base Rent under this Lease, the Initial Premises Base Rent
Abatement Right, the “Tenant Improvement Allowance” or the election of Landlord
not to charge a construction management fee for the Tenant Improvements).

As used in this Lease, the “Second Additional Premises Commencement Date”) shall
mean the first to occur of (a) the date that is sixty (60) days after the date
(the “Second Additional Premises Delivery Date”) that Landlord delivers the
Second Additional Premises to Tenant for construction of any improvements for
the Second Additional Premises, or (b) the date Tenant commences business
operations in a substantial portion of the Second Additional Premises. Landlord
shall use commercially reasonable efforts to deliver exclusive, vacant
possession of the Second Additional Premises to Tenant as soon as reasonably
possible following the vacation, surrender and return of exclusive possession of
the Second Additional Premises by the existing occupant of the Second Additional
Premises in accordance with the

 

63



--------------------------------------------------------------------------------

terms of the existing occupancy agreement with such occupant; provided, that,
notwithstanding anything to the contrary contained herein, unless otherwise
agreed by the parties in writing in their sole and absolute discretion (without
any obligation to do so), in no event shall the Second Additional Premises be so
delivered to Tenant prior to September 1, 2015; and provided, further, that,
notwithstanding anything to the contrary contained herein, (x) if the Second
Additional Premises Delivery Date fails to occur by November 1, 2015 (subject to
extension to the extent of any delay caused by Tenant or Force Majeure, the
“Second Additional Premises Outside Delivery Date”), then Tenant shall receive
one (1) day of abatement for Base Rent and Operating Costs for the Second
Additional Premises for each day after the Second Additional Premises Outside
Delivery Date that the Second Additional Premises Delivery Date does not so
occur, and (y) in no event shall the Second Additional Premises be so delivered
after February 28, 2016 (subject to any delay caused by Tenant or, for up to a
maximum of ninety (90) additional days, Force Majeure, which for purposes of
this Section 54.2.1(y) only, shall not include any holdover or other action or
inaction of any occupant or tenant of the Second Additional Premises). With
respect to Landlord’s efforts to deliver exclusive, vacant possession of the
Second Additional Premises in the condition required under this Lease to Tenant
as soon as reasonably possible, Landlord agrees that Landlord shall (A) keep
Tenant informed of any delay that might reasonably be expected in the return of
the Second Additional Premises to Landlord for delivery to Tenant in accordance
with the terms hereof, (B) if reasonably necessary, pursue eviction proceedings
diligently and with reasonable efforts if any holdover of the Second Additional
Premises occurs by any existing occupant thereof, and (C) at Tenant’s request,
provide Tenant with alternative temporary space in the Building, if available,
during any period that Landlord cannot deliver the Second Additional Premises as
a result of any such holdover by the existing occupant thereof. If the Second
Additional Premises Expansion Option is exercised in accordance with the terms
herein, then, effective on the Second Additional Premises Commencement Date,
unless the context clearly indicates otherwise, (i) all references to the
“Premises” contained in this Lease shall mean and refer to the entirety of the
space in the Premises as expanded under this Section 54.2, (ii) “Tenant’s
Proportionate Share” for the Second Additional Premises under this Section 54.2
shall be determined in accordance with the Proportionate Share Formula,
(iii) the number of Spaces shall be subject to increase pursuant to the terms of
Sections 1.15 and 44 above, and (iv) Base Rent for the Premises as expanded
under this Section 54.2 shall be the Expansion Fair Market Rental Value,
determined pursuant to the procedure set forth below. Promptly following
Landlord’s or Tenant’s request, the parties shall document the addition to the
Premises of the Second Additional Premises under this Section 54.2 in a
memorandum that is in substantially the same form as the Notice of Lease Term
Dates. Notwithstanding anything to the contrary contained in this Lease, the
Initial Premises Base Rent Abatement Right shall not transfer over or otherwise
apply (whether in full or in part) with respect to any lease by Tenant of the
Second Additional Premises (even if Landlord exercises Landlord’s Special
Substitution Right in accordance with the terms herein), and Tenant specifically
acknowledges and agrees that the Delivery Condition shall apply with respect to
the Second Additional Premises (subject, in any event, to Landlord’s Notice
Obligation, Landlord’s Compliance Obligation and Landlord’s maintenance and
repair obligations under this Lease) even if Landlord exercises Landlord’s
Special Substitution Right in accordance with the terms herein. The Second
Additional Premises Expansion Option shall be personal only to the Named Tenant
and any Permitted Transferee and may not be exercised by any other assignee,
subtenant or other transferee of or successor to any portion of the Named
Tenant’s interest in this Lease or

 

64



--------------------------------------------------------------------------------

to the Premises. As used in this Lease, the “Expansion Fair Market Rental Value”
shall mean the then-prevailing annual market rental value (which may include
adjustments for then-prevailing market concessions for similarly situated
tenants of similar credit entering into similar leases for a similar term,
including, if applicable, tenant improvement allowances and free rent; if any
such concessions such as tenant improvement allowances and free rent are
applicable, Landlord may require them to be identified and applied separately
and apart from Base Rent, just as they are for the initial Term in the form of
the Tenant Improvement Allowance and the Initial Premises Base Rent Abatement
Right) for office space of comparable size, quality and location to the Second
Additional Premises under this Section 54.2 in Comparable Buildings.

54.2.2 Determination of Expansion Fair Market Rental Value. Within fifteen
(15) days following Landlord’s receipt of the Second Additional Premises
Expansion Notice, Landlord shall deliver to Tenant in writing (the “Market Rent
Notice”) Landlord’s good faith determination of the Expansion Fair Market Rental
Value. Within ten (10) days after Landlord delivers to Tenant the Market Rent
Notice, Tenant shall notify Landlord in writing (the “Market Rent Notice
Response”) whether Tenant accepts such determination by Landlord. Tenant’s
acceptance in the Market Rent Notice Response of such determination by Landlord,
or Tenant’s failure to deliver the Market Rent Notice Response within such ten
(10) day period, shall in either event be deemed Tenant’s election to accept
such determination by Landlord, in which event the Base Rent for the Second
Additional Premises under this Section 54.2 shall be the Expansion Fair Market
Rental Value as so determined by Landlord. If, however, Tenant timely delivers
the Market Rent Notice Response and rejects Landlord’s determination of the
Expansion Fair Market Rental Value, Tenant shall submit in the Market Rent
Notice Response Tenant’s determination of the Expansion Fair Market Rental
Value. Landlord and Tenant shall thereafter negotiate in good faith to agree
upon the Expansion Fair Market Rental Value within ten (10) days following
Landlord’s receipt of the Market Rent Notice Response (the “Expansion
Negotiation Period”). If, despite such good faith efforts, Landlord and Tenant
are unable to reach such agreement, then, upon the expiration of the Expansion
Negotiation Period, Landlord and Tenant shall simultaneously submit to the
other, in a sealed envelope, its good faith determination of the Expansion Fair
Market Rental Value, which determinations shall be their respective “last and
best” offers (the “Expansion Determinations”) pursuant to the process set forth
above in this Section. If the Expansion Determinations submitted by Landlord and
Tenant are within five percent (5%) of each other, the Expansion Fair Market
Rental Value shall be deemed to be the average of the two (2) submitted
Expansion Determinations and no appraisal procedure shall be required. If,
however, the Expansion Determinations are not within five percent (5%) of each
other, then the parties shall have the Expansion Fair Market Rental Value
determined in accordance with the so-called “baseball” method of determination
set forth below in the remainder of this Section. Accordingly, within seven
(7) days after the expiration of the Expansion Negotiation Period, Landlord and
Tenant shall jointly appoint an Arbitrator (as defined in Section 3.2.5 above),
which Arbitrator shall, within twenty (20) days following the Arbitrator’s
appointment, determine and report in writing to Landlord and Tenant the
Expansion Fair Market Rental Value by selecting either Landlord’s or Tenant’s
determination of the Expansion Fair Market Rental Value, according to whichever
of the applicable determinations is closer to the Expansion Fair Market Rental
Value, as determined by the Arbitrator. If Landlord and Tenant cannot agree on
the Arbitrator in accordance with the foregoing, Landlord or Tenant may apply to
the Presiding Judge (or the regional equivalent) in the Superior Court (or the
regional equivalent) of the State

 

65



--------------------------------------------------------------------------------

in which the Premises is located for the County in which the Premises is located
to appoint the Arbitrator in accordance with the aforementioned criteria. The
Arbitrator shall have no discretion other than to select Landlord’s or Tenant’s
determination of the Expansion Fair Market Rental Value as aforesaid. The costs
of the Arbitrator shall be shared equally by Landlord and Tenant, and each of
Landlord and Tenant shall reasonably cooperate with the Arbitrator in providing
documentation and any other reasonable evidence regarding how Landlord or
Tenant, as applicable, arrived at its determination of the Expansion Fair Market
Rental Value. If the Second Additional Premises under this Section 54.2 is added
to the Premises prior to the final determination of the Expansion Fair Market
Rental Value, Tenant shall pay to Landlord the average of the Expansion Fair
Market Rental Value fixed by Tenant and the Expansion Fair Market Rental Value
fixed by Landlord, subject to adjustment upon resolution of such dispute.

 

  55. TENANT’S RIGHT OF FIRST OFFER

55.1 Offer Space. If Tenant desires to discuss expanding the then-existing
Premises by taking additional space on or between the third (3rd) and sixteenth
(16th) floors of the Building (for such purposes, an “Offer Space”), then Tenant
may notify Landlord in writing of such desire (an “Expansion Notice”), including
Tenant’s estimate of how much Rentable Square Footage it desires to potentially
lease (the “Offer Space Size Estimate”), and, in such event, Landlord and Tenant
shall meet in good faith as soon as reasonably possible to discuss such desire
of Tenant (an “Expansion Meeting”); provided, that, notwithstanding anything to
the contrary contained herein, no more than one (1) Expansion Notice shall be
delivered by Tenant in any calendar year and no more than one (1) Expansion
Meeting shall take place in any calendar year. At the Expansion Meeting,
Landlord shall notify Tenant of any Offer Space falling in the approximate range
of the Offer Space Size Estimate that Landlord in good faith expects to become
available to lease during the next twelve (12) months (without limiting the
generality of the foregoing, the parties specifically acknowledge and agree that
any Offer Space that is then the subject of bona-fide, ongoing negotiations
between Landlord and any third party (i.e., as evidenced by an agreed-upon and
then-applicable letter of intent or then-applicable lease negotiations) shall
not be deemed available for such purposes), and, at any time within ten
(10) days following the date of the Expansion Meeting, Tenant may deliver in
writing to Landlord a request (a “Delivery Request”) that Landlord deliver to
Tenant an Offer Notice (as defined below) with respect to any such Offer Space.
The parties specifically acknowledge and agree that only a Delivery Request
delivered by Tenant to Landlord in writing in strict accordance with the
foregoing shall be deemed valid, and that any other attempt at a Delivery
Request shall be deemed void and without force or effect. The parties
specifically acknowledge and agree that Tenant’s rights under this Article 55
shall be subject and subordinate to any rights of other tenants and occupants
existing as of the Lease Date, and the right of Landlord to extend or renew the
lease or other occupancy agreement of any tenant or other occupant of any Offer
Space or to enter into a new lease or other occupancy agreement with such tenant
or other occupant in lieu of an extension or renewal, regardless of whether or
not such tenant or other occupant has any current right to extend or renew. If
Tenant makes any Delivery Request within the foregoing ten (10) day period after
the date of an Expansion Meeting (the parties specifically acknowledge and agree
that Landlord shall have no obligation under this Article 55 with respect to any
other request made by Tenant at any other time), Landlord shall, as soon as
reasonably possible in accordance with the terms herein, prior to offering the
same to any other party (other than the

 

66



--------------------------------------------------------------------------------

then-current tenant or other occupant therein), first offer (the “Right of First
Offer,” which shall be an ongoing right in accordance with, and subject to, the
terms of this Article 55) to lease to Tenant all, and not less than all, of any
such Offer Space; such offer shall be in writing and shall specify the lease
terms for the Offer Space, including, without limitation, Landlord’s good faith
determination of the “ROFO Fair Market Rental Value” (as defined below), the
date on which the Offer Space shall be included as part of the Premises, and
whether Landlord believes a letter of credit or circumstances that could affect
Landlord’s expected date of delivery of possession of the Offer Space to Tenant
are part of the determination of the ROFO Fair Market Rental Value (the “Offer
Notice”). Within ten (10) days after Landlord delivers to Tenant the Offer
Notice, Tenant shall notify Landlord in writing (the “Election Notice”) whether
Tenant elects to lease the entire Offer Space on the terms set forth in the
Offer Notice. Tenant’s failure to deliver any Election Notice within such ten
(10) day period shall be deemed Tenant’s election not to exercise the Right of
First Offer for the Offer Space at hand, and Tenant’s failure to object in the
Election Notice to Landlord’s determination of the ROFO Fair Market Rental Value
shall be deemed Tenant’s acceptance of Landlord’s determination of the ROFO Fair
Market Rental Value. If, however, Tenant delivers the Election Notice but as
part of such Election Notice rejects Landlord’s determination of the ROFO Fair
Market Rental Value, Tenant shall submit in the Election Notice Tenant’s
determination of the ROFO Fair Market Rental Value. Landlord and Tenant shall
thereafter negotiate in good faith to agree upon the ROFO Fair Market Rental
Value within ten (10) days following Landlord’s receipt of Tenant’s
determination of the ROFO Fair Market Rental Value (the “ROFO Negotiation
Period”). If, despite such good faith efforts, Landlord and Tenant are unable to
reach such agreement, then, upon the expiration of the ROFO Negotiation Period,
Landlord and Tenant shall simultaneously submit to the other, in a sealed
envelope, its good faith determination of the ROFO Fair Market Rental Value (the
“ROFO Determination”), which determinations shall be their respective “last and
best” offers pursuant to the process set forth in Section 55.4.2 below, and the
ROFO Fair Market Rental Value shall be determined in accordance with the terms
of Section 55.4 below. In any event, if Tenant timely elects to lease the Offer
Space, then Landlord and Tenant shall execute an amendment to this Lease,
effective as of the date the Offer Space is to be included as part of the
Premises, on the terms set forth in the Offer Notice and, to the extent not
inconsistent with the Offer Notice, the terms of this Lease (provided, that, to
the extent not inconsistent with the terms of the Offer Notice, Tenant’s
Proportionate Share and the Spaces to be rented pursuant to the Parking Ratio
shall be equitably and proportionately increased in proportion to the increase
in the square footage of the Premises); however, Tenant specifically
acknowledges and agrees that the Delivery Condition shall apply with respect to
any Offer Space (subject, in any event, to Landlord’s Notice Obligation,
Landlord’s Compliance Obligation and Landlord’s maintenance and repair
obligations under this Lease), and Landlord shall not provide to Tenant any
allowances (e.g., moving allowance, construction allowance, and the like,
including, without limitation, any Tenant Improvement Allowance) or other tenant
inducements (including, without limitation, any waiver of any construction
management fee, and/or any rent credits or abatements, including, without
limitation, any Initial Premises Base Rent Abatement Right) unless otherwise
specifically provided in the Offer Notice. In addition, the parties specifically
acknowledge and agree that the Rentable Square Footage of any such Offer Space
shall be determined in substantial accordance with the method used to determine
the Rentable Square Footage of the Premises. Without limiting the generality of
the foregoing, the parties specifically acknowledge and agree that if Tenant
duly delivers an Election Notice in accordance with the terms herein electing to
lease any Offer Space, then such delivery by Tenant shall, subject to the terms
herein, be binding.

 

67



--------------------------------------------------------------------------------

55.2 Failure to Exercise. If Tenant declines, fails or is otherwise unable to
timely exercise the Right of First Offer, then, subject to the terms herein, the
Right of First Offer shall lapse with respect to such Offer Space for such
particular occasion only (such Offer Space shall again become the subject of a
Right of First Offer if it again becomes available in accordance with, and
subject to, the terms of this Article 55 (e.g., after being the subject of any
occupancy agreement between Landlord and a third party following any such
lapse)), time being of the essence with respect to the exercise thereof, and
Landlord may lease all or a portion of such Offer Space to third parties on such
terms as Landlord may elect; provided, that if the material economic terms for
the Offer Space or such lesser portion equate to less than ninety percent
(90%) of those offered to Tenant in the Offer Notice (on a per Rentable Square
Foot basis), then the Right of First Offer shall again apply with respect to
such Offer Space or any such lesser portion, pursuant to the terms hereof.
Tenant may not exercise the Right of First Offer if an Event of Default exists
or Tenant is not then occupying at least fifty percent (50%) of the entire
Premises. If Tenant declines, fails or is otherwise unable to exercise the Right
of First Offer, deliver any Expansion Notice, attend any Expansion Meeting or
deliver any Delivery Request, Tenant shall, promptly following Landlord’s
request therefor, acknowledge the same in writing for the benefit of Landlord.

55.3 Termination. Notwithstanding anything to the contrary contained in this
Article 55, the Right of First Offer shall terminate and be of no further force
or effect if (a) this Lease or Tenant’s right to possession of the Premises is
terminated, (b) less than one (1) year remains in the Term as may be renewed for
any Option Term pursuant to Section 3.2 above, or (c) at the time of the
execution of the amendment adding the Offer Space to this Lease, there exists an
Event of Default. The Right of First Offer shall be personal only to the Named
Tenant and any Permitted Transferee and may not be exercised by any other
assignee, subtenant or other transferee of or successor to any portion of the
Named Tenant’s interest in this Lease or to the Premises. Tenant shall have no
remedies for Landlord’s failure to deliver possession of any portion of any
Offer Space to Tenant due to any holding over by any other tenant or occupant of
any portion of such Offer Space in violation of the terms of any lease or other
agreement; provided, that Landlord shall use commercially reasonable efforts to
cause the timely vacation of such Offer Space by any such tenant or occupant
upon the expiration or earlier termination of the occupancy agreement therefor.

55.4 Determination of ROFO Fair Market Rental Value; “Baseball” Method of
Determination.

55.4.1 Determination of ROFO Fair Market Rental Value. As used in this Lease,
the “ROFO Fair Market Rental Value” shall mean the then-prevailing annual market
rental value (which may include adjustments for then-prevailing market
concessions for similarly situated tenants of similar credit entering into
similar leases for a similar term, including, if applicable, tenant improvement
allowances and free rent; if any such concessions such as tenant improvement
allowances and free rent are applicable, Landlord may require them to be
identified and applied separately and apart from Base Rent, just as they are for
the initial Term in the form of the Tenant Improvement Allowance and the Initial
Premises Base Rent

 

68



--------------------------------------------------------------------------------

Abatement Right) for office space of comparable size, quality and location to
the Offer Space in Comparable Buildings. If the ROFO Determinations submitted by
Landlord and Tenant are within five percent (5%) of each other, the ROFO Fair
Market Rental Value in question shall be deemed to be the average of the two
(2) submitted ROFO Determinations and the appraisal procedure set forth in
Section 55.4.2 below shall not be required. If, however, the ROFO Determinations
are not within five percent (5%) of each other, then the parties shall have the
ROFO Fair Market Rental Value determined in accordance with the so-called
“baseball” method of determination set forth in Section 55.4.2 below.

55.4.2 “Baseball” Method of Determination. If the ROFO Fair Market Rental Value
is not resolved by the exchange of determinations as described above, then the
disagreement shall be resolved by arbitration. Within seven (7) days after the
expiration of the ROFO Negotiation Period, Landlord and Tenant shall jointly
appoint an Arbitrator (as defined in Section 3.2.5 above), which Arbitrator
shall, within twenty (20) days following the Arbitrator’s appointment, determine
and report in writing to Landlord and Tenant the ROFO Fair Market Rental Value
by selecting either Landlord’s or Tenant’s determination of the ROFO Fair Market
Rental Value (based on the “last and best” offers submitted by the parties under
Section 55.1 above), according to whichever of the applicable determinations is
closer to the ROFO Fair Market Rental Value, as determined by the Arbitrator. If
Landlord and Tenant cannot agree on the Arbitrator in accordance with the
foregoing, Landlord or Tenant may apply to the Presiding Judge (or the regional
equivalent) in the Superior Court (or the regional equivalent) of the State in
which the Premises is located for the County in which the Premises is located to
appoint the Arbitrator in accordance with the aforementioned criteria. The
Arbitrator shall have no discretion other than to select Landlord’s or Tenant’s
determination of the ROFO Fair Market Rental Value as aforesaid. The costs of
the Arbitrator shall be shared equally by Landlord and Tenant, and each of
Landlord and Tenant shall reasonably cooperate with the Arbitrator in providing
documentation and any other reasonable evidence regarding how Landlord or
Tenant, as applicable, arrived at its determination of the ROFO Fair Market
Rental Value. If the Offer Space is added to the Premises prior to the final
determination of the ROFO Fair Market Rental Value, Tenant shall pay to Landlord
the average of the ROFO Fair Market Rental Value fixed by Tenant and the ROFO
Fair Market Rental Value fixed by Landlord, subject to adjustment upon
resolution of such dispute.

 

  56. QUIET ENJOYMENT

Tenant, upon paying the Rent and performing all of its other obligations under
this Lease, shall peaceably and quietly enjoy the Premises, subject to the terms
of this Lease.

 

  57. COUNTERPARTS

This Lease may be executed in counterparts, each of which shall be deemed an
original, but such counterparts, when taken together, shall constitute one
agreement.

[SIGNATURE PAGE FOLLOWS]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused this Lease to be
executed by their authorized agents as of the Lease Date.

“LANDLORD”:

CSDV-MN LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By:   

CSDV-GP, LLC, a Delaware

limited liability company, its general partner

 

   By:    California State Teachers’ Retirement System, a public entity created
pursuant to the laws of the State of California, its sole member

 

      By:    CBRE Global Investors, LLC, a Delaware limited liability company   
   Its:    Investment Manager

 

         By:   

/s/ illegible

                    Authorized Signatory             By:   

/s/ illegible

                    Authorized Signatory   

“TENANT”:

 

SPS COMMERCE, INC.,

a Delaware corporation

By:   /s/ Archie C. Black Name:   Archie C. Black Its:   Chief Executive Officer

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

(See attached)

 

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

Existing Premises (10th Floor/Suite 1000)

 

LOGO [g303784g57k71.jpg]

 

 

Exhibit A, Page 2



--------------------------------------------------------------------------------

Existing Premises (9th Floor/Suite 900)

 

LOGO [g303784g28r00.jpg]

 

 

Exhibit A, Page 3



--------------------------------------------------------------------------------

Existing Premises (8th Floor/Suite 800)

 

LOGO [g303784g87s39.jpg]

 

 

Exhibit A, Page 4



--------------------------------------------------------------------------------

Suite 700 (7th Floor)

 

LOGO [g303784g80d67.jpg]

 

 

Exhibit A, Page 5



--------------------------------------------------------------------------------

Must-Take Premises (6th Floor)

 

LOGO [g303784g86w78.jpg]

 

 

Exhibit A, Page 6



--------------------------------------------------------------------------------

5th Floor Expansion Premises/Suite 500*

 

*Note:

the 5th Floor Expansion Premises shall be part of the Premises only if added in
accordance with the terms of Section 54 of the Lease.

 

LOGO [g303784g30h28.jpg]

 

 

Exhibit A, Page 7



--------------------------------------------------------------------------------

Second Additional Premises/Suite 400*

 

*Note: the Second Additional Premises shall be part of the Premises only if
added in accordance with the terms of Section 54.2 of the Lease.

 

LOGO [g303784g30v53.jpg]

 

 

Exhibit A, Page 8



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Tenant Improvements (as hereinafter defined) for the
applicable portions of the Premises. This Tenant Work Letter is essentially
organized chronologically and addresses the issues of the construction of the
Tenant Improvements, in sequence, as such issues will likely arise during the
actual construction of the Tenant Improvements. All references in this Tenant
Work Letter to “the Lease” shall mean the relevant portions of the Standard Form
Office Lease to which this Tenant Work Letter is attached as Exhibit B and of
which this Tenant Work Letter forms a part, and all references in this Tenant
Work Letter to Sections of “this Tenant Work Letter” shall mean the relevant
portions of Sections 1 through 4 of this Tenant Work Letter.

SECTION 1

TENANT IMPROVEMENTS

1.1 Tenant Improvement Allowance.

1.1.1. Subject to the terms herein, Tenant shall be entitled to a one-time
improvement allowance (the “Tenant Improvement Allowance”) for the costs
reasonably relating to the design and construction of Tenant’s initial
improvements to the applicable portions of the Premises (the “Tenant
Improvements”; the Tenant Improvements applicable to specific portions of the
Premises may be generically referred to herein as the “applicable Tenant
Improvements” or by using words of similar import) as follows: (a) up to
$3,775,880.00 (i.e., $40.00 per Rentable Square Foot of the Initial Premises)
for Tenant Improvements for the Initial Premises, (b) up to $819,772.15 (i.e.,
$34.67 per Rentable Square Foot of the Must-Take Premises) for Tenant
Improvements for the Must-Take Premises, and (c) up to $693,742.49 (i.e., $29.33
per Rentable Square Foot of the 5th Floor Expansion Premises) for Tenant
Improvements for the 5th Floor Expansion Premises if leased by Tenant under
Section 54.1 of the Lease (each individual component of the Tenant Improvement
Allowance as provided in the immediately preceding subsections (a), (b) and
(c) may be generically referred to herein as the “applicable Tenant Improvement
Allowance” or by using words of similar import). Notwithstanding anything to the
contrary contained in this Tenant Work Letter, if the 5th Floor Expansion
Premises is not added to the Premises pursuant to the 5th Floor Expansion Option
under Section 54.1 of the Lease, then the terms of this Tenant Work Letter
applicable to the 5th Floor Expansion Premises shall be null, void and of no
force or effect, and neither Landlord nor Tenant shall have any obligations or
rights under this Tenant Work Letter with respect to the 5th Floor Expansion
Premises, including, without limitation, any obligation on the part of Landlord
to pay any Tenant Improvement Allowance for the 5th Floor Expansion Premises.
Notwithstanding anything to the contrary contained herein, if any portion of an
applicable Tenant Improvement Allowance is not used or applied by Tenant by the
expiration of the initial Term, such portion shall be deemed waived with no
further obligation by Landlord with respect thereto.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

1.1.2. In no event shall Landlord be obligated to make disbursements pursuant to
this Tenant Work Letter in a total amount that exceeds the applicable Tenant
Improvement Allowance for the applicable portion of the Premises (but subject to
the terms of Section 1.1.7 below regarding the Test-Fit Payment), and, except
for the Second Limited Application Right or the Third Limited Application Right,
in no event shall Tenant be entitled to any excess, credit, deduction or offset
against Rent for any unused portion of any applicable Tenant Improvement
Allowance.

1.1.3. Tenant shall, with written notice delivered to Landlord, be entitled to
apply from the applicable Tenant Improvement Allowance, up to a maximum amount
not to exceed (a) $471,985.00 (i.e., $5.00 per Rentable Square Foot of the
Initial Premises) for Tenant Improvements for the Initial Premises,
(b) $102,382.85 (i.e., $4.33 per Rentable Square Foot of the Must-Take Premises)
for Tenant Improvements for the Must-Take Premises, and (c) $86,806.51 (i.e.,
$3.67 per Rentable Square Foot of the 5th Floor Expansion Premises if leased by
Tenant under Section 54.1 of the Lease) for Tenant Improvements for the 5th
Floor Expansion Premises, in any such case, towards, upon delivery to Landlord
of reasonable supporting documentation therefor, Tenant’s actual and reasonable
costs incurred in connection with (i) any cabling and telecommunications
equipment to be installed at the Initial Premises, the Must-Take Premises or the
5th Floor Expansion Premises, as applicable, (ii) Tenant’s move into the Initial
Premises, the Must-Take Premises or the 5th Floor Expansion Premises, as
applicable, and (iii) Tenant’s architectural, engineering and project management
work for the Initial Premises, the Must-Take Premises or the 5th Floor Expansion
Premises, as applicable (collectively, the “First Limited Application Right”).

1.1.4. Tenant shall, with written notice delivered to Landlord, be entitled to
apply from any portion of the applicable Tenant Improvement Allowance, up to a
maximum amount not to exceed (a) $471,985.00 (i.e., $5.00 per Rentable Square
Foot of the Initial Premises) for Tenant Improvements for the Initial Premises,
(b) $102,382.85 (i.e., $4.33 per Rentable Square Foot of the Must-Take Premises)
for Tenant Improvements for the Must-Take Premises, and (c) $86,806.51 (i.e.,
$3.67 per Rentable Square Foot of the 5th Floor Expansion Premises if leased by
Tenant under Section 54.1 of the Lease) for Tenant Improvements for the 5th
Floor Expansion Premises, in any such case, towards the next successive
payment(s) of Base Rent due and payable under the terms of the Lease as follows:
(i) with respect to the Initial Premises, beginning no sooner than the first to
occur of November 1, 2014 or the date that Tenant uses at least $35.00 per
Rentable Square Foot of the Tenant Improvement Allowance (whether for “Tenant
Improvement Allowance Items,” as defined below, or pursuant to the First Limited
Application Right) for the Initial Premises, (ii) with respect to the Must-Take
Premises, beginning no sooner than the first to occur of November 1, 2015 or the
date that Tenant uses at least $30.34 per Rentable Square Foot of the Tenant
Improvement Allowance (whether for Tenant Improvement Allowance Items or
pursuant to the First Limited Application Right) for the Must-Take Premises, and
(iii) with respect to the 5th Floor Expansion Premises (if leased by Tenant
under Section 54.1 of the Lease), beginning no sooner than the first to occur of
November 1, 2016 or the date that Tenant uses at least $25.66 per Rentable
Square Foot of the Tenant Improvement Allowance (whether for Tenant Improvement
Allowance Items or pursuant to the First Limited Application Right) for the 5th
Floor Expansion Premises (collectively, the “Second Limited Application Right”).

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

1.1.5. In addition and notwithstanding the foregoing, Tenant shall, with written
notice delivered to Landlord, be entitled to apply from any unused portion of
the aggregate Tenant Improvement Allowance (i.e., the Tenant Improvement
Allowances for the Initial Premises, the Must-Take Premises and the 5th Floor
Expansion Premises combined, and not taken separately), up to a maximum amount
not to exceed $350,000.00, towards the next successive payment(s) of Base Rent
due and payable under the terms of the Lease beginning no sooner than the date
that is six (6) months prior to the Expiration Date of the initial Term
(collectively, the “Third Limited Application Right”).

1.1.6. If Tenant has the right to exercise any of the First Limited Application
Right, the Second Limited Application Right or the Third Limited Application
Right in accordance with the foregoing, but fails to notify Landlord in writing
of Tenant’s election to do so by the date that is no later than twelve
(12) months prior to the Expiration Date of the initial Term, then, in such
event, Tenant shall be deemed to have elected to have any such unused portion(s)
of the Tenant Improvement Allowance(s) applied against Base Rent pursuant to the
Second Limited Application Right and/or the Third Limited Application Right to
the extent permitted in accordance with the foregoing (without limiting the
generality of the foregoing and for the avoidance of any doubt, the parties
specifically acknowledge that the applicable caps under the Second Limited
Application Right and the Third Limited Application Right for amounts that can
be applied against Base Rent shall be in full force and effect and shall not be
exceeded), and such unused portion shall be so applied against Base Rent until
depleted. Subject to the terms herein regarding the Test-Fit Payment, Tenant
shall be responsible for costs of the applicable Tenant Improvements in excess
of any applicable Tenant Improvement Allowance. All Tenant Improvements shall be
deemed Landlord’s property under the terms of the Lease.

1.1.7. Notwithstanding anything to the contrary contained in this Tenant Work
Letter, in addition to the Tenant Improvement Allowance, Landlord agrees, so
long as no Event of Default has occurred and is continuing, to pay or reimburse,
as applicable (the “Test-Fit Payment”), within thirty (30) days after delivery
to Landlord of reasonable supporting documentation therefor, up to a maximum
amount (the “Test-Fit Cap”) of (a) $11,327.64 (i.e., $0.12 per Rentable Square
Foot of the Initial Premises), for one (1) “test fit” plan for the Initial
Premises, and (b) $2,837.40 (i.e., $0.12 per Rentable Square Foot of the
Must-Take Premises), for one (1) “test fit” plan for the Must-Take Premises.
Tenant shall be responsible for all costs of the test-fit plan in excess of the
applicable Test-Fit Cap for the applicable portion of the Premises (subject to
Landlord’s obligations with respect to the Tenant Improvement Allowance), and,
subject to Landlord’s obligations with respect to the Tenant Improvement
Allowance, in no event shall Landlord be obligated to make any disbursement
pursuant to this Section 1.1.7 in a total amount that exceeds the applicable
Test-Fit Cap for the applicable Premises, and in no event shall Tenant be
entitled to any excess, credit, deduction or offset against Rent for any unused
portion of the applicable Test-Fit Payment payable by Landlord pursuant to the
terms of this Section 1.1.7. If any portion of the Test-Fit Payment payable by
Landlord under this Section 1.1.7 is not used by Tenant by the expiration of the
initial Term for the purposes permitted herein, payment/reimbursement with
respect to such portion shall be deemed waived with no further obligation by
Landlord with respect thereto. Without limiting the generality of the foregoing,
the parties specifically acknowledge and agree that no Test-Fit Payment shall
apply with respect to the 5th Floor Expansion Premises or any Second Additional
Premises, and that the terms of this Tenant Work Letter shall not apply to any
lease by Tenant of the Second Additional Premises, it being the specific intent
of the parties that any improvement allowance (if applicable) for any Second
Additional Premises leased by Tenant be determined in accordance with the terms
of Section 54.2 above regarding the Expansion Fair Market Rental Value.

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

1.2 Disbursement of the Tenant Improvement Allowance.

1.2.1 Tenant Improvement Allowance Items. Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord for costs reasonably related to the construction of the Tenant
Improvements for the applicable portions of the Premises (collectively, the
“Tenant Improvement Allowance Items”), including, without limitation, for the
following items and costs: (a) payment of the fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 2.1 of this Tenant Work
Letter, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of any “Construction Drawings,” as that term is
defined in Section 2.3 of this Tenant Work Letter; (b) the cost of “Permits,” as
that term is defined in Section 2.6 of this Tenant Work Letter; (c) the cost of
any changes in the base, shell and core of the Building required by any
Construction Drawings or the Approved Working Drawings; (d) the cost of any
changes to any Construction Drawings (including the Final Space Plan, the Final
Working Drawings and the Approved Working Drawings) or Tenant Improvements
required by Landlord, any applicable governmental entity or by applicable
building codes (the “Code”); (e) the costs of the Tenant demising walls and
public corridor walls and materials, if any; and (f) with respect to the Tenant
Improvement Allowance for the portion of the Premises consisting of the Existing
Premises only, and upon delivery to Landlord of reasonable supporting
documentation therefor, Tenant’s actual and reasonable costs incurred in
connection with improvements made by Tenant to the Existing Premises during the
period beginning on May 1, 2011 and ending on October 31, 2012.

1.2.2 Disbursements. In order to draw on all or any portion of the Tenant
Improvement Allowance, Tenant shall deliver to Landlord: (a) a request for
payment; (b) paid receipts evidencing the labor rendered and materials delivered
to the applicable portions of the Premises; (c) evidence of payment by Tenant of
the amount for which reimbursement is requested; and (d) appropriate executed
mechanics’ lien releases from those “Tenant’s Agents,” as that term is
hereinafter defined, who have performed the Tenant Improvements for which
payment is requested, which releases shall comply with the appropriate
provisions of all Applicable Laws (the “Lien Releases”). Within forty-five
(45) days following a written request by Tenant (provided, that Landlord shall
use reasonable efforts to deliver such check within thirty (30) days, but
without any default or liability for Landlord failing to do so), together with
the documentation set forth in (a) – (d) above, Landlord shall deliver a check
to Tenant made payable to Tenant in payment of the lesser of: (i) the amounts so
requested by Tenant, as set forth in this Section 1.2.2, and (ii) the balance of
any remaining available portion of the applicable Tenant Improvement Allowance.
Tenant’s construction contract(s) for the Tenant Improvements shall include the
right to a ten percent (10%) retention on all of Tenant’s payments for the
Tenant Improvements, which retention shall not be payable by Tenant until
(i) the contractor(s) in question have delivered Lien Releases for the
applicable Tenant Improvements, and (ii) substantial completion of the
applicable Tenant Improvements has been achieved. Notwithstanding the foregoing,
Tenant shall deliver final lien releases in compliance with all Applicable Laws
for all Tenant Improvements promptly upon substantial completion of the
applicable Tenant Improvements.

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

1.2.3 Specifications. Landlord has established specifications (the
“Specifications”) for the Building standard components to be used in the
construction of the Tenant Improvements, which Specifications are attached to
this Tenant Work Letter and incorporated herein as Schedule 1. The quality of
the Tenant Improvements shall be equal to or of greater quality than the quality
of the Specifications.

SECTION 2

CONSTRUCTION DRAWINGS

2.1 Selection of Architect/Engineer. Tenant shall retain an architect/space
planner subject to Landlord’s prior written approval, which shall not be
unreasonably withheld, conditioned or delayed (the “Architect”), to prepare the
applicable “Construction Drawings,” as that term is defined in this Section 2.1.
Tenant shall also retain engineering consultants (the “Engineers”) subject to
Landlord’s prior written approval, which shall not be unreasonably withheld,
conditioned or delayed, to prepare all plans and engineering working drawings
relating to the structural, mechanical, electrical, plumbing, HVAC, life-safety
and sprinkler work of the Tenant Improvements. Landlord hereby approves those
Architects listed on Schedule 2 attached hereto and incorporated herein.

2.2 Requests for Approval. In connection with any matters requiring Landlord’s
approval pursuant to this Tenant Work Letter, Landlord shall (a) subject to any
fixed time periods specifically provided for in this Tenant Work Letter, respond
as soon as reasonably possible, and (b) either reasonably approve the matter in
question in writing or notify Tenant in writing of the reasons Landlord does not
reasonably approve the matter in question. If Landlord provides a disapproval
and its reasons therefor in accordance with the foregoing terms, Tenant may
revise the matter in question and resubmit it for review and approval by
Landlord, in which case the time-periods and procedures set forth above shall
again apply. At anytime after Tenant’s initial delivery to Landlord of a request
for approval under this Tenant Work Letter, Tenant may provide a second notice
to Landlord stating that Landlord’s failure to respond within the later of
(i) the time period required to respond under this Tenant Work Letter, or
(ii) five (5) days following Landlord’s receipt of such second notice shall be
deemed Landlord’s election to approve the matter in question. If Landlord fails
to notify Tenant of Landlord’s election within the applicable time period set
forth in the immediately preceding sentence, Landlord shall be deemed to have
approved the matter in question.

2.3 Construction Drawings. The plans and drawings to be prepared by Architect
and the Engineers hereunder for the applicable Tenant Improvements shall be
known collectively as “Construction Drawings”. All Construction Drawings shall
be subject to Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed. Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base Building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith. Landlord’s review
of any Construction Drawings as set forth in this Section 2, shall be for its
sole purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance that may be rendered to Tenant by
Landlord or

 

Exhibit B, Page 5



--------------------------------------------------------------------------------

Landlord’s space planner, architect, engineers and consultants, Landlord shall
have no liability whatsoever in connection therewith and shall not be
responsible for any omissions or errors contained in any Construction Drawings.

2.4 Final Space Plan. Tenant shall supply Landlord with four (4) copies signed
by Tenant of its final space plan (a “Final Space Plan”) for the applicable
Tenant Improvements before any architectural working drawings have been
commenced. Each Final Space Plan shall include a layout and designation of all
offices, rooms and other partitioning and their intended use. Landlord may
reasonably request clarification for special use items not included in any Final
Space Plan. Landlord shall advise Tenant within ten (10) business days after
Landlord’s receipt of any Final Space Plan for the Premises if the same is
unsatisfactory or incomplete in any reasonable respect and the reasons therefor
pursuant to Section 2.2 above. If Tenant is so advised, Tenant shall promptly
cause such Final Space Plan to be revised to correct any deficiencies or other
matters Landlord may reasonably require, subject to Section 2.2 above.

2.5 Final Working Drawings. Promptly following the approval of a Final Space
Plan by Landlord, Tenant shall cause the Architect and the Engineers to complete
the architectural and engineering drawings for the applicable Tenant
Improvements, and the final architectural working drawings in a form that is
sufficiently complete to allow subcontractors to bid on the work and to obtain
all Permits (collectively, “Final Working Drawings”), and shall submit the same
to Landlord for Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed. Tenant shall supply Landlord with four (4) copies signed
by Tenant of such Final Working Drawings. Landlord shall advise Tenant within
ten (10) business days after Landlord’s receipt of any Final Working Drawings if
the same is unsatisfactory or incomplete in any reasonable respect and the
reasons therefor pursuant to Section 2.2 above. If Tenant is so advised, Tenant
shall immediately revise such Final Working Drawings in accordance with such
review and any disapproval of Landlord in connection therewith, subject to
Section 2.2 above. Tenant shall make no material changes, modifications or
alterations to the Final Working Drawings or the Tenant Improvements without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Without limitation as to any other reason for
Landlord reasonably withholding consent to any Final Working Drawings or any
such proposed changes, modifications or alterations to any Final Working
Drawings, it shall be deemed reasonable for Landlord to withhold consent if any
Final Working Drawings or any such change, modification or alteration would:

2.5.1 be of a quality lower than the quality of the Specifications,

2.5.2 require modification to any portion of the Project other than the
applicable portions of the floors of the Premises under construction,

2.5.3 not be in accordance with industry standards applicable to Comparable
Buildings and would materially and detrimentally affect any of the Project
utilities, systems or structure, or the value (in excess of any de minimus
amount), use or exterior appearance of the Project,

2.5.4 unreasonably interfere with the operations of any other tenant or occupant
of the Project (as determined by Landlord in its sole but good faith
discretion),

 

Exhibit B, Page 6



--------------------------------------------------------------------------------

2.5.5 increase the cost of operating the Project (unless Tenant agrees to pay
the cost of any such increase and such increased cost would not unreasonably
burden Landlord’s management and operation of the Project; an example of such an
unreasonable burden includes, without limitation, any requirements for power
that exceed then-applicable Building capacities), or

2.5.6 violate the Lease, the CC&R’s or skyway agreements recorded against the
Project as of the Lease Date or any Applicable Law that affects the Building.

2.6 Permits. The Final Working Drawings as approved by Landlord shall be
referred to herein as the “Approved Working Drawings”. Tenant shall submit such
Approved Working Drawings to the appropriate municipal authorities for all
applicable building permits necessary to allow “Contractor,” as that term is
defined in Section 3.1 of this Tenant Work Letter, to commence and fully
complete the construction of the applicable Tenant Improvements (including,
without limitation, any certificate of occupancy or its jurisdictional
equivalent, the “Permits”), and, in connection therewith, Tenant shall
coordinate with Landlord in order to allow Landlord, at its option and as a
Tenant Improvement Allowance Item, to take part in all phases of the permitting
process and shall supply Landlord, as soon as reasonably possible, with all plan
check numbers and dates of submittal and obtain the Permits within a reasonable
time. Tenant hereby agrees that neither Landlord nor Landlord’s consultants
shall be responsible for obtaining any Permit and that the obtaining of the same
shall be Tenant’s responsibility; provided, however, that Landlord shall, in any
event, cooperate with Tenant (as a Tenant Improvement Allowance Item) in
executing Permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such Permit. No changes, modifications
or alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which shall not be unreasonably withheld,
conditioned or delayed (without limitation as to any other reason for Landlord
reasonably withholding consent, it shall be deemed reasonable for Landlord to
withhold consent to any change, modification or alteration that would cause any
of the results described in Sections 2.5.1-2.5.6 above).

2.7 Time Deadlines. In connection with the construction of the Tenant
Improvements, Tenant shall meet with Landlord on a scheduled basis to be
reasonably determined by the parties, to discuss Tenant’s progress in connection
with the same. Subject to any Force Majeure and delays caused by Landlord or
Landlord’s contractors, Tenant agrees to comply with any time deadlines mutually
agreed upon with Landlord and to diligently prosecute construction of the Tenant
Improvements to completion.

SECTION 3

CONSTRUCTION OF THE TENANT IMPROVEMENTS

3.1 Contractor and Subcontractors. A general contractor shall be retained by
Tenant to construct the applicable Tenant Improvements. Such general contractor
(the “Contractor”) shall be approved in writing in advance by Landlord, such
approval not to be unreasonably withheld, conditioned or delayed (without
limiting the generality of the foregoing, Tenant specifically acknowledges and
agrees that if the use of any particular contractor would, in Landlord’s
reasonable judgment, violate the terms of any agreement between Landlord and any
union providing work, labor or services at the Project or disturb labor harmony
with the

 

Exhibit B, Page 7



--------------------------------------------------------------------------------

workforce or trades engaged in performing other work, labor or services at the
Project, Landlord may require any such contractor to be a union member, provided
that, if requested by Tenant to Landlord in writing, Landlord shall provide
Tenant with reasonable evidence of any agreements between Landlord and any trade
union providing work, labor or services to the Project). Landlord hereby
approves those Contractors listed on Schedule 3 attached hereto and incorporated
herein. Any such Contractor shall be required to use the fire and life-safety
subcontractor reasonably designated by Landlord, provided that its rates are
reasonably equivalent to other similar subcontractors in the Minneapolis area.
Promptly after approval by Landlord of the Contractor, Tenant shall cause the
Contractor to prepare a construction schedule and Tenant shall submit the same
to Landlord for informational purposes.

3.2 Tenant’s Agents. Tenant shall obtain Landlord’s prior written approval (not
to be unreasonably withheld, conditioned or delayed) for all subcontractors,
laborers, materialmen and suppliers, if any, proposed to be used by Tenant in
connection with the construction of the Tenant Improvements (such
subcontractors, laborers, materialmen, suppliers and the Contractor to be known
collectively as “Tenant’s Agents”). If Landlord reasonably does not approve any
of Tenant’s subcontractors, laborers, materialmen or suppliers, Tenant shall
submit other subcontractors, laborers, materialmen or suppliers for Landlord’s
prior written approval (not to be unreasonably withheld, conditioned or
delayed). Without limiting the generality of the foregoing, Tenant specifically
acknowledges and agrees that if the use of any particular subcontractor,
laborer, materialman or supplier would, in Landlord’s reasonable judgment,
violate the terms of any agreement between Landlord and any union providing
work, labor or services at the Project or disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services at the
Project, Landlord may require any such subcontractor, laborer, materialman or
supplier to be a union member, provided that, if requested by Tenant to Landlord
in writing, Landlord shall provide Tenant with reasonable evidence of any
agreements between Landlord and any trade union providing work, labor or
services to the Project. If any violation or disturbance occurs in connection
with any labor, materials or equipment in the construction of any Tenant
Improvements, Tenant, upon demand by Landlord, shall immediately cause all
labor, materials and equipment causing such violation or disturbance to be
removed from the Project. Without limitation as to Tenant’s right to seek any
recourse and remedy against Contractor, Tenant specifically agrees to protect,
defend, indemnify and hold Landlord harmless from and against any and all Claims
in any way arising or resulting from or in connection with any breach by Tenant
of Section 3.1 above or this Section 3.2 to the extent in connection with any
labor, materials or equipment used by or on behalf of Tenant in connection with
the Tenant Improvements by any Contractor or Tenant’s Agent that has not been
approved by Landlord in accordance with the foregoing, provided that, if
requested by Tenant to Landlord in writing, Landlord shall provide Tenant with
reasonable evidence of any agreements between Landlord and any trade union
providing work, labor or services to the Project.

3.3 Construction of Tenant Improvements.

3.3.1 Tenant’s Agents.

3.3.1.1. Landlord’s General Conditions for Tenant’s Agents and Tenant
Improvement Work. The applicable Tenant Improvements shall be constructed
substantially in accordance with the applicable Approved Working Drawings.

 

Exhibit B, Page 8



--------------------------------------------------------------------------------

3.3.1.2. Insurance Requirements.

3.3.1.2.1 General Coverages. Tenant shall cause the Contractor to carry worker’s
compensation insurance covering all employees, and shall also cause the
Contractor to carry public liability insurance, including property damage, all
with limits, in form and with companies as are required to be carried by Tenant
as set forth in the Lease. The Contractor shall submit to Landlord a Certificate
of Insurance naming Landlord, any parties reasonably specified by Landlord
(provided, that the parties ordinarily specified by Landlord on a
Building-standard basis shall be deemed reasonable for such purposes), and
Tenant as additional insureds under such public liability insurance policy.

3.3.1.2.2 Special Coverages. Tenant shall cause its Contractor to carry
“Builder’s All Risk” insurance in an amount to be reasonably approved by
Landlord covering the construction of the applicable Tenant Improvements, it
being understood and agreed that the applicable Tenant Improvements shall be
insured by Tenant pursuant to the Lease immediately upon completion thereof.
Such insurance shall be in amounts and shall include such extended coverage
endorsements as may be reasonably required by Landlord including, without
limitation, the requirement that all of Tenant’s Agents shall carry excess
liability and Products and Completed Operation Coverage insurance, in amounts,
in form and with companies as are required to be carried by Tenant as set forth
in the Lease.

3.3.1.2.3 General Terms. Certificates for all insurance carried pursuant to this
Section 3.3.1.2 shall be delivered to Landlord before the commencement of
construction of the applicable Tenant Improvements and before the Contractor’s
equipment is moved onto the site. The Insurance Delivery Requirement under
Section 9.5 of the Lease shall apply with the same force and effect to the
insurance required under this Tenant Work Letter as if fully incorporated into
and written for this Tenant Work Letter. The Contractor shall maintain all of
the foregoing insurance coverage in force until the applicable Tenant
Improvements are fully completed. All policies carried under this
Section 3.3.1.2 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Agents. All insurance, except Worker’s
Compensation, maintained by Tenant’s Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder. Such insurance shall provide that
it is primary insurance as respects the owner and that any other insurance
maintained by the owner is excess and noncontributing with the insurance
required hereunder; however, with respect to Claims caused by the negligence or
willful misconduct of Landlord, its employees and agents, Landlord’s insurance
shall be primary. The requirements for the foregoing insurance shall not
derogate from the provisions for indemnification of Landlord by Tenant under
Article 10 of the Lease.

3.3.2 Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (a) state, federal, city and quasi-governmental
laws, codes, ordinances and regulations, including, without limitation, as may
apply according to the rulings of the controlling public official, agent or
other person; (b) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (c) Building material manufacturer’s specifications.

 

Exhibit B, Page 9



--------------------------------------------------------------------------------

3.3.3 Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times during construction to confirm their
compatibility with the Building’s structure and systems; provided, however, that
Landlord’s failure to inspect the Tenant Improvements shall in no event
constitute a waiver of any of Landlord’s rights hereunder (except to the extent
such failure to inspect on a timely basis after Landlord’s receipt of written
notification from Tenant that an inspection is appropriate has rendered Tenant’s
cure of Landlord’s disapproval of any work unreasonably more expensive to repair
or replace) nor shall Landlord’s inspection of the Tenant Improvements
constitute Landlord’s approval of the same. During any such inspection, Landlord
shall exercise commercially reasonable efforts to minimize disruption with
Tenant’s business operations and construction of the Tenant Improvements. Should
Landlord reasonably disapprove any portion of the Tenant Improvements because of
a material adverse affect upon any Building structure or system, Landlord shall
notify Tenant in writing of such disapproval and shall specify the items
disapproved. Subject to the parenthetical in the first sentence of this
Section 3.3.3, Tenant shall promptly rectify, at no expense to Landlord (except
as may be part of any remaining portion of any applicable Tenant Improvement
Allowance), any such Tenant Improvements so the same no longer materially
adversely affect any Building structure or system.

3.4 Notice of Completion; Copy of Record Set of Plans. Promptly following
substantial completion of the applicable Tenant Improvements, (a) Tenant shall
cause the Architect and Contractor to (i) update any Approved Working Drawings
as necessary to reflect all changes made to such Approved Working Drawings
during the course of construction, (ii) certify to the best of their knowledge
that the “record-set” of as-built drawings are true and correct, and
(iii) deliver to Landlord two (2) reproducible sets of copies of such record set
of drawings (and/or, at Landlord’s election, a reproducible copy in electronic
form), (b) if requested by Landlord, Tenant shall deliver to Landlord a copy of
all warranties, guaranties and operating manuals and information relating to the
improvements, equipment and systems in the Premises, and (c) if requested by
Landlord, Tenant shall deliver to Landlord the original signed permit card,
indicating final approval by all applicable departments, if any.

SECTION 4

MISCELLANEOUS

4.1 Tenant’s Representative. Prior to commencement of construction of the Tenant
Improvements, Tenant shall designate a representative with respect to the
matters set forth in this Tenant Work Letter, who, until further written notice
to Landlord, shall have full authority and responsibility to act on behalf of
Tenant as required in this Tenant Work Letter.

4.2 Landlord’s Representative. Prior to commencement of construction of the
Tenant Improvements, Landlord shall designate a representative with respect to
the matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of
Landlord as required in this Tenant Work Letter.

4.3 Time of the Essence in this Tenant Work Letter. Time is of the essence in
this Tenant Work Letter. Unless otherwise indicated, all references herein to a
“number of days” shall mean and refer to calendar days.

 

Exhibit B, Page 10



--------------------------------------------------------------------------------

4.4 Tenant’s Default. Notwithstanding any provision to the contrary contained in
this Tenant Work Letter, if a monetary Event of Default has occurred and is
continuing at the time Landlord is obligated to disburse any portion of the
Tenant Improvement Allowance to Tenant, then in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the applicable Tenant
Improvement Allowance until such time as such Event of Default is cured pursuant
to the terms of the Lease.

4.5 Tenant’s Early Entry. Tenant shall have a right of early entry (“Tenant’s
Early Entry Right”) into portions of the Premises as follows: (a) on the Suite
700 Delivery Date, Tenant shall be permitted early entry into Suite 700, (b) on
the Must-Take Premises Delivery Date, Tenant shall be permitted early entry into
the Must-Take Premises, and (c) on the 5th Floor Expansion Premises Delivery
Date (if applicable; there shall be no early entry right for Tenant if the 5th
Floor Expansion Premises is not leased by Tenant under Section 54.1 of the
Lease), Tenant shall be permitted early entry into the 5th Floor Expansion
Premises. Tenant’s Early Entry Right shall be for the sole, limited purpose of
Tenant (i) prosecuting construction in accordance with the terms herein of the
Tenant Improvements applicable to any such portion of the Premises, and
(ii) installing any furniture, fixtures or equipment (including, without
limitation, Tenant’s telecommunications equipment) into such applicable portion
of the Premises, and for no other use or purpose. Tenant’s Early Entry Right
shall be subject to all the terms of the Lease, including, without limitation,
the insurance requirements of the Lease and the indemnities set forth in
Section 10 thereof (which shall apply upon Tenant’s early entry into the
applicable portion of the Premises pursuant to Tenant’s Early Entry Right);
provided, that during such period of Tenant’s early entry only (and, unless
expressly provided otherwise in the Lease, not during any other time period),
Tenant shall not be required to pay Base Rent or Operating Costs for the portion
of the Premises that is the subject of Tenant’s early entry pursuant to Tenant’s
Early Entry Right (collectively, an “Early Entry Special Abatement”).

 

Exhibit B, Page 11



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT B

SPECIFICATIONS

 

Building Standards

    

Doors

  

Suite Entry

Office Interior

  

3’-0”x 8’-6  1/2- African Mahogany

3’-0”x 8’- 6  1/2 Africa Mahogany

Hallow Metal Frames

  

Suite Entry

   Aluminium 1  1/2” Face/Bronze Finish

Office Interior

   Aluminium 1  1/2” Face/Bronze Finish

Hardware

  

Lockset

Passage Set

  

Schlagel/U.S. 9/Level Type

Schlagel/U.S. 9/Level Type

Ceiling Tile Spec.

  

Size

   2’X2’ Amstong Ultima

Light Reflectant

  

American Society of Testing Materials#

   .LR-1 Over 75A%

Noise Criteria Rating #

   .60.-70

Tile Thickness

  

Foil Backed

    3/4”/No

Sound Transmission Criteria

   30-34

Grid Type/lnstalled/Color

   1/8” Fine Line

Light fixture

  

Manufacturer

   Columbia or equal    STE22-224G-MPO-EPU

Size

   2x2

Lense Type

   Metal diffuser w/ Round Perforations    backed w/Acrylic Overlay

Bulb Type

   FT40DL/835/RS/ECO Length of Electrical Connection Pigtail Provided 15”-0” for
a Modular Wiring System

Stocked of Floor

   Yes

 

Exhibit B, Page 12



--------------------------------------------------------------------------------

SCHEDULE 2 TO EXHIBIT B

APPROVED ARCHITECTS

The NELSON Upper Midwest Operating Company, LLC (Nelson Architects).

 

Exhibit B, Page 13



--------------------------------------------------------------------------------

SCHEDULE 3 TO EXHIBIT B

APPROVED CONTRACTORS

Greiner Construction.

 

Exhibit B, Page 14



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF LEASE TERM DATES

 

To:                                            
                                         
                                         
                                         

 

Re:

Standard Form Office Lease dated as of February 14, 2012 (the “Lease”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Lease), by and between CSDV-MN Limited
Partnership, a Delaware limited partnership (“Landlord”), and SPS Commerce,
Inc., a Delaware corporation (“Tenant”), concerning Suites 700, 800, 900 and
1000 on the seventh (7th), eighth (8th), ninth (9th) and tenth (10th) floors of
the office building known as Accenture Tower and located at 333 South Seventh
Street, Minneapolis, Minnesota, 55402.

Ladies and Gentlemen:

In accordance with the terms and conditions of the Lease, we wish to advise you
and/or confirm as follows:

1. The Tenant Improvements are substantially completed, the Suite 700
Commencement Date is                     , the Existing Premises Commencement
Date is                     , and the Expiration Date is                     .

2. Base Rent commenced to accrue on                     , in the amount of
                    .

3. Your rent checks should be made payable to                     at
                    .

4. The exact number of Rentable Square Feet within the Premises is
                    .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

5. Tenant’s Proportionate Share as adjusted based upon the exact number of
Rentable Square Feet within the Premises is                     %.

“LANDLORD”:

CSDV-MN LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By: CSDV-GP, LLC, a Delaware limited liability company, its general partner

 

  By: California State Teachers’ Retirement System, a public entity created
pursuant to the laws of the State of California, its sole member

 

  By: CBRE Global Investors, LLC, a Delaware limited liability company

  Its: Investment Manager

 

   By:   

 

         Authorized Signatory       By:   

 

         Authorized Signatory   

“TENANT”:

SPS COMMERCE, INC.,

a Delaware corporation

 

By:  

 

Name:   Its:  

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project, provided that, to
the extent Landlord enforces said Rules and Regulations, such enforcement shall
be in a non-discriminatory manner.

1. Tenant shall not alter any lock or install any new or additional locks or
bolts on any doors or windows of the Premises without obtaining Landlord’s prior
written consent. Tenant shall bear the cost of any lock changes or repairs
required by Tenant. Two keys will be furnished by Landlord for the Premises, and
any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.

2. All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.

3. Landlord reserves the right to close and keep locked all entrance and exit
doors of the Building during such hours as are customary for Comparable
Buildings. Tenant, its employees and agents must be sure that the doors to the
Building are securely closed and locked when leaving the Premises if it is after
the normal hours of business for the Building. Any tenant, its employees, agents
or any other persons entering or leaving the Building at any time when it is so
locked, or any time when it is considered to be after normal business hours for
the Building, may be required to sign the Building register. Access to the
Building may be refused unless the person seeking access has proper
identification or has a previously arranged pass for access to the Building. In
case of invasion, mob, riot, public excitement, or other commotion, Landlord
reserves the right to prevent access to the Building or the Project during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.

4. No furniture, freight or equipment of any kind that reasonably requires the
use of Building freight elevator(s) shall be brought into the Building without
prior notice to Landlord. All moving activity into or out of the Building shall
be scheduled with Landlord and done only at such time and in such manner as
Landlord designates. No service deliveries (other than messenger services) will
be allowed between hours of 4:00 p.m. to 6:00 p.m., Monday through Friday.
Landlord shall have the right to prescribe the weight, size and position of all
safes and other heavy property brought into the Building and also the times and
manner of moving the same in and out of the Building. Safes and other heavy
objects shall, if considered necessary by Landlord, stand on supports of such
thickness as is necessary to properly distribute the weight.

5. Tenant shall not place or install in the Premises any file cabinets,
equipment or other property which may cause damage to the structure of the
Project or any portion thereof. If Tenant wishes to place or install file
cabinets, equipment or other property which may cause damage to the structure of
the Project or portion thereof, such placement or installation shall be deemed
to be “Alterations” as defined in Article 7 of the Lease, and Tenant shall
obtain the prior

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

written consent of Landlord as may be required by Article 7 of the Lease, and
Tenant shall be responsible for, and shall pay all associated costs and expenses
with respect to all structural engineering and modifications required to prevent
any potential damage to the structure of the Project.

6. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours and in such specific elevator as shall be designated by Landlord.

7. At no time shall Tenant bring onto, or permit to exist within, any portion of
the Premises or the Project, any firearm, explosive device, bomb, or other
weapon or dangerous object or device.

8. The requirements of Tenant will be attended to only upon application at the
management office for the Project, at such office location designated by
Landlord or per the notice requirements of the Lease. Employees of Landlord
shall not perform any work or do anything outside their regular duties unless
under special instructions from Landlord.

9. Tenant shall not disturb, solicit, or canvass any occupant of the Project and
shall cooperate with Landlord and its agents of Landlord to prevent the same.

10. The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.

11. Intentionally Deleted.

12. Except for vending machines intended for the sole use of Tenant’s employees
and invitees, no vending machine or machines other than fractional horsepower
office machines shall be installed, maintained or operated upon the Premises
without the written consent of Landlord.

13. Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline or other inflammable or combustible fluid or
material.

14. Tenant shall not without the prior written consent of Landlord use any
method of heating or air conditioning other than that supplied by Landlord.

15. Tenant shall not use, keep or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, nuisance, odors, or vibrations, or
interfere in any way with other tenants or those having business therein.
Neither shall Tenant commit waste to the Premises or the Project, or impair or
interfere with the proper and economic maintenance, operation and repair of the
Project or any portion thereof.

16. Unless otherwise agreed in writing by Landlord, Tenant shall not use or
allow any part of the Premises to be used for the storage, manufacturing or sale
of food or beverages or for the manufacture, retail sale or auction of
merchandise, goods or property of any kind, or as a school or classroom, or for
any unlawful or objectionable purpose.

 

Exhibit D, Page 2



--------------------------------------------------------------------------------

17. Tenant shall not bring into or keep within the Project, the Building or the
Premises any animals (including, without limitation, birds), bicycles or other
vehicles.

18. No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Landlord-approved equipment and microwave ovens may be used in the Premises for
heating food and brewing coffee, tea, hot chocolate and similar beverages for
employees and visitors, provided that such use is in accordance with all
Applicable Laws.

19. Landlord will approve where and how telephone and telegraph wires are to be
introduced to the Premises. No boring or cutting for wires shall be allowed
without the consent of Landlord. The location of telephone, call boxes and other
office equipment affixed to the Premises shall be subject to the approval of
Landlord.

20. Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.

21. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, halls, stairways, elevators, or any Common Areas
for the purpose of smoking tobacco products or for any other purpose, nor in any
way obstruct such areas, and shall use them only as a means of ingress and
egress for the Premises.

22. Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building’s heating and air conditioning system, and shall refrain from
attempting to adjust any controls.

23. Tenant shall store all its trash and garbage within the interior of the
Premises. No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Building without violation of any Applicable Law governing such disposal. All
trash, garbage and refuse disposal shall be made only through entry ways and
elevators provided for such purposes at such times as Landlord shall designate.

24. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

25. Except for Landlord’s obligations regarding Building security to the extent
expressly set forth in the Lease, Tenant shall assume any and all responsibility
for protecting the Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.

26. No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens

 

Exhibit D, Page 3



--------------------------------------------------------------------------------

shall be attached to or hung in, or used in connection with, any window or door
of the Premises without the prior written consent of Landlord. All electrical
ceiling fixtures hung in offices or spaces along the perimeter of the Building
must be fluorescent and/or of a quality, type, design and bulb color approved by
Landlord. Tenant shall abide by Landlord’s regulations concerning the opening
and closing of window coverings which are attached to the windows in the
Premises, if any, which have a view of any interior portion of the Building or
Common Areas.

27. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

28. Tenant must comply with requests by Landlord concerning the informing of
their employees of items of importance to Landlord.

29. Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant to be loaded, unloaded or parked in areas other than those,
if any, designated for such activities. Parking is prohibited in all areas not
designated therefor. Tenant shall comply with all directional signs and arrows
in the parking facility, and with all parking regulations and rules of the
parking service operator for the Project. Tenant acknowledges and agrees that
the parking service operator is a contractor and not an agent of Landlord. No
vehicle may be washed, serviced or repaired within the parking facility except
in an area (if any) specifically designated for such use. No inoperable vehicles
shall be kept in the parking facility.

30. The Building is a non-smoking building and smoking in the Premises or the
lobby or common areas of the Building is strictly prohibited.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, and the
Project, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants therein. Landlord may waive any one
or more of these Rules and Regulations for the benefit of any particular
tenants, but no such waiver by Landlord shall be construed as a waiver of such
Rules and Regulations in favor of any other tenant, nor prevent Landlord from
thereafter enforcing any such Rules or Regulations against any or all tenants of
the Project provided the same is done in a non-discriminatory manner. Tenant
shall be deemed to have read these Rules and Regulations and to have agreed to
abide by them as a condition of its occupancy of the Premises.

 

Exhibit D, Page 4



--------------------------------------------------------------------------------

EXHIBIT E

IRREVOCABLE LETTER OF CREDIT

Beneficiary: [Landlord]

Letter of Credit No.: [                    ]

Date: [            ] [    ], 20[    ]

Ladies and Gentlemen:

At the request and for the account of [Tenant], we hereby establish our
Irrevocable Letter of Credit in your favor in the sum of [                    ]
and [    ]/100 United States Dollars (US $[        .    ]) available with us at
our above office by payment of your draft(s) drawn on us at sight accompanied by
your signed and dated statement worded as follows:

“The undersigned, an authorized representative of [insert Beneficiary name]
(“Landlord”), hereby certifies that one or more of the following has occurred:
(1) [                    ], a [                    ] [                    ]
(“Tenant”), is in an Event of Default under that certain Standard Form Office
Lease dated as of [            ] [    ], 20[    ] (as amended and otherwise
modified, the “Lease”) entered or succeeded into by and between Landlord and
Tenant, and Landlord is entitled to draw under the Letter of Credit; and/or
(2) Tenant failed to deliver a replacement Letter of Credit at least thirty
(30) days prior to the then current expiration date of the existing Letter of
Credit.”

Partial drawings are permitted. (More than one draft may be drawn and presented
under this Letter of Credit).

Each draft must be marked “Drawn under [Name of Bank] Letter of Credit No.
[                    ].”

Each draft must also be accompanied by the original of this Letter of Credit for
our endorsement on this Letter of Credit of our payment of such draft.

This Letter of Credit expires at our above office on [            ] [    ],
20[    ], but shall be automatically extended, without written amendment, to
[                    ] [    ], 20[    ] in each succeeding calendar year unless
we have sent written notice to you at your address above by registered mail or
express courier that we elect not to renew this Letter of Credit beyond the date
specified in such notice, which shall be at least forty-five (45) calendar days
after the date we send you such notice (the “Expiration Date”). Upon our sending
you such notice of the non renewal of this Letter of Credit, you may also draw
under this Letter of Credit by presentation to us at our above address, on or
before the expiration date specified in such notice, of your draft drawn on us
at sight accompanied by your signed and dated statement worded as follows:

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

“The undersigned, an authorized representative of [Landlord], hereby certifies
that we have received notice from [Name of Bank] that Letter of Credit No.
[                    ] will not be renewed beyond the current expiration date
and that we have not received a replacement Letter of Credit as provided in that
certain Standard Form Office Lease dated as of [            ] [    ], 20[    ]
(as amended and otherwise modified, the “Lease”) entered or succeeded into by
and between Landlord and [                    ], a [                    ]
[                    ] (“Tenant”).”

This Letter of Credit is transferable one or more times, but in each instance
only in the full amount available to be drawn under this Letter of Credit at the
time of each transfer. Any such transfer may be effected only through ourselves
and only upon presentation to us at our above-specified office of a duly
executed instrument of transfer in substantially the format attached hereto as
Exhibit A together with the original of this Letter of Credit. Any transfer of
this Letter of Credit may not change the place of expiration of this Letter of
Credit from our above-specified office. Each transfer shall be evidenced by our
endorsement on the reverse of the original of this Letter of Credit, and we
shall deliver the original of this Letter of Credit so endorsed to the
transferee. Each such transfer will be effected at your sole cost, which shall
not exceed customary industry standards. Transfer is prohibited to any
restricted party on the U.S. Treasury Department Office of Foreign Assets
Control list of specially designated national and blocked entities and any other
parties whom U.S. companies are prohibited from doing business with according to
U.S. law.

If any instructions accompanying a drawing under this Letter of Credit request
that payment be made by transfer to an account with us or at another bank, we
and/or such other bank may rely on an account number specified in such
instructions even if the account number identifies a person or entity different
from the intended payee.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (2007 revision), International Chamber of Commerce
Publication No. 600, and engages us in accordance therewith.

We hereby engage with you that each draft drawn and presented to us in material
compliance with the terms of this Letter of Credit will be duly honored by
payment to you of the amount requested.

 

  Very truly yours,   [NAME OF BANK] By:  

 

 

        (Authorized Signature)

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

EXHIBIT A TO [NAME OF BANK]

LETTER OF CREDIT NO. [                    ]

TO: [fill in name and address of Bank]

Date: [            ] [    ], 20[    ]

 

LETTER OF CREDIT INFORMATION    Bank Letter of Credit No.:
[                    ]

For value received, the undersigned beneficiary of the above-described Letter of
Credit (the “Transferor”) hereby irrevocably assigns and transfers all its
rights under the Letter of Credit as heretofore and hereafter amended, extended
or increased (the “Credit”) to the following transferee (the “Transferee”):

 

 

Name of Transferee

 

 

Address

By this transfer all of our rights in the Credit are transferred to the
Transferee, and the Transferee shall have sole rights as beneficiary under the
Credit, including, but not limited to, sole rights relating to any amendments,
whether increases or extensions or other amendments, and whether such amendments
are now existing or hereafter made.

ADVICE OF FUTURE AMENDMENTS: You are hereby irrevocably instructed to advise
future amendment(s) of the Credit to the Transferee without Transferor’s consent
or notice to the Transferor.

Enclosed are the original of the Credit and the original of all amendments to
this date. Please notify the Transferee of this transfer and of the terms and
conditions of the Credit as transferred. This transfer will not become effective
until the Transferee is so notified.

TRANSFEROR’S SIGNATURE GUARANTEED BY:

 

 

[Bank’s Name]

      

 

[Transferor’s Name]

By:

  

 

    

By:

 

 

Printed Name:

         

Printed Name:

 

Title:

         

Title:

 

 

Exhibit E, Page 3



--------------------------------------------------------------------------------

FORMAT AGREED TO AND ACCEPTED BY:     APPLICANT     By:  

 

              (Authorized Signature)    

 

Exhibit E, Page 4



--------------------------------------------------------------------------------

EXHIBIT F

MONUMENT SIGN

 

LOGO [g303784g59e10.jpg]

 

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

EXHIBIT G

HVAC SPECIFICATIONS

HVAC SYSTEM(S):

TYPE:

Constant volume and pinch down variable air boxes. Typically eighteen (18) zones
per floor (average) with primary duct work installed. All controls are pneumatic
type, manufactured by MCC/Powers. Air Handling units are located on every floor
throughout the Building. Chilled water and steam are purchased off site. Energy
management is executed by a fully automated system located in the Building.

HVAC SYSTEM DESIGN PARAMETERS:

 

Winter Design/Indoor   72 Degrees Fahrenheit Winter Design/Outdoor   Minus -19
Degrees Fahrenheit Winter Design Relative Humidity   20% Summer Design/Outdoor  
92 Degrees Fahrenheit Summer Design/Indoor   75 Degrees Fahrenheit Summer Design
Relative Humidity   50% After Hours Cooling Available   Yes Number of Air
Changes per Hour   Five (5) Is Ceiling a Return Air Plenum   Yes

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

EXHIBIT H

JANITORIAL SPECIFICATIONS

(See attached)

 

Exhibit H, Page 1



--------------------------------------------------------------------------------

Accenture Tower Cleaning Specs

 

 

 

Copy Room / Service Ctr

     Hard Floor   

Remove any trash or recycle. Spot wipe and replace liners as needed.

     5x/Wk   

Sanitize wipe vertical touchpoints including door handles, push plates, etc.

     5x/Wk   

Spot wipe any glass in need removing prints and smudges.

     5x/Wk   

Dust and spot wipe any counters, ledges or other furniture in need.

     5x/Wk   

Dust mop or vacuum hard surface floors.

     5x/Wk   

Damp mop floor removing visible residue.

     5x/Wk   

Dust high and low horizontal surfaces within reach.

     Weekly   

Spot wipe vertical surfaces removing spills, smudges, etc.

     Weekly   

Corridor

     Carpet   

Sanitize wipe vertical touchpoints including door handles, push plates, etc.

     5x/Wk   

Spot wipe vertical surfaces removing spills, smudges, etc.

     5x/Wk   

Clean drinking fountains and polish as needed.

     5x/Wk   

Vacuum carpet removing visible debris.

     5x/Wk   

Spray and blot carpet spots less than 2” in diameter.

     5x/Wk   

Brush or vacuum carpet edges in need.

     Weekly   

Dust high and low horizontal surfaces within reach.

     Weekly   

Elevators - Hd Floor Cabs

     Hard Floor   

Sanitize wipe vertical touchpoints including grab bars, panel buttons, etc.

     5x/Wk   

Spot wipe vertical surfaces removing spills, smudges, etc.

     5x/Wk   

Polish stainless steel surfaces in need.

     5x/Wk   

Spot wipe elevator tracks on main level.

     5x/Wk   

Sweep or vacuum hard surface floor.

     5x/Wk   

Damp mop floor removing visible residue.

     5x/Wk   

Elevator Lobbies

     Hard Floor   

Sanitize wipe vertical touchpoints including door handles, push plates, etc.

     5x/Wk   

Spot wipe vertical surfaces removing spills, smudges, etc.

     5x/Wk   

Dust mop or vacuum hard surface floors.

     5x/Wk   

Damp mop or autoscrub floor removing visible residue.

     5x/Wk   

Dust high and low horizontal surfaces within reach.

     Weekly   

Kitchen/Serv/Dish-trash & firs

     Hard Floor   

Remove any trash or recycle. Spot wipe and replace liners as needed.

     5x/Wk   

Sweep floors including under equipment where accessible.

     5x/Wk   

Full wet mop or auto-scrub floor using degreaser.

     5x/Wk   

Kitchenette w/sink no tables

     Hard Floor   

Remove any trash or recycle. Spot wipe and replace liners as needed.

     5x/Wk   

Sanitize wipe vertical touchpoints including door handles, push plates, etc.

     5x/Wk   

Spot wipe vertical surfaces removing spills, smudges, etc.

     5x/Wk   

 

Exhibit H, Page 2



--------------------------------------------------------------------------------

Accenture Tower Cleaning Specs

 

 

 

Spray and wipe sink and counter.

     5x/Wk   

Dust mop or vacuum hard surface floors.

     5x/Wk   

Damp mop floor removing visible residue.

     5x/Wk   

Dust high and low horizontal surfaces within reach.

     Weekly   

Office Area - Central Recycle

     Carpet   

Remove trash from workstations. Replace liners if soiled or torn.

     5x/Wk   

Remove recycle from centralized locations.

     5x/Wk   

Spot wipe any glass in need removing prints and smudges.

     5x/Wk   

Dust and spot wipe open areas of desks and other furniture in need.

     5x/Wk   

Dust and spot wipe any counters or ledges.

     5x/Wk   

Vacuum carpet removing visible debris.

     5x/Wk   

Spray and blot carpet spots less than 2” in diameter.

     Weekly   

Brush or vacuum carpet edges in need.

     Weekly   

Dust high and low horizontal surfaces within reach.

     Weekly   

Spot wipe vertical surfaces removing spills, smudges, etc.

     Weekly   

Brush or vacuum chairs in need using a weekly rotation schedule.

     Monthly   

Office Area - Central Recycle

     Hard Floor   

Remove trash from workstations. Replace liners if soiled or torn.

     5x/Wk   

Remove recycle from centralized locations.

     5x/Wk   

Spot wipe any glass in need removing prints and smudges.

     5x/Wk   

Dust and spot wipe open areas of desks and other furniture in need.

     5x/Wk   

Dust and spot wipe any counters or ledges.

     5x/Wk   

Dust mop or vacuum hard surface floors.

     5x/Wk   

Damp mop door removing visible residue.

     5x/Wk   

Dust high and low horizontal surfaces within reach.

     Weekly   

Spot wipe vertical surfaces removing spills, smudges, etc.

     Weekly   

Brush or vacuum chairs in need using a weekly rotation schedule.

     Monthly   

Office Area - Desk Recycle

     Carpet   

Remove trash from workstations. Replace liners if soiled or torn.

     5x/Wk   

Remove recycle from workstations, (desk to desk)

     5x/Wk   

Spot wipe any glass in need removing prints and smudges.

     5x/Wk   

Dust and spot wipe open areas of desks and other furniture in need.

     5x/Wk   

Dust and spot wipe any counters or ledges.

     5x/Wk   

Vacuum carpet removing visible debris.

     Weekly   

Spray and blot carpet spots less than 2” in diameter.

     Weekly   

Brush or vacuum carpet edges in need.

     Weekly   

Dust high and low horizontal surfaces within reach.

     Weekly   

Spot wipe vertical surfaces removing spills, smudges, etc.

     Weekly   

Brush or vacuum chairs in need using a weekly rotation schedule.

     Monthly   

 

Exhibit H, Page 3



--------------------------------------------------------------------------------

Accenture Tower Cleaning Specs

 

 

 

Office Area - Desk Recycle

     Hard Floor   

Remove trash from workstations. Replace liners if soiled or torn.

     5x/Wk   

Remove recycle from workstations. (desk to desk)

     5x/Wk   

Spot wipe any glass in need removing prints and smudges.

     5x/Wk   

Dust and spot wipe open areas of desks and other furniture in need.

     5x/Wk   

Dust and spot wipe any counters or ledges.

     5x/Wk   

Dust mop or vacuum hard surface floors.

     Weekly   

Damp mop floor removing visible residue.

     Weekly   

Dust high and low horizontal surfaces within reach.

     Weekly   

Spot wipe vertical surfaces removing spills, smudges, etc.

     Weekly   

Brush or vacuum chairs in need using a weekly rotation schedule.

     Monthly   

Private Office

     Carpet   

Remove trash and recycle. Replace liners if soiled or torn.

     5x/Wk   

Spot wipe vertical surfaces removing spills, smudges, etc.

     5x/Wk   

Spot wipe any glass in need removing prints and smudges.

     5x/Wk   

Dust and spot wipe open areas of desks and other furniture in need.

     5x/Wk   

Dust and spot wipe open areas of ledges and sills.

     5x/Wk   

Vacuum carpet removing visible debris.

     Weekly   

Spray and blot carpet spots less than 2” in diameter.

     5x/Wk   

Brush or vacuum carpet edges in need.

     Weekly   

Dust high and low horizontal surfaces within reach.

     Weekly   

Brush or vacuum chairs in need.

     Weekly   

Private Office

     Hard Floor   

Remove trash and recycle. Replace liners if soiled or torn.

     5x/Wk   

Spot wipe vertical surfaces removing spills, smudges, etc.

     5x/Wk   

Spot wipe any glass in need removing prints and smudges.

     5x/Wk   

Dust and spot wipe open areas of desks and other furniture in need.

     5x/Wk   

Dust and spot wipe open areas of ledges and sills.

     5x/Wk   

Dust mop or vacuum hard surface floors.

     Weekly   

Damp mop floor removing visible residue.

     Weekly   

Dust high and low horizontal surfaces within reach.

     Weekly   

Brush or vacuum chairs in need.

     Weekly   

Restrooms - Heavy

     Hard Floor   

Prepare to safely clean while wearing protective gloves & eye wear.

     2x/day   

Sanitize wipe vertical touchpoints including door handles, push plates, etc.

     5x/Wk   

Carefully apply bowl cleaner to toilets and urinals. Allow to dwell.

     2x/day   

Dust partitions tops and vents in need.

     5x/Wk   

Fill all dispensers, Clean and polish as needed.

     2x/day   

Spray and wipe sinks, vanity and mirror. Spot wipe surrounding walls.

     2x/day   

Carefully swab the inside of toilet bowls and urinals.

     5x/Wk   

 

Exhibit H, Page 4



--------------------------------------------------------------------------------

Accenture Tower Cleaning Specs

 

 

 

Spray and sanitize wipe toilets and urinals. Spot wipe walls and partitions.

     5x/Wk   

Empty any sanitary disposal boxes and replace liner. Clean and polish.

     2x/day   

Carefully remove trash and replace liner. Clean and polish.

     2x/day   

Sweep and wet mop the floor.

     2x/day   

 

Exhibit H, Page 5



--------------------------------------------------------------------------------

Accenture Tower Cleaning Specs

 

 

 

Periodic Tasks

        # of Times per Year    Marble Floor    Polish daily      260   
Horizontal Blinds    Dust      4    Ceiling Diffusers    Dust      4    Entry
Mats    Prespray/Extract      12    Elevator Carpet    Prespray/Extract      12
   Finished Floors - Common    Hi-Speed Buff      12    Finished Floors - Common
   Strip + 4 Coat      4    Finished Floors - Tenant    Hi-Speed Buff      12   
Finished Floors - Tenant    Scrub + 2 Coat      4    Restroom Floors    Machine
Scrub      12    Restroom Walls & Partitions    Hand Wash      12    Sanitize
Surfaces Office Area    Disinfect Wipe      52    Exterior Glass (per side)   
Squeegee      1    Interior Glass/Mirror (per side)    Squeegee      1   

 

Exhibit H, Page 6